 



Exhibit 10.18
EXECUTION VERSION
TRICO MARINE SERVICES, INC.
3.00% Senior Convertible Debentures due 2027
INDENTURE
Dated as of February 7, 2007
Wells Fargo Bank, National Association, Trustee

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page     ARTICLE 1 DEFINITIONS AND INCORPORATION
BY REFERENCE     1  
 
               
 
  SECTION 1.01   Definitions     1  
 
  SECTION 1.02   Incorporation by Reference of Trust Indenture Act     10  
 
  SECTION 1.03   Rules of Construction     10  
 
                ARTICLE 2 THE DEBENTURES     10  
 
               
 
  SECTION 2.01   Designation, Amount and Issuance of Debentures     10  
 
  SECTION 2.02   Form of the Debentures     11  
 
  SECTION 2.03   Date and Denomination of Debentures; Payment at Maturity;
Payment of Interest     11  
 
  SECTION 2.04   Execution and Authentication     12  
 
  SECTION 2.05   Registrar and Paying Agent     13  
 
  SECTION 2.06   Paying Agent to Hold Money in Trust     13  
 
  SECTION 2.07   Debentureholder Lists     14  
 
  SECTION 2.08   Exchange and Registration of Transfer of Debentures;
Restrictions on Transfer     14  
 
  SECTION 2.09   Replacement Debentures     19  
 
  SECTION 2.10   Outstanding Debentures     20  
 
  SECTION 2.11   Temporary Debentures     20  
 
  SECTION 2.12   Cancellation     21  
 
  SECTION 2.13   CUSIP and ISIN Numbers     21  
 
  SECTION 2.14   Additional Debentures     21  
 
                ARTICLE 3 REDEMPTION AND REPURCHASE OF DEBENTURES     22  
 
               
 
  SECTION 3.01   Optional Redemption of Debentures     22  
 
  SECTION 3.02   Notice of Optional Redemption; Selection of Debentures to be
Redeemed     23  
 
  SECTION 3.03   Payment of Debentures Called for Redemption     24  
 
  SECTION 3.04   Repurchase at Option of Holders Upon a Fundamental Change    
25  
 
  SECTION 3.05   Repurchase of Debentures by the Company at the Option of
Holders     26  
 
  SECTION 3.06   Company Repurchase Notice     28  
 
  SECTION 3.07   Effect of Repurchase Notice; Withdrawal     29  
 
  SECTION 3.08   Deposit of Repurchase Price     29  
 
  SECTION 3.09   Debentures Repurchased in Part     30  
 
                ARTICLE 4 COVENANTS     30  
 
               
 
  SECTION 4.01   Payment of Debentures     30  
 
  SECTION 4.02   Maintenance of Office or Agency     30  

i



--------------------------------------------------------------------------------



 



                              Page    
 
  SECTION 4.03   144A Information     31  
 
  SECTION 4.04   Existence     31  
 
  SECTION 4.05   Payment of Taxes and Other Claims     31  
 
  SECTION 4.06   Compliance Certificate     32  
 
  SECTION 4.07   Further Instruments and Acts     32  
 
  SECTION 4.08   Intentionally Omitted     32  
 
  SECTION 4.09   Additional Interest Notice     32  
 
  SECTION 4.10   Reporting Obligation     32  
 
                ARTICLE 5 SUCCESSOR COMPANY     33  
 
               
 
  SECTION 5.01   When Company May Merge or Transfer Assets     33  
 
  SECTION 5.02   Successor to be Substituted     33  
 
  SECTION 5.03   Opinion of Counsel to be Given Trustee     34  
 
                ARTICLE 6 DEFAULTS AND REMEDIES     34  
 
               
 
  SECTION 6.01   Events of Default     34  
 
  SECTION 6.02   Acceleration     36  
 
  SECTION 6.03   Other Remedies     36  
 
  SECTION 6.04   Waiver of Past Defaults     36  
 
  SECTION 6.05   Control by Majority     36  
 
  SECTION 6.06   Limitation on Suits     37  
 
  SECTION 6.07   Rights of Debentureholders to Receive Payment     37  
 
  SECTION 6.08   Collection Suit by Trustee     37  
 
  SECTION 6.09   Trustee May File Proofs of Claim     37  
 
  SECTION 6.10   Priorities     38  
 
  SECTION 6.11   Undertaking for Costs     38  
 
  SECTION 6.12   Waiver of Stay, Extension or Usury Laws     38  
 
  SECTION 6.13   Sole Remedy for Failure to Report     38  
 
                ARTICLE 7 TRUSTEE     39  
 
               
 
  SECTION 7.01   Duties of Trustee     39  
 
  SECTION 7.02   Rights of Trustee     40  
 
  SECTION 7.03   Individual Rights of Trustee     41  
 
  SECTION 7.04   Trustee's Disclaimer     41  
 
  SECTION 7.05   Notice of Defaults     41  
 
  SECTION 7.06   Reports by Trustee to Debentureholders     41  
 
  SECTION 7.07   Compensation and Indemnity     42  
 
  SECTION 7.08   Replacement of Trustee     42  
 
  SECTION 7.09   Successor Trustee by Merger     43  
 
  SECTION 7.10   Eligibility; Disqualification     44  
 
  SECTION 7.11   Preferential Collection of Claims Against Company     44  
 
                ARTICLE 8 DISCHARGE OF INDENTURE     44  
 
               
 
  SECTION 8.01   Discharge of Liability on Debentures     44  

ii



--------------------------------------------------------------------------------



 



                              Page    
 
  SECTION 8.02   Application of Trust Money     44  
 
  SECTION 8.03   Repayment to Company     44  
 
  SECTION 8.04   Reinstatement     45  
 
                ARTICLE 9 AMENDMENTS     45  
 
               
 
  SECTION 9.01   Without Consent of Debentureholders     45  
 
  SECTION 9.02   With Consent of Debentureholders     46  
 
  SECTION 9.03   Compliance with Trust Indenture Act     47  
 
  SECTION 9.04   Revocation and Effect of Consents and Waivers     47  
 
  SECTION 9.05   Notation on or Exchange of Debentures     48  
 
  SECTION 9.06   Trustee to Sign Amendments     48  
 
                ARTICLE 10 CONVERSION OF DEBENTURES     48  
 
               
 
  SECTION 10.01   Right to Convert     48  
 
  SECTION 10.02   Exercise of Conversion Right; Issuance of Common Stock on
Conversion; No Adjustment for Interest or Dividends     51  
 
  SECTION 10.03   Cash Payments in Lieu of Fractional Shares     53  
 
  SECTION 10.04   Conversion Rate     53  
 
  SECTION 10.05   Adjustment of Conversion Rate     54  
 
  SECTION 10.06   Effect of Reclassification, Consolidation, Merger or Sale    
62  
 
  SECTION 10.07   Taxes on Shares Issued     64  
 
  SECTION 10.08   Reservation of Shares, Shares to be Fully Paid; Compliance
with Governmental Requirements; Listing of Common Stock     64  
 
  SECTION 10.09   Responsibility of Trustee     65  
 
  SECTION 10.10   Notice to Holders Prior to Certain Actions     65  
 
  SECTION 10.11   Stockholder Rights Plans     66  
 
  SECTION 10.12   Settlement Upon Conversion     66  
 
  SECTION 10.13   Conversion After a Public Acquirer Change of Control     67  
 
  SECTION 10.14   Limitations on Foreign Ownership     68  
 
                ARTICLE 11 MISCELLANEOUS     68  
 
               
 
  SECTION 11.01   Trust Indenture Act Controls     68  
 
  SECTION 11.02   Notices     69  
 
  SECTION 11.03   Communication by Debentureholders with Other Debentureholders
    69  
 
  SECTION 11.04   Certificate and Opinion as to Conditions Precedent     70  
 
  SECTION 11.05   Statements Required in Certificate or Opinion     70  
 
  SECTION 11.06   When Debentures Disregarded     70  
 
  SECTION 11.07   Rules by Trustee, Paying Agent and Registrar     71  
 
  SECTION 11.08   Legal Holidays     71  
 
  SECTION 11.09   Governing Law     71  
 
  SECTION 11.10   No Interpretation of or by Other Agreements     71  
 
  SECTION 11.11   Successors     71  

iii



--------------------------------------------------------------------------------



 



                              Page    
 
  SECTION 11.12   Multiple Originals     71  
 
  SECTION 11.13   Table of Contents; Headings     71  
 
  SECTION 11.14   Indenture and Debentures Solely Corporate Obligations     71  
 
  SECTION 11.15   Severability     72  
 
  SECTION 11.16   Benefits of Indenture     72  
 
  SECTION 11.17   Calculations     72  

Exhibit A — Form of Debenture
Exhibit B — Form of Restrictive Legend for Common Stock Issued Upon Conversion

iv



--------------------------------------------------------------------------------



 



     INDENTURE dated as of February 7, 2007, between TRICO MARINE SERVICES,
INC., a Delaware corporation (the “Company”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”).
     WHEREAS, the Company has duly authorized the creation of an issue of its
3.00% Senior Convertible Debentures due 2027 (the “Debentures”), having the
terms, tenor, amount and other provisions hereinafter set forth, and, to provide
therefor, the Company has duly authorized the execution and delivery of this
Indenture; and
     WHEREAS, all things necessary to make the Debentures, when the Debentures
are duly executed by the Company and authenticated and delivered hereunder and
duly issued by the Company, the valid obligations of the Company, and to make
this Indenture a valid and binding agreement of the Company, in accordance with
its terms, have been done and performed, and the execution of this Indenture and
the issue hereunder of the Debentures have in all respects been duly authorized,
     NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the
premises and the purchase of the Debentures by the Holders thereof, it is
mutually covenanted and agreed, for the equal and proportionate benefit of all
Holders of the Debentures, as follows:
ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE
     SECTION 1.01 Definitions.
     “Additional Debentures” has the meaning specified in Section 2.14.
     “Additional Debentures Board Resolutions” means resolutions duly adopted by
the Board of Directors of the Company and delivered to the Trustee in an
Officers’ Certificate providing for the issuance of Additional Debentures.
     “Additional Interest” has the meaning specified for Additional Interest in
Section 3(a) of the Registration Rights Agreement and Section 6.13 hereof.
     “Additional Interest Notice” has the meaning specified in Section 4.09.
     “Additional Shares” has the meaning specified in Section 10.04(b).
     “Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
     “Agent Members” has the meaning specified in Section 2.08(b).

1



--------------------------------------------------------------------------------



 



     “Applicable Consideration” has the meaning specified in Section 10.06.
     “Bankruptcy Law” has the meaning specified in Section 6.01.
     “Board of Directors” means the Board of Directors of the Company or, other
than in the case of the definition of “Continuing Directors,” any committee
thereof duly authorized to act on behalf of such Board.
     “Business Day” means each day which is not a Legal Holiday.
     “Capital Stock” of any Person means any and all shares, participations or
other interests in (however designated) equity of such Person, excluding any
debt securities convertible into such equity.
     “Closing Date” means February 7, 2007, the date as of which this Indenture
was originally executed and delivered.
     “Closing Sale Price” of any share of Common Stock or any other security on
any Trading Day means the closing sale price of such security (or, if no closing
sale price is reported, the average of the closing bid and ask prices or, if
more than one in either case, the average of the average closing bid and the
average closing ask prices) on such date as reported in composite transactions
for the principal U.S. securities exchange on which such security is traded or,
if such security is not listed on a U.S. national or regional securities
exchange, as reported by Pink Sheets LLC. In the absence of such a quotation,
the Closing Sale Price shall be determined by a nationally recognized securities
dealer retained by the Company to make such determination. The Closing Sale
Price shall be determined without reference to extended or after hours trading.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Common Stock” means any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to redemption by the Company. Subject to the provisions
of Sections 10.06 and 10.13, however, shares issuable on conversion of
Debentures shall include only shares of the class designated as common stock of
the Company at the Closing Date (namely, the Common Stock, par value $0.01) or
shares of any class or classes resulting from any reclassification or
reclassifications thereof and which have no preference in respect of dividends
or of amounts payable in the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Company and which are not subject to redemption
by the Company; provided that if at any time there shall be more than one such
resulting class, the shares of each such class then so issuable on conversion
shall be substantially in the proportion which the total number of shares of
such class resulting from all such reclassifications bears to the total number
of shares of all such classes resulting from all such reclassifications.
     “Company” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.
     “Company Order” has the meaning specified in Section 2.04.

2



--------------------------------------------------------------------------------



 



     “Company Repurchase Notice” has the meaning specified in Section 3.06.
     “Continuing Directors” means, as of any date of determination, any member
of the Board of Directors who (i) was a member of the Board of Directors on the
Closing Date; or (ii) was nominated for election or elected to the Board of
Directors with the approval of a majority of the Continuing Directors who were
members of the Board of Directors at the time of such new director’s nomination
or election.
     “Conversion Date” has the meaning specified in Section 10.02.
     “Conversion Notice” has the meaning specified in Section 10.02.
     “Conversion Price” on any date of determination means $1,000 divided by the
Conversion Rate as of such date.
     “Conversion Rate” means initially 23.0216, subject to adjustment as set
forth herein. The “Conversion Rate” constitutes the number of shares of Common
Stock (or the Applicable Consideration or Public Acquirer Common Stock upon
which the Conversion Settlement Amount receivable upon conversion of the
Debentures is then based in accordance with Section 10.06 or 10.13) upon which
the Conversion Settlement Amount for each $1,000 principal amount of Debentures
is based from time to time.
     “Conversion Settlement Amount” has the meaning specified in Section 10.12.
     “Conversion Settlement Averaging Period” means, with respect to any
Debenture delivered for conversion, the 20 consecutive Trading-Day period
beginning on (and including):
(a) if the Company has issued pursuant to Article III a notice of redemption in
respect of such Debenture, the 23rd scheduled Trading Day immediately preceding
the redemption date;
(b) if the conversion notice in respect of such Debenture is received during the
period beginning 25 Trading Days preceding the Maturity Date and ending the
Trading Day preceding the Maturity Date, the 23rd scheduled Trading Day
immediately preceding the Maturity Date;
(c) if such Debenture is converted in connection with a Fundamental Change, the
23rd scheduled Trading Day immediately preceding the related Fundamental Change
Repurchase Date; and
(d) in all other cases, the third Trading Day following the receipt by the
Company of the conversion notice in respect of such Debenture.
     “Corporate Trust Office” or other similar term, means the designated office
of the Trustee at which at any particular time its corporate trust business as
it relates to this Indenture shall be administered, which office is, at the
Closing Date, located at 1445 Ross Avenue, 2nd Floor, Dallas, Texas 75202-2812
or at any other time at such other address as the Trustee may designate from
time to time by notice to the Company.

3



--------------------------------------------------------------------------------



 



     “Current Market Price” has the meaning specified in Section 10.05(g)(i).
     “Custodian” has the meaning specified in Section 6.01.
     “Daily Conversion Value” has the meaning specified in Section 10.12.
     “Daily Settlement Amount” has the meaning specified in Section 10.12.
     “Debentureholder” or “Holder” means the Person in whose name a Debenture is
registered on the Registrar’s books.
     “Debentures” means any Debentures issued, authenticated and delivered under
this Indenture, including any Global Debentures and any Additional Debentures.
     “Default” means any event which is, or after notice or passage of time or
both would be, an Event of Default.
     “Depositary” means the clearing agency registered under the Exchange Act
that is designated to act as the Depositary for the Global Debentures. DTC shall
be the initial Depositary, until a successor shall have been appointed and
become such pursuant to the applicable provisions of this Indenture, and
thereafter, “Depositary” shall mean or include such successor.
     “Depositary Entity” has the meaning specified in Section 9.04.
     “Determination Date” has the meaning specified in Section 10.05(k).
     “Distributed Assets” has the meaning specified in Section 10.05(d).
     “Distribution Notice” has the meaning specified in Section 10.01(c).
     “DTC” means The Depository Trust Company.
     “Effective Date” has the meaning specified in Section 10.04(b).
     “Event of Default” has the meaning specified in Section 6.01.
     “‘ex’ date” has the meaning specified in Section 10.05(g)(ii).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” has the meaning specified in Section 10.05(g)(iii).
     “Fiscal Quarter” means, with respect to the Company, the fiscal quarter
publicly disclosed by the Company. The Company shall confirm the ending dates of
its fiscal quarters for the current fiscal year to the Trustee upon the
Trustee’s request.
     “Fundamental Change” means the occurrence of any of the following after the
Closing Date:

4



--------------------------------------------------------------------------------



 



     (a) the consummation of any transaction that is disclosed in a Schedule 13D
(or successor form) by any “person” and the result of which is that such
“person” has become the “beneficial owner” (as these terms are defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
more than 50% of the Company’s Capital Stock that is at the time entitled to
vote by the holder thereof in the election of the Board of Directors (or
comparable body); or
     (b) the first day on which a majority of the members of the Board of
Directors are not Continuing Directors; or
     (c) the adoption of a plan relating to the liquidation or dissolution of
the Company; or
     (d) the consolidation or merger of the Company with or into any other
Person, or the sale, lease, transfer, conveyance or other disposition, in one or
a series of related transactions, of all or substantially all of the Company’s
assets and those of its subsidiaries taken as a whole to any “person” (as this
term is used in Section 13(d)(3) of the Exchange Act), other than:
     (i) any transaction pursuant to which the holders of 50% or more of the
total voting power of all shares of the Company’s Capital Stock entitled to vote
generally in elections of directors of the Company immediately prior to such
transaction have the right to exercise, directly or indirectly, 50% or more of
the total voting power of all shares of the Company’s Capital Stock entitled to
vote generally in elections of directors of the continuing or surviving Person
(or any parent thereof) immediately after giving effect to such transaction; or
     (ii) any merger primarily for the purpose of changing the Company’s
jurisdiction of incorporation and resulting in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of common
stock of the surviving entity; or
     (e) the termination of trading of the Common Stock, which will be deemed to
have occurred if the Common Stock or other common equity interests into which
the Debentures are convertible is neither listed for trading on a United States
national securities exchange nor approved for listing on any United States
system of automated dissemination of quotations of securities prices, and no
American Depositary Shares or similar instruments for such common equity
interests are so listed or approved for listing in the United States.
     However, a Fundamental Change will be deemed not to have occurred if more
than 90% of the consideration in the transaction or transactions (other than
cash payments for fractional shares and cash payments made in respect of
dissenters’ appraisal rights) which otherwise would constitute a Fundamental
Change under clauses (a) or (d) above consists of shares of common stock,
depositary receipts or other certificates representing common equity interests
traded or to be traded immediately following such transaction on a U.S. national
securities exchange or approved for listing on any United States system on
automated dissemination of quotations of securities prices, and, as a result of
the transaction or transactions, the Debentures become convertible into such
common stock, depositary receipts or other certificates representing common
equity interests.

5



--------------------------------------------------------------------------------



 



     “Fundamental Change Repurchase Date” has the meaning specified in
Section 3.04(a).
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect on the Closing Date, including those set forth in
(i) the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements and
pronouncements of the Financial Accounting Standards Board, (iii) such other
statements by such other entity as approved by a significant segment of the
accounting profession, and (iv) the rules and regulations of the SEC governing
the inclusion of financial statements (including pro forma financial statements)
in periodic reports required to be filed pursuant to Section 13 of the Exchange
Act, including opinions and pronouncements in staff accounting bulletins and
similar written statements from the accounting staff of the SEC.
     “Global Debentures” has the meaning specified in Section 2.02.
     “Indenture” means this Indenture as amended or supplemented from time to
time.
     “Initial Purchasers” means each of Lehman Brothers Inc., Deutsche Bank
Securities, Inc. and Jefferies & Company Inc. (each, an “Initial Purchaser”).
     “interest” means, when used with reference to the Debentures, any interest
payable under the terms of the Debentures, including defaulted interest and
Additional Interest, if any, payable under the terms of the Registration Rights
Agreement or Section 6.13 hereof.
     “Issue Date” means the date of initial issuance of Debentures pursuant to
this Indenture.
     “Legal Holiday” has the meaning specified in Section 11.08.
     “Market Disruption Event” means (i) a failure by the primary United States
national securities exchange or market on which the Common Stock is listed,
admitted to trading or quoted to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 p.m. (New York City
time) on any Trading Day for the Common Stock for an aggregate one half hour
period of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the stock exchange or
otherwise) in the Common Stock or in any options contracts or future contracts
relating to the Common Stock.
     “Maturity Date” means January 15, 2027.
     “Non-Stock Change of Control” means a transaction described under clause
(a) or clause (d) in the definition of Fundamental Change pursuant to which 10%
or more of the consideration for Common Stock (other than cash payments for
fractional shares, if applicable, and cash payments made in respect of
dissenters’ appraisal rights) in such transaction consists of cash or securities
(or other property) that are not shares of common stock, depositary receipts or
other certificates representing common equity interests traded or scheduled to
be traded immediately following such transaction on a U.S. national securities
exchange.
     “Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Vice President, the Treasurer, any
Assistant Treasurer, the Secretary or any Assistant Secretary of the Company.

6



--------------------------------------------------------------------------------



 



     “Officers’ Certificate” means a certificate signed by two Officers. One of
the officers executing an Officers’ Certificate in accordance with Section 4.06
shall be the chief executive, financial or accounting officer of the Company.
     “Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company or the Trustee.
     “Paying Agent” has the meaning specified in Section 2.05.
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.
     “PORTAL Market” means The PORTAL Market operated by the Nasdaq Stock Market
or any successor thereto.
     “principal” of a Debenture means the principal of the Debenture plus the
premium, if any, payable on the Debenture that is due or overdue or is to become
due at the relevant time.
     “protected purchaser” has the meaning specified in Section 2.09.
     “Public Acquirer Change of Control” means a Non-Stock Change of Control in
which the acquirer has a class of common stock (or depositary receipts or shares
in respect thereof) traded on a U.S. national securities exchange or that shall
be so traded or quoted when issued or exchanged in connection with such
Non-Stock Change of Control (the “Public Acquirer Common Stock”). If an acquirer
does not itself have a class of common stock (or depositary receipts or shares
in respect thereof) satisfying the foregoing requirement, it shall be deemed to
have Public Acquirer Common Stock (or depositary receipts or shares in respect
thereof) if a corporation that directly or indirectly owns at least a majority
of the acquirer has a class of common stock (or depositary receipts or shares in
respect thereof) satisfying the foregoing requirement, provided that such
majority-owning corporation fully and unconditionally guarantees the Debentures,
in which case all references to Public Acquirer Common Stock shall refer to such
class of common stock. Majority owned for these purposes means having
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50% of the total voting power of all shares of the respective entity’s
capital stock that are entitled to vote generally in the election of directors.
     “Public Acquirer Common Stock” has the meaning specified in the definition
of Public Acquirer Change of Control.
     “Purchase Agreement” means the Purchase Agreement, dated February 1, 2007,
between the Company and Lehman Brothers Inc., as representative for the Initial
Purchasers relating to the offering and sale of the Debentures.
     “Purchased Shares” has the meaning specified in Section 10.05(f).
     “Record Date” means, with respect to any interest payment date of the
Debentures, the January 1 and July 1 preceding the applicable January 15 and
July 15 interest payment date,

7



--------------------------------------------------------------------------------



 



respectively. The “Record Date,” with respect to the Conversion Rate adjustment
as provided in Section 10.05, has the meaning specified in Section 10.05(g).
     “Register” has the meaning specified in Section 2.05.
     “Registrar” has the meaning specified in Section 2.05.
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the Closing Date, between the Company and Lehman Brothers Inc., as
representative of the Initial Purchasers, as amended from time to time in
accordance with its terms.
     “Repurchase Date” has the meaning specified in Section 3.05(a).
     “Repurchase Notice” has the meaning specified in Section 3.04(c).
     “Restricted Securities” has the meaning specified in Section 2.08(c).
     “Rule 144A” means Rule 144A as promulgated under the Securities Act as it
may be amended from time to time hereafter.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.
     “Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Company within the meaning of Rule 1-02(w) under
Regulation S-X promulgated by the SEC.
     “Spin-Off” has the meaning specified in Section 10.05(d).
     “Spin-Off Valuation Period” has the meaning specified in Section 10.05(d).
     “Stock Price” has the meaning specified in Section 10.04(b).
     “Stated Maturity” means, with respect to any security, the date specified
in such security as the fixed date on which the final payment of principal of
such security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).
     “Subsidiary” of any Person means any corporation, association, partnership
or other business entity of which more than 50% of the total voting power of
shares of Capital Stock or other interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by (i) such Person, (ii) such Person and one
or more Subsidiaries of such Person or (iii) one or more Subsidiaries of such
Person.

8



--------------------------------------------------------------------------------



 



     “TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15
U.S.C. §§ 77aaa-77bbbb), as amended, as in effect on the date of this Indenture.
     “Trading Day” has the meaning specified in Section 10.05(g)(v).
     “Trading Price” means, with respect to a Debenture on any date of
determination, the average of the secondary market bid quotations per $1,000
principal amount of Debentures obtained by the Trustee for $5,000,000 principal
amount of Debentures at approximately 3:30 p.m., New York City time, on such
determination date from two independent nationally recognized securities dealers
selected by the Company, which may include one or more of the Initial
Purchasers; provided that if two such bids cannot reasonably be obtained by the
Trustee, but one such bid can be reasonably obtained by the Trustee, then this
one bid shall be used; and provided further that, if the Trustee cannot
reasonably obtain at least one bid for $5,000,000 principal amount of Debentures
from a nationally recognized securities dealer then, for the purpose of
determining the convertibility of the Debentures only, the Trading Price per
$1,000 principal amount of Debentures shall be deemed to be less than 98% of the
product of (a) the Conversion Rate on such determination date and (b) the
Closing Sale Price of a share of Common Stock on such determination date.
     “Trigger Event” has the meaning specified in Section 10.05(d).
     “Trust Officer” means any officer within the Corporate Trust Office of the
Trustee with direct responsibility for the administration of this Indenture.
     “Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.
     “Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.
     “Volume Weighted Average Price” on any Trading Day means (i) with respect
to Common Stock, the per share volume weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg Page TRMA<equity>AQR (or its
equivalent successor if such page is not available) in respect of the period
from 9:30 a.m. to 4:00 p.m. (New York City time) on such Trading Day (or, if
such Volume Weighted Average Price is unavailable or such page or its equivalent
is unavailable, the volume weighted average price of each trade in the Company’s
shares of Common Stock during such Trading Day between 9:30 a.m. and 4:00 p.m.,
New York City time, on The Nasdaq Global Select Market or, if the Company’s
Common Stock is not traded on The Nasdaq Global Select Market, the principal
U.S. national or regional securities exchange on which the Company’s Common
Stock is listed, as calculated by a nationally recognized independent investment
banking firm (which may be one of the Initial Purchasers or its affiliates)
retained for this purpose by the Company or (ii) with respect to any Applicable
Consideration or Public Acquirer Common Stock, the volume weighted average price
per unit of Applicable Consideration or share of Public Acquirer Common Stock,
as applicable, as determined in a manner substantially consistent with the
manner in which the “Volume Weighted Average Price” of a share of Common Stock
is to be determined in accordance with clause (i) as determined in good faith by
the Company.

9



--------------------------------------------------------------------------------



 



     SECTION 1.02 Incorporation by Reference of Trust Indenture Act. This
Indenture is subject to the mandatory provisions of the TIA, which are
incorporated by reference in and made a part of this Indenture. The following
TIA terms have the following meanings:
     “Commission” means the SEC.
     “indenture securities” means the Debentures.
     “indenture security holder” means a Debentureholder.
     “indenture to be qualified” means this Indenture.
     “indenture trustee” or “institutional trustee” means the Trustee.
     “obligor” on the indenture securities means the Company and any other
obligor on the indenture securities.
     All other TIA terms used in this Indenture that are defined by the TIA,
defined by TIA reference to another statute or defined by SEC rule have the
meanings assigned to them by such definitions.
     SECTION 1.03 Rules of Construction. Unless the context otherwise requires:
     (1) a term has the meaning assigned to it;
     (2) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
     (3) “or” is not exclusive;
     (4) “including” means including without limitation; and
     (5) words in the singular include the plural and words in the plural
include the singular.
ARTICLE 2
THE DEBENTURES
     SECTION 2.01 Designation, Amount and Issuance of Debentures. The Debentures
shall be designated as “3.00% Senior Convertible Debentures due 2027”. The
Debentures initially will be issued in an aggregate principal amount not to
exceed (i) $125,000,000 (or, if the Initial Purchasers’ option to purchase
additional Debentures set forth in the Purchase Agreement is exercised, such
greater amount up to $150,000,000) plus (ii) such additional aggregate principal
amount of Debentures as may be issued from time to time as Additional Debentures
in accordance with such Section 2.14 (except pursuant to Sections 2.05, 2.06,
3.03, 3.05, 3.06 and 10.02 hereof). Debentures may be executed by the Company
and delivered to the Trustee for authentication as provided in Section 2.04.

10



--------------------------------------------------------------------------------



 



     SECTION 2.02 Form of the Debentures. The Debentures and the Trustee’s
certificate of authentication to be borne by such Debentures shall be
substantially in the form set forth in Exhibit A hereto. The terms and
provisions contained in the form of Debentures attached as Exhibit A hereto
shall constitute, and are hereby expressly made, a part of this Indenture and,
to the extent applicable, the Company and the Trustee, by their execution and
delivery of this Indenture, expressly agree to such terms and provisions and to
be bound thereby.
     Any of the Debentures may have such letters, numbers or other marks of
identification and such notations, legends, endorsements or changes as the
officers executing the same may approve (execution thereof to be conclusive
evidence of such approval) and as are not inconsistent with the provisions of
this Indenture, or as may be required by the custodian for the Global
Debentures, the Depositary or by the National Association of Securities Dealers,
Inc. in order for the Debentures to be tradable on the PORTAL Market or as may
be required for the Debentures to be tradable on any other market developed for
trading of securities pursuant to Rule 144A or as may be required to comply with
any applicable law or with any rule or regulation made pursuant thereto or with
any rule or regulation of any securities exchange or automated quotation system
on which the Debentures may be listed, or to conform to usage, or to indicate
any special limitations or restrictions to which any particular Debentures are
subject.
     So long as the Debentures are eligible for book-entry settlement with the
Depositary, or unless otherwise required by law, or otherwise contemplated by
Section 2.08(b), all of the Debentures will be represented by one or more
Debentures in global form registered in the name of the Depositary or the
nominee of the Depositary (“Global Debentures”). The transfer and exchange of
beneficial interests in any such Global Debentures shall be effected through the
Depositary in accordance with the applicable procedures of the Depositary; and
beneficial interests in the Global Debentures shall be subject to all rules and
procedures of the Depositary. Except as provided in Section 2.08(b), beneficial
owners of a Global Debenture shall not be entitled to have certificates
registered in their names, will not receive or be entitled to receive physical
delivery of certificates in definitive form and will not be considered Holders
of such Global Debenture.
     Any Global Debentures shall represent such of the outstanding Debentures as
shall be specified therein and shall provide that it shall represent the
aggregate amount of outstanding Debentures from time to time endorsed thereon
and that the aggregate amount of outstanding Debentures represented thereby may
from time to time be increased or reduced to reflect redemptions, repurchases,
conversions, transfers or exchanges permitted hereby. Any endorsement of a
Global Debenture to reflect the amount of any increase or decrease in the amount
of outstanding Debentures represented thereby shall be made by the Trustee or
the custodian for the Global Debenture, at the direction of the Trustee, in such
manner and upon instructions given by the Holder of such Debentures in
accordance with this Indenture. Payment of principal of, interest on and
premium, if any, on any Global Debentures shall be made to the Depositary in
immediately available funds.
     SECTION 2.03 Date and Denomination of Debentures; Payment at Maturity;
Payment of Interest. The Debentures shall be issuable in registered form without
coupons in denominations of $1,000 principal amount and integral multiples
thereof. Each Debenture shall be dated the date of its authentication and shall
bear interest from the date specified in the form

11



--------------------------------------------------------------------------------



 



of Debentures attached as Exhibit A hereto. Interest on the Debentures shall be
computed on the basis of a 360-day year comprised of twelve 30-day months.
     On the Maturity Date, each Holder shall be entitled to receive on such date
$1,000 principal amount per Debentures and accrued and unpaid interest to, but
not including, the Maturity Date. With respect to Global Debentures, such
principal and interest will be paid to the Depositary in immediately available
funds. With respect to any certificated Debentures, such principal and interest
will be payable at the Company’s office or agency maintained for that purpose,
which initially will be the office or agency of the Trustee located at 1445 Ross
Avenue, 2nd Floor, Dallas, Texas 75202-2812.
     The Person in whose name any Debenture is registered on the Register at
5:00 p.m., New York City time, on any Record Date with respect to any interest
payment date shall be entitled to receive the interest payable on such interest
payment date, except that the interest payable upon maturity will be payable to
the Person to whom principal is payable upon maturity.
     The Company shall pay interest (i) on any Global Debentures by wire
transfer of immediately available funds to the account of the Depositary or its
nominee, (ii) on any Debentures in certificated form having a principal amount
of less than $2,000,000, by check mailed to the address of the Person entitled
thereto as it appears in the Register, provided, however, that at maturity
interest will be payable at the office of the Company maintained by the Company
for such purposes, which shall initially be an office or agency of the Trustee
and (iii) on any Debentures in certificated form having a principal amount of
$2,000,000 or more, by wire transfer in immediately available funds at the
election of the Holder of such Debentures duly delivered to the trustee at least
five Business Days prior to the relevant interest payment date, provided,
however, that at maturity interest will be payable at the office of the Company
maintained by the Company for such purposes, which shall initially be an office
or agency of the Trustee. If a payment date is not a Business Day, payment shall
be made on the next succeeding Business Day, and no additional interest shall
accrue thereon.
     SECTION 2.04 Execution and Authentication. One or more Officers shall sign
the Debentures for the Company by manual or facsimile signature.
     If an Officer whose signature is on a Debenture no longer holds that office
at the time the Trustee authenticates the Debenture, the Debenture shall be
valid nevertheless.
     A Debenture shall not be valid until an authorized signatory of the Trustee
manually signs the certificate of authentication on the Debenture. The signature
shall be conclusive evidence that the Debenture has been authenticated under
this Indenture.
     The Trustee shall authenticate and make available for delivery Debentures
for original issue, upon receipt of a written order or orders of the Company
signed by an Officer or by any Assistant Treasurer of the Company or any
Assistant Secretary of the Company (a “Company Order”): (i) pursuant to the
Purchase Agreement, in the aggregate principal amount of up to $150,000,000 and
(ii) from time to time, in such aggregate principal amount as shall be
established for any Additional Debentures established pursuant to the respective
Officers’ Certificate in respect thereof delivered pursuant to Section 2.14. The
Company Order shall

12



--------------------------------------------------------------------------------



 



specify the amount of Debentures to be authenticated and shall state the date on
which such Debentures are to be authenticated.
     The Trustee may appoint an authenticating agent reasonably acceptable to
the Company to authenticate the Debentures. Any such appointment shall be
evidenced by an instrument signed by a Trust Officer, a copy of which shall be
furnished to the Company. Unless limited by the terms of such appointment, an
authenticating agent may authenticate Debentures whenever the Trustee may do so.
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as any
Registrar, Paying Agent or agent for service of notices and demands.
     SECTION 2.05 Registrar and Paying Agent. The Company shall maintain an
office or agency where Debentures may be presented for registration of transfer
or for exchange (the “Registrar”) and an office or agency where Debentures may
be presented for payment (the “Paying Agent”). The Corporate Trust Office shall
be considered as one such office or agency of the Company for each of the
aforesaid purposes. The Registrar shall keep a register of the Debentures (the
“Register”) and of their transfer and exchange. The Company may have one or more
co-registrars and one or more additional paying agents. The term “Paying Agent”
includes any additional paying agent, and the term “Registrar” includes any
co-registrars. The Company initially appoints the Trustee as (i) Registrar and
Paying Agent in connection with the Debentures, (ii) the custodian with respect
to the Global Debentures and (iii) conversion agent.
     The Company shall enter into an appropriate agency agreement with any
Registrar or Paying Agent not a party to this Indenture, which shall incorporate
the terms of the TIA. The agreement shall implement the provisions of this
Indenture that relate to such agent. The Company shall notify the Trustee of the
name and address of any such agent. If the Company fails to maintain a Registrar
or Paying Agent, the Trustee shall act as such and shall be entitled to
appropriate compensation therefor pursuant to Section 7.07. The Company or any
of its domestically organized wholly owned Subsidiaries may act as Paying Agent
or Registrar.
     The Company may remove any Registrar or Paying Agent upon written notice to
such Registrar or Paying Agent and to the Trustee; provided, however, that no
such removal shall become effective until (1) acceptance of an appointment by a
successor as evidenced by an appropriate agreement entered into by the Company
and such successor Registrar or Paying Agent, as the case may be, and delivered
to the Trustee or (2) notification to the Trustee that the Trustee shall serve
as Registrar or Paying Agent until the appointment of a successor in accordance
with clause (1) above. The Registrar or Paying Agent may resign at any time upon
written notice; provided, however, that the Trustee may resign as Paying Agent
or Registrar only if the Trustee also resigns as Trustee in accordance with
Section 7.08.
     SECTION 2.06 Paying Agent to Hold Money in Trust. Prior to each due date of
the principal and interest on any Debenture, the Company shall deposit with the
Paying Agent (or if the Company or a Subsidiary is acting as Paying Agent,
segregate and hold in trust for the benefit of the Persons entitled thereto) a
sum sufficient to pay such principal and interest when so becoming due. The
Company shall require each Paying Agent (other than the Trustee) to agree in
writing that the Paying Agent shall hold in trust for the benefit of
Debentureholders or the Trustee all money held by the Paying Agent for the
payment of principal of or interest on the

13



--------------------------------------------------------------------------------



 



Debentures and shall notify the Trustee of any default by the Company in making
any such payment. If the Company or a Subsidiary of the Company acts as Paying
Agent, it shall segregate the money held by it as Paying Agent and hold it as a
separate trust fund. The Company at any time may require a Paying Agent to pay
all money held by it to the Trustee and to account for any funds disbursed by
the Paying Agent. Upon complying with this Section, the Paying Agent shall have
no further liability for the money delivered to the Trustee.
     SECTION 2.07 Debentureholder Lists. The Trustee shall preserve in as
current a form as is reasonably practicable the most recent list available to it
of the names and addresses of Debentureholders. If the Trustee is not the
Registrar, the Company shall furnish, or cause the Registrar to furnish, to the
Trustee, in writing at least five Business Days before each interest payment
date and at such other times as the Trustee may request in writing, a list in
such form and as of such date as the Trustee may reasonably require of the names
and addresses of Debentureholders.
     SECTION 2.08 Exchange and Registration of Transfer of Debentures;
Restrictions on Transfer. (a) The Company shall cause to be kept at the
Corporate Trust Office the Register in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Debentures and of transfers of Debentures. The Register shall be in written
form or in any form capable of being converted into written form within a
reasonably prompt period of time.
     Upon surrender for registration of transfer of any Debentures to the
Registrar or any co-registrar, and satisfaction of the requirements for such
transfer set forth in this Section 2.08, the Company shall execute, and the
Trustee shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Debentures of any authorized denominations and
of a like aggregate principal amount and bearing such restrictive legends as may
be required by this Indenture.
     Debentures may be exchanged for other Debentures of any authorized
denominations and of a like aggregate principal amount, upon surrender of the
Debentures to be exchanged at any such office or agency maintained by the
Company pursuant to Section 4.02. Whenever any Debentures are so surrendered for
exchange, the Company shall execute, and the Trustee shall authenticate and
deliver, the Debentures that the Holder making the exchange is entitled to
receive bearing registration numbers not contemporaneously outstanding.
     All Debentures issued upon any registration of transfer or exchange of
Debentures shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Debentures
surrendered upon such registration of transfer or exchange.
     All Debentures presented or surrendered for registration of transfer or for
exchange, redemption, repurchase or conversion shall (if so required by the
Company or the Registrar) be duly endorsed, or be accompanied by a written
instrument or instruments of transfer in form satisfactory to the Company, and
the Debentures shall be duly executed by the Holder thereof or his attorney duly
authorized in writing.

14



--------------------------------------------------------------------------------



 



     No service charge shall be made to any Holder for any registration of,
transfer or exchange of Debentures, but the Company or the Trustee may require
payment by the Holder of a sum sufficient to cover any tax, assessment or other
governmental charge that may be imposed in connection with any registration of
transfer or exchange of Debentures.
     Neither the Company nor the Trustee nor any Registrar shall be required to
exchange, issue or register a transfer of (a) any Debentures for a period of
fifteen calendar days next preceding date of mailing of a notice of redemption,
(b) any Debentures or portions thereof called for redemption pursuant to
Section 3.02, except for the unredeemed portion of any Debentures being redeemed
in part, (c) any Debentures or portions thereof surrendered for conversion
pursuant to Article 10, (d) any Debentures or portions thereof tendered for
repurchase (and not withdrawn) pursuant to Section 3.04 or (e) any Debentures or
portions thereof tendered for repurchase (and not withdrawn) pursuant to
Section 3.05.
     (b) The following provisions shall apply only to Global Debentures:
     (i) Each Global Debenture authenticated under this Indenture shall be
registered in the name of the Depositary or a nominee thereof and delivered to
such Depositary or a nominee thereof or custodian for the Global Debentures
therefor, and each such Global Debenture shall constitute a single Debenture for
all purposes of this Indenture.
     (ii) Notwithstanding any other provision in this Indenture, no Global
Debenture may be exchanged in whole or in part for Debentures registered, and no
transfer of a Global Debenture in whole or in part may be registered, in the
name of any Person other than the Depositary or a nominee thereof unless
     (A) the Depositary (x) has notified the Company that it is unwilling or
unable to continue as Depositary for such Global Debenture or (y) has ceased to
be a clearing agency registered under the Exchange Act, and a successor
depositary has not been appointed by the Company within 90 calendar days, or
     (B) the Company, in its sole discretion, notifies the Trustee in writing
that it no longer wishes to have all the Debentures represented by Global
Debentures.
Any Global Debentures exchanged pursuant to this Section 2.08(b)(ii) shall be so
exchanged in whole and not in part.
     (iii) In addition, certificated Debentures will be issued in exchange for
beneficial interests in a Global Debenture upon request by or on behalf of the
Depositary in accordance with customary procedures following the request of a
beneficial owner seeking to enforce its rights under the Debentures or this
Indenture, including its rights following the occurrence of an Event of Default.
     (iv) Debentures issued in exchange for a Global Debenture or any portion
thereof pursuant to clause (ii) or (iii) above shall be issued in definitive,
fully registered form, without interest coupons, shall have an aggregate
principal amount equal to that of

15



--------------------------------------------------------------------------------



 



such Global Debentures or portion thereof to be so exchanged, shall be
registered in such names and be in such authorized denominations as the
Depositary shall designate and shall bear any legends required hereunder. Any
Global Debentures to be exchanged shall be surrendered by the Depositary to the
Trustee, as Registrar, provided that pending completion of the exchange of a
Global Debenture, the Trustee acting as custodian for the Global Debentures for
the Depositary or its nominee with respect to such Global Debentures, shall
reduce the principal amount thereof, by an amount equal to the portion thereof
to be so exchanged, by means of an appropriate adjustment made on the records of
the Trustee. Upon any such surrender or adjustment, the Trustee shall
authenticate and make available for delivery the Debentures issuable on such
exchange to or upon the written order of the Depositary or an authorized
representative thereof.
     (v) In the event of the occurrence of any of the events specified in clause
(ii) above or upon any request described in clause (iii) above, the Company will
promptly make available to the Trustee a sufficient supply of certificated
Debentures in definitive, fully registered form, without interest coupons.
     (vi) Neither any members of, or participants in, the Depositary (“Agent
Members”) nor any other Persons on whose behalf Agent Members may act shall have
any rights under this Indenture with respect to any Global Debentures registered
in the name of the Depositary or any nominee thereof, and the Depositary or such
nominee, as the case may be, may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner and Holder of such
Global Debentures for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Company, the Trustee or any agent of the
Company or the Trustee from giving effect to any written certification, proxy or
other authorization furnished by the Depositary or such nominee, as the case may
be, or impair, as between the Depositary, its Agent Members and any other Person
on whose behalf an Agent Member may act, the operation of customary practices of
such Persons governing the exercise of the rights of a Holder of any Debentures.
     (vii) At such time as all interests in a Global Debenture have been
redeemed, repurchased, converted, cancelled or exchanged for Debentures in
certificated form, such Global Debenture shall, upon receipt thereof, be
canceled by the Trustee in accordance with standing procedures and instructions
existing between the Depositary and the custodian for the Global Debenture. At
any time prior to such cancellation, if any interest in a Global Debenture is
redeemed, repurchased, converted, cancelled or exchanged for Debentures in
certificated form, the principal amount of such Global Debenture shall, in
accordance with the standing procedures and instructions existing between the
Depositary and the custodian for the Global Debenture, be appropriately reduced,
and an endorsement shall be made on such Global Debenture, by the Trustee or the
custodian for the Global Debenture, at the direction of the Trustee, to reflect
such reduction.
     (c) Every Debenture (and all securities issued in exchange therefor or in
substitution thereof) that bears or is required under this Section 2.08(c) to
bear the legend set forth in this Section 2.08(c) (together with any Common
Stock issued upon conversion of the Debentures and required to bear the legend
set forth in Exhibit B, collectively, the “Restricted Securities”) shall

16



--------------------------------------------------------------------------------



 



be subject to the restrictions on transfer set forth in this Section 2.08(c)
(including those set forth in the legend below and the legend set forth in
Exhibit B) unless such restrictions on transfer shall be waived by written
consent of the Company following receipt of legal advice supporting the
permissibility of the waiver of such transfer restrictions, and the holder of
each such Restricted Security, by such holder’s acceptance thereof, agrees to be
bound by all such restrictions on transfer. As used in this Section 2.08(c), the
term “transfer” means any sale, pledge, loan, transfer or other disposition
whatsoever of any Restricted Security or any interest therein.
     Until the expiration of the holding period applicable to sales of
Restricted Securities under Rule 144(k) under the Securities Act (or any
successor provision), any certificate evidencing a Restricted Security shall
bear a legend in substantially the following form (or as set forth in Exhibit B,
in the case of Common Stock issued upon conversion of the Debentures), unless
such Restricted Security has been sold pursuant to a registration statement that
has been declared effective under the Securities Act (and which continues to be
effective at the time of such transfer) or sold pursuant to Rule 144 under the
Securities Act or any similar provision then in force, or unless otherwise
agreed by the Company in writing as set forth above, with written notice thereof
to the Trustee:
     THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. BY ACQUISITION HEREOF OR A BENEFICIAL INTEREST HEREIN, THE
HOLDER:
     (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT OF 1933;
     (2) AGREES THAT IT WILL NOT PRIOR TO THE DATE TWO YEARS AFTER THE DATE OF
ORIGINAL ISSUANCE OF THE 3.00% SENIOR CONVERTIBLE DEBENTURES DUE 2027 OF TRICO
MARINE SERVICES, INC. (THE “COMPANY”) RESELL OR OTHERWISE TRANSFER THE SECURITY
EVIDENCED HEREBY OR THE COMMON STOCK THAT MAY BE ISSUABLE UPON CONVERSION OF
SUCH SECURITY EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A
PERSON IT REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A UNDER THE SECURITIES ACT OF 1933, (C) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND
WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER, OR (D) PURSUANT TO
ANY OTHER EXEMPTION FROM REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT OF
1933, INCLUDING UNDER RULE 144 , IF AVAILABLE, SUBJECT TO THE COMPANY’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH TRANSFER, TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY TO THE
COMPANY AND THE TRUSTEE; AND

17



--------------------------------------------------------------------------------



 



     (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY
EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 2(A)
AND 2(C) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.
     In connection with any transfer of the Debentures prior to the date two
years after the last date of original issuance of the Debentures (other than a
transfer pursuant to clause 2(C) above), the Holder must complete and deliver
the transfer certificate contained in this Indenture to the Trustee (or any
successor Trustee, as applicable). If the proposed transfer is pursuant to
clause 2(D) above, the Holder must, prior to such transfer, furnish to the
Trustee (or any successor Trustee, as applicable), such certifications, legal
opinions or other information as the Company may reasonably require to confirm
that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.
The legend set forth above will be removed upon the earlier of the transfer of
the Debentures evidenced thereby pursuant to clause 2(C) above or the expiration
of two years from the last date of original issuance of the Debentures.
     Any Debentures that are Restricted Securities and as to which such
restrictions on transfer shall have expired in accordance with their terms or as
to conditions for removal of the foregoing legend set forth therein have been
satisfied may, upon surrender of such Debentures for exchange to the Registrar
in accordance with the provisions of this Section 2.08, be exchanged for a new
Debenture or Debentures, of like tenor and aggregate principal amount, which
shall not bear the restrictive legend required by this Section 2.08(c). If such
Restricted Security surrendered for exchange is represented by a Global
Debenture bearing the legend set forth in this Section 2.08(c), the principal
amount of the legended Global Debentures shall be reduced by the appropriate
principal amount and the principal amount of a Global Debenture without the
legend set forth in this Section 2.08(c) shall be increased by an equal
principal amount. If a Global Debenture without the legend set forth in this
Section 2.08(c) is not then outstanding, the Company shall execute and the
Trustee shall authenticate and deliver an unlegended Global Debentures to the
Depositary.
     In the event Rule 144(k) as promulgated under the Securities Act is amended
to change the two-year period under Rule 144(k), then, the references in the
restrictive legend set forth above to “two years,” and in the corresponding
transfer restrictions described above included in this Indenture and the
Debentures and with respect to shares of the Common Stock will be deemed to
refer to such changed period, from and after receipt by the Trustee of an
Officers’ Certificate and Opinion of Counsel evidencing such changes. However,
such changes will not be made if they are otherwise prohibited by, or would
otherwise cause a violation of, the federal securities laws applicable at the
time. As soon as practicable after the Company knows of the effectiveness of any
such amendment to change the two-year period under Rule 144(k), unless such
changes would otherwise be prohibited by, or would otherwise cause a violation
of, the federal securities laws applicable at the time, the Company will provide
to the Trustee an Officers’ Certificate and Opinion of Counsel evidencing such
changes as to the effectiveness of such amendment and the effectiveness of such
change to the restrictive legends and transfer restrictions.

18



--------------------------------------------------------------------------------



 



     (d) Any Restricted Securities, prior to the expiration of the holding
period applicable to sales thereof under Rule 144(k) under the Securities Act
(or any successor provision), purchased or owned by the Company or any Affiliate
thereof may not be resold by the Company or such Affiliate unless registered
under the Securities Act or resold pursuant to an exemption from the
registration requirements of the Securities Act in a transaction which results
in such Debentures or Common Stock, as the case may be, no longer being
“restricted securities” (as defined under Rule 144).
     (e) The Trustee shall have no responsibility or obligation to any Agent
Members or any other Person with respect to the accuracy of the books or
records, or the acts or omissions, of the Depositary or its nominee or of any
participant or member thereof, with respect to any ownership interest in the
Debentures or with respect to the delivery to any Agent Member or other Person
(other than the Depositary) of any notice (including any notice of redemption)
or the payment of any amount, under or with respect to such Debentures. All
notices and communications to be given to the Holders of Debentures and all
payments to be made to Holders of Debentures under the Debentures shall be given
or made only to or upon the order of the registered Holders of Debentures (which
shall be the Depositary or its nominee in the case of a Global Debenture). The
rights of beneficial owners in any Global Debentures shall be exercised only
through the Depositary subject to the customary procedures of the Depositary.
The Trustee may rely and shall be fully protected in relying upon information
furnished by the Depositary with respect to its Agent Members.
     The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Debentures (including any transfers between or among Agent Members) other
than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by, the terms of this Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements hereof.
     SECTION 2.09 Replacement Debentures . If a mutilated Debenture is
surrendered to the Registrar or if the Debentureholder of a Debenture claims
that the Debenture has been lost, destroyed or wrongfully taken, the Company
shall issue and the Trustee shall authenticate a replacement Debenture if the
requirements of Section 8-405 of the Uniform Commercial Code are met, such that
the Debentureholder (i) satisfies the Company and the Trustee within a
reasonable time after he has notice of such loss, destruction or wrongful taking
and the Registrar does not register a transfer prior to receiving such
notification, (ii) makes such request to the Company and the Trustee prior to
the Debenture being acquired by a protected purchaser as defined in
Section 8-303 of the Uniform Commercial Code (a “protected purchaser”) and
(iii) satisfies any other reasonable requirements of the Trustee and the
Company. If required by the Trustee or the Company, such Debentureholder shall
furnish an indemnity bond sufficient in the judgment of the Trustee to protect
the Company, the Trustee, the Paying Agent and the Registrar from any loss that
any of them may suffer if a Debenture is replaced. The Company and the Trustee
may charge the Debentureholder for their expenses in replacing a Debenture. In
case any Debenture which has matured or is about to mature or has been called
for redemption or has been properly tendered for repurchase on a Fundamental
Change Repurchase Date (and not withdrawn) or has been tendered for repurchase
on a Repurchase Date (and not withdrawn), as

19



--------------------------------------------------------------------------------



 



the case may be, or is to be converted into Common Stock, shall become mutilated
or be destroyed, lost or wrongfully taken, the Company may, instead of issuing a
substitute Debenture, pay or authorize the payment of or convert or authorize
the conversion of the same (without surrender thereof except in the case of a
mutilated Debenture), as the case may be, if the applicant for such payment or
conversion shall furnish to the Company, to the Trustee and, if applicable, to
such authenticating agent such security or indemnity as may be required by them
to save each of them harmless for any loss, liability, cost or expense caused by
or in connection with such substitution, and, in every case of destruction, loss
or wrongful taking, the applicant shall also furnish to the Company, the Trustee
and, if applicable, any Paying Agent or conversion agent evidence to their
satisfaction of the destruction, loss or wrongful taking of such Debentures and
of the ownership thereof.
     Every replacement Debenture is an additional obligation of the Company.
     The provisions of this Section 2.09 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, lost, destroyed or wrongfully taken Debentures.
     SECTION 2.10 Outstanding Debentures . Debentures outstanding at any time
are all Debentures authenticated by the Trustee except for those canceled by it,
those delivered to it for cancellation and those described in this Section as
not outstanding. A Debenture does not cease to be outstanding because the
Company or an Affiliate of the Company holds the Debenture.
     If a Debenture is replaced pursuant to Section 2.09, it ceases to be
outstanding unless the Trustee and the Company receive proof satisfactory to
them that the replaced Debenture is held by a protected purchaser.
     If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date, repurchase date or Maturity Date money
sufficient to pay all principal and interest payable on that date with respect
to the Debentures (or portions thereof) to be redeemed, repurchased or maturing,
as the case may be, and the Paying Agent is not prohibited from paying such
money to the Debentureholders on that date pursuant to the terms of this
Indenture, then on and after that date such Debentures (or portions thereof)
cease to be outstanding and interest on them ceases to accrue.
     SECTION 2.11 Temporary Debentures . Pending the preparation of Debentures
in certificated form, the Company may execute and the Trustee or an
authenticating agent appointed by the Trustee shall, upon the written request of
the Company, authenticate and deliver temporary Debentures (printed or
lithographed). Temporary Debentures shall be issuable in any authorized
denomination, and substantially in the form of the Debentures in certificated
form, but with such omissions, insertions and variations as may be appropriate
for temporary Debentures, all as may be determined by the Company. Every such
temporary Debentures shall be executed by the Company and authenticated by the
Trustee or such authenticating agent upon the same conditions and in
substantially the same manner, and with the same effect, as the Debentures in
certificated form. Without unreasonable delay, the Company will execute and
deliver to the Trustee or such authenticating agent Debentures in certificated
form and thereupon

20



--------------------------------------------------------------------------------



 



any or all temporary Debentures may be surrendered in exchange therefor, at each
office or agency maintained by the Company pursuant to Section 4.02 and the
Trustee or such authenticating agent shall authenticate and make available for
delivery in exchange for such temporary Debentures an equal aggregate principal
amount of Debentures in certificated form. Such exchange shall be made by the
Company at its own expense and without any charge therefor. Until so exchanged,
the temporary Debentures shall in all respects be entitled to the same benefits
and subject to the same limitations under this Indenture as Debentures in
certificated form authenticated and delivered hereunder.
     SECTION 2.12 Cancellation. The Company at any time may deliver Debentures
to the Trustee for cancellation. The Registrar and the Paying Agent shall
forward to the Trustee any Debentures surrendered to them for registration of
transfer, exchange or payment. The Trustee and no one else shall cancel all
Debentures surrendered for registration of transfer, exchange, payment or
cancellation and dispose of such canceled Debentures in accordance with its
customary procedures or deliver canceled Debentures to the Company. The Company
may not issue new Debentures to replace Debentures it has redeemed, paid or
delivered to the Trustee for cancellation. The Trustee shall not authenticate
Debentures in place of canceled Debentures other than pursuant to the terms of
this Indenture.
     SECTION 2.13 CUSIP and ISIN Numbers. The Company in issuing the Debentures
may use “CUSIP” and “ISIN” numbers (if then generally in use) and, if so, the
Trustee shall use “CUSIP” and “ISIN” numbers in notices of redemption as a
convenience to Debentureholders; provided, however, that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Debentures or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Debentures, and any such redemption shall not be affected
by any defect in or omission of such numbers. The Company shall promptly notify
the Trustee in writing of any changes to the CUSIP and ISIN numbers.
SECTION 2.14 Additional Debentures. The Company may, from time to time, subject
to compliance with any other applicable provisions of this Indenture, without
the consent of the Debentureholders, create and issue pursuant to this Indenture
additional Debentures (“Additional Debentures”) having terms and conditions set
forth in Exhibit A identical to those of the other outstanding Debentures,
except that Additional Debentures may:
     (1) have a different issue price than other outstanding Debentures;
     (2) have a different Issue Date from the Issue Date for other outstanding
Debentures;
     (3) have a different amount of interest payable on the first interest
payment date after issuance than is payable on other outstanding Debentures;
     (4) have terms specified in the Additional Debentures Board Resolutions for
such Additional Debentures making appropriate adjustments to this Article 2 and
Exhibit A (and related definitions) applicable to such Additional Debentures in
order to conform to and ensure compliance with the Securities Act (or other
applicable securities laws) and any registration rights or similar agreement
applicable to such Additional Debentures, which are not adverse in

21



--------------------------------------------------------------------------------



 



any material respect to the Holder of any outstanding Debentures (other than
such Additional Debentures); and
     (5) be entitled to additional interest or other liquidated damages
specified in a registration rights agreement not applicable to other outstanding
Debentures and not be entitled to such additional interest or other liquidated
damages applicable to other outstanding Debentures;
provided, that no adjustment pursuant to this Section 2.14 shall cause such
Additional Debentures to constitute, as determined pursuant to an Opinion of
Counsel, a different class of securities than the Debentures issued pursuant to
the Purchase Agreement for U.S. federal income tax purposes; and provided
further, that the Additional Debentures have the same CUSIP number as other
outstanding Debentures. No Additional Debentures may be issued if on the Issue
Date therefor any Event of Default has occurred and is continuing.
The Debentures originally issued pursuant to the Purchase Agreement and any
Additional Debentures shall be treated as a single class for all purposes under
this Indenture, including waivers, amendments, redemptions, offers to purchase
and United States federal tax purposes.
     With respect to any issuance of Additional Debentures, the Company shall
deliver to the Trustee a resolution of the Board of Directors and an Officers’
Certificate in respect of such Additional Debentures, which shall together
provide the following information:
     (1) the aggregate principal amount of such Additional Debentures to be
authenticated and delivered pursuant to this Indenture;
     (2) the Issue Date, issue price, pre-issuance accrued interest, amount of
interest payable on the first interest payment date, first interest payment
date, CUSIP number and corresponding ISIN of such Additional Debentures; and
     (3) such matters as shall be applicable to such Additional Debentures as
described in clauses (4) and (5) of the preceding paragraph
ARTICLE 3
REDEMPTION AND REPURCHASE OF DEBENTURES
SECTION 3.01 Optional Redemption of Debentures. At any time on or after
January 15, 2012, the Debentures may be redeemed at the option of the Company,
in whole or in part from time to time, upon notice as set forth in Section 3.02,
in cash at the redemption price set forth below. In addition, the Company will
pay interest on the Debentures being redeemed, which interest will include such
interest accrued and unpaid to, but excluding, the redemption date; provided,
that if the redemption date is after a Record Date and on or prior to the
corresponding interest payment date, the interest will be paid on the redemption
date to the holder of record on the Record Date. The Company may not redeem any
Debentures if a Default in the payment of interest on the Debentures has
occurred and is continuing.

22



--------------------------------------------------------------------------------



 



     The redemption price for the Debentures, expressed as a percentage of
principal amount, is as follows for the periods set forth below:

              Redemption Period   Price
January 15, 2012 through January 14, 2013
    100.8571 %
January 15, 2013 through January 14, 2014
    100.4286 %
After January 14, 2014
    100.0000 %

     SECTION 3.02 Notice of Optional Redemption; Selection of Debentures to be
Redeemed . In case the Company shall desire to exercise the right to redeem all
or, as the case may be, any part of the Debentures pursuant to Section 3.01, it
shall fix a date for redemption and it or, at its written request received by
the Trustee not fewer than five Business Days prior (or such shorter period of
time as may be acceptable to the Trustee) to the date the notice of redemption
is to be mailed, the Trustee in the name of and at the expense of the Company,
shall mail or cause to be mailed a notice of such redemption not fewer than 30
calendar days nor more than 60 calendar days prior to the redemption date to
each Holder of Debentures so to be redeemed in whole or in part at its last
address as the same appears on the Register; provided that if the Company makes
such request of the Trustee, it shall, together with such request, also give
written notice of the redemption date to the Trustee, provided that the text of
the notice shall be prepared by the Company. Such mailing shall be by first
class mail. The notice, if mailed in the manner herein provided, shall be
conclusively presumed to have been duly given, whether or not the Holder
receives such notice. In any case, failure to give such notice by mail or any
defect in the notice to the Holder of any Debentures designated for redemption
as a whole or in part shall not affect the validity of the proceedings for the
redemption of any other Debentures.
     Each such notice of redemption shall specify: (i) the aggregate principal
amount of Debentures to be redeemed, (ii) the CUSIP number or numbers of the
Debentures being redeemed, (iii) the date fixed for redemption (which shall be a
Business Day), (iv) the redemption price at which Debentures are to be redeemed,
(v) the place or places of payment and that payment will be made upon
presentation and surrender of such Debentures, (iv) that interest accrued and
unpaid to, but excluding, the date fixed for redemption will be paid as
specified in said notice, and that on and after said date interest thereon or on
the portion thereof to be redeemed will cease to accrue, (vii) that the Holder
has a right to convert the Debentures called for redemption, (viii) the
Conversion Rate on the date of such notice, (ix) the time and date on which the
right to convert such Debentures or portions thereof will expire, and (x) the
date on which the Conversion Settlement Averaging Period begins. If fewer than
all the Debentures are to be redeemed, the notice of redemption shall identify
the Debentures to be redeemed (including CUSIP numbers, if any). In case any
Debentures are to be redeemed in part only, the notice of redemption shall state
the portion of the principal amount thereof to be redeemed and shall state that,
on and after the redemption date, upon surrender of such Debentures, a new
Debentures or Debentures in principal amount equal to the unredeemed portion
thereof will be issued.

23



--------------------------------------------------------------------------------



 



     Whenever any Debentures are to be redeemed, the Company will give the
Trustee written notice of the redemption date, together with an Officers’
Certificate as to the aggregate principal amount of Debentures to be redeemed
not fewer than 35 calendar days (or such shorter period of time as may be
acceptable to the Trustee) prior to the redemption date.
     On or prior to the redemption date specified in the notice of redemption
given as provided in this Section 3.02, the Company will deposit with the Paying
Agent (or, if the Company is acting as its own Paying Agent, set aside,
segregate and hold in trust as provided in Section 2.06) an amount of money in
immediately available funds sufficient to redeem on the redemption date all the
Debentures (or portions thereof) so called for redemption (other than those
theretofore surrendered for conversion) at the appropriate redemption price,
together with accrued and unpaid interest to, but excluding, the redemption
date; provided that if such payment is made on the redemption date, it must be
received by the Paying Agent, by 11:00 a.m., New York City time, on such date.
If any Debentures called for redemption are converted pursuant hereto prior to
such redemption date, any money deposited with the Paying Agent or so segregated
and held in trust for the redemption of such Debentures shall be paid to the
Company or, if then held by the Company, shall be discharged from such trust.
     If less than all of the outstanding Debentures are to be redeemed, the
Trustee shall select the Debentures or portions thereof of the Global Debentures
or the Debenture in certificated form to be redeemed (in principal amounts of
$1,000 or multiples thereof) by lot, on a pro rata basis or by another method
the Trustee deems fair and appropriate. If any Debenture selected for redemption
is submitted for conversion in part after such selection, the portion of such
Debenture submitted for conversion shall be deemed (so far as may be possible)
to be the portion to be selected for redemption. The Debentures (or portions
thereof) so selected for redemption shall be deemed duly selected for redemption
for all purposes hereof, notwithstanding that any such Debentures are submitted
for conversion in part before the mailing of the notice of redemption.
     Upon any redemption of less than all of the outstanding Debentures, the
Company and the Trustee may (but need not), solely for purposes of determining
the pro rata allocation among such Debentures that are unconverted and
outstanding at the time of redemption, treat as outstanding any Debentures
surrendered for conversion during the period of fifteen calendar days preceding
the mailing of a notice of redemption and may (but need not) treat as
outstanding any Debentures authenticated and delivered during such period in
exchange for the unconverted portion of any Debentures converted in part during
such period.
     SECTION 3.03 Payment of Debentures Called for Redemption . If notice of
redemption has been given as provided in Section 3.02, the Debentures or portion
of Debentures with respect to which such notice has been given shall, unless
converted pursuant to the terms hereof, become due and payable on the date fixed
for redemption and at the place or places stated in such notice at the
redemption price, plus interest accrued and unpaid to, but excluding, the
redemption date (unless the redemption date is after a Record Date and on or
prior to the corresponding interest payment date, in which event the interest
will be paid on the interest payment date to the holder of record on the Record
Date), and, unless the Company shall default in the payment of such Debentures
at the redemption price, plus interest, if any, accrued and unpaid to, but
excluding, such date, interest on the Debentures or portion of Debentures so
called for redemption, interest shall cease to accrue on and after such date
and, after 5:00 p.m., New

24



--------------------------------------------------------------------------------



 



York City time, on the Business Day immediately preceding the redemption date
(unless the Company shall default in the payment of such Debentures at the
redemption price, together with interest accrued to such date), such Debentures
shall cease to be convertible and, except as provided in Section 2.06 and
Section 8.02, to be entitled to any benefit or security under this Indenture,
and the Holders thereof shall have no right in respect of such Debentures except
the right to receive the redemption price thereof plus, if applicable, accrued
and unpaid interest to, but excluding, the redemption date. On presentation and
surrender of such Debentures at a place of payment in said notice specified, the
said Debentures or the specified portions thereof shall be paid and redeemed by
the Company at the redemption price, together with interest accrued and unpaid
thereon to, but excluding, the redemption date; provided that if the applicable
redemption date is after the applicable Record Date and on or before an interest
payment date, the interest payable on such interest payment date shall be paid
on such interest payment date to the Holders of record of such Debentures on the
applicable Record Date instead of the Holders surrendering such Debentures for
redemption on such date.
     Upon presentation of any Debentures redeemed in part only, the Company
shall execute and the Trustee shall authenticate and make available for delivery
to the Holder thereof, at the expense of the Company, a new Debenture or
Debentures, of authorized denominations, in principal amount equal to the
unredeemed portion of the Debentures so presented.
     Notwithstanding the foregoing, the Trustee shall not redeem any Debentures
or mail any notice of redemption during the continuance of a Default in payment
of interest on the Debentures. If any Debentures called for redemption shall not
be so paid upon surrender thereof for redemption on the redemption date as
provided in this Section 3.03, to the extent legally permissible, the redemption
price shall, until paid or duly provided for, bear interest from and including
the redemption date at the rate borne by the Debentures and such Debentures
shall remain convertible into Common Stock until the redemption price and
interest shall have been paid or duly provided for.
     SECTION 3.04 Repurchase at Option of Holders Upon a Fundamental Change .
(a) If there shall occur a Fundamental Change at any time prior to maturity of
the Debentures, then each Holder of Debentures shall have the right, at such
Holder’s option, to require the Company to repurchase all of such Holder’s
Debentures, or any portion thereof that is a multiple of $1,000 principal
amount, on a date (the “Fundamental Change Repurchase Date”) specified by the
Company, that is not less than 20 calendar days nor more than 35 calendar days
after the date of the Company Repurchase Notice related to such Fundamental
Change at a cash repurchase price equal to 100% of the principal amount of the
Debentures being repurchased, plus accrued and unpaid interest to, but
excluding, the Fundamental Change Repurchase Date, subject to the satisfaction
by the Holder of the requirements set forth in Section 3.04(c); provided that if
such Fundamental Change Repurchase Date falls after a Record Date and on or
prior to the corresponding interest payment date, then the interest payable on
such interest payment date shall be paid on such interest payment date to the
Holders of record of the Debentures on the applicable Record Date instead of the
Holders surrendering the Debentures for repurchase on such date.
     (b) On or before the fifth Business Day after the occurrence of a
Fundamental Change, the Company shall mail or deliver or cause to be mailed or
delivered to all Holders of

25



--------------------------------------------------------------------------------



 



record of the Debentures on the date of the Fundamental Change at their
addresses shown in the Register (and to beneficial owners of the Debentures as
required by applicable law) a Company Repurchase Notice as set forth in
Section 3.06 with respect to such Fundamental Change. The Company shall also
deliver a copy of the Company Repurchase Notice to the Trustee and the Paying
Agent at such time as it is mailed to Holders of Debentures.
     No failure of the Company to give the foregoing notices and no defect
therein shall limit the repurchase rights of Holders of Debentures or affect the
validity of the proceedings for the repurchase of the Debentures pursuant to
this Section 3.04.
     (c) For Debentures to be repurchased at the option of the Holder, the
Holder must deliver to the Paying Agent, prior to 5:00 p.m., New York City time,
on the Fundamental Change Repurchase Date, (i) a written notice of repurchase
(the “Repurchase Notice”) in the form set forth on the reverse of the Debentures
duly completed (if the Debentures are certificated) or stating the following (if
the Debentures are represented by a Global Debenture): (A) the certificate
number of the Debentures which the Holder will deliver to be repurchased or
compliance with the appropriate Depositary procedures, (B) the portion of the
principal amount of the Debentures which the Holder will deliver to be
repurchased, which portion must be in principal amounts of $1,000 or an integral
multiple of $1,000 and (C) that such Debentures shall be repurchased by the
Company pursuant to the terms and conditions specified in the Debentures and in
this Indenture, together with (ii) such Debentures duly endorsed for transfer
(if the Debentures are certificated) or book-entry transfer of such Debentures
(if such Debentures are represented by a Global Debenture). The delivery of such
Debentures to the Paying Agent (together with all necessary endorsements) at the
office of the Paying Agent shall be a condition to the receipt by the Holder of
the repurchase price therefore; provided, however, that such repurchase price
shall be so paid pursuant to this Section 3.04 only if the Debentures so
delivered to the Paying Agent shall conform in all respects to the description
thereof in the Repurchase Notice. All questions as to the validity, eligibility
(including time of receipt) and acceptance of any Debentures for repurchase
shall be determined by the Company, whose determination shall be final and
binding absent manifest error.
     (d) The Company shall repurchase from the Holder thereof, pursuant to this
Section 3.04, a portion of a Debenture, if the principal amount of such portion
is $1,000 or a whole multiple of $1,000. Provisions of this Indenture that apply
to the repurchase of all of a Debenture also apply to the repurchase of such
portion of such Debenture.
     (e) The Paying Agent shall promptly notify the Company of the receipt by it
of any Repurchase Notice or written notice of withdrawal thereof.
     Any repurchase by the Company contemplated pursuant to the provisions of
this Section 3.04 shall be consummated by the delivery of the consideration to
be received by the Holder promptly following the later of the Fundamental Change
Repurchase Date and the time of the book-entry transfer or delivery of the
Debentures.
     SECTION 3.05 Repurchase of Debentures by the Company at the Option of
Holders . (a) Each Holder of Debentures shall have the right, at such Holder’s
option, to require the Company to repurchase all of such Holder’s Debentures, or
any portion thereof that is a

26



--------------------------------------------------------------------------------



 



multiple of $1,000 principal amount, on January 15, 2014, January 15, 2017 and
January 15, 2022 (each, a “Repurchase Date”), at a repurchase price of 100% of
the principal amount of the Debentures being repurchased, plus accrued and
unpaid interest to, but excluding, the Repurchase Date, provided that if such
Repurchase Date falls after a Record Date and on or prior to the corresponding
interest payment date, then the interest payable on such interest payment date
shall be paid on such interest payment date to the Holders of record of the
Debentures on the applicable Record Date instead of the Holders surrendering the
Debentures for repurchase on such date.
     (b) On or before the twentieth Business Day prior to each Repurchase Date,
the Company shall mail or cause to be mailed to all Holders of record on such
date (and to beneficial owners as required by applicable law) at their addresses
shown in the Register (and to beneficial owners as required by applicable law) a
Company Repurchase Notice as set forth in Section 3.06. The Company shall also
deliver a copy of the Company Repurchase Notice to the Trustee and the Paying
Agent at such time as it is mailed to Holders of Debentures.
     No failure of the Company to give the foregoing notices and no defect
therein shall limit the repurchase rights of Holders of Debentures or affect the
validity of the proceedings for the repurchase of the Debentures pursuant to
this Section 3.05.
     (c) For Debentures to be so repurchased at the option of the Holder, the
Holder must deliver to the Paying Agent, at any time during the period beginning
at 9:00 a.m., New York City time, on the date that is 20 Business Days prior to
the applicable Repurchase Date and ending at 5:00 p.m., New York City time, on
the applicable Repurchase Date, (i) a Repurchase Notice in the form set forth on
the reverse of the Debentures duly completed (if the Debentures are
certificated) or stating the following (if the Debentures are represented by a
Global Debenture): (A) the certificate number of the Debentures which the Holder
will deliver to be repurchased or compliance with the appropriate Depositary
procedures, (B) the portion of the principal amount of the Debentures which the
Holder will deliver to be repurchased, which portion must be in principal
amounts of $1,000 or an integral multiple of $1,000, and (C) that such
Debentures shall be repurchased by the Company pursuant to the terms and
conditions specified in the Debentures and in this Indenture, together with
(ii) such Debentures duly endorsed for transfer (if the Debentures are
certificated) or book-entry transfer of such Debentures (if such Debentures are
represented by a Global Debenture). The delivery of such Debentures to the
Paying Agent (together with all necessary endorsements) at the office of the
Paying Agent shall be a condition to the receipt by the Holder of the repurchase
price therefore; provided, however, that such repurchase price shall be so paid
pursuant to this Section 3.05 only if the Debentures so delivered to the Paying
Agent shall conform in all respects to the description thereof in the Repurchase
Notice. All questions as to the validity, eligibility (including time of
receipt) and acceptance of any Debentures for repurchase shall be determined by
the Company, whose determination shall be final and binding absent manifest
error.
     (d) The Company shall repurchase from the Holder thereof, pursuant to this
Section 3.05, a portion of a Debenture, if the principal amount of such portion
is $1,000 or a whole multiple of $1,000. Provisions of this Indenture that apply
to the repurchase of all of a Debenture also apply to the repurchase of such
portion of such Debentures.

27



--------------------------------------------------------------------------------



 



     (e) The Paying Agent shall promptly notify the Company of the receipt by it
of any Repurchase Notice or written notice of withdrawal thereof.
     Any repurchase by the Company contemplated pursuant to the provisions of
this Section 3.05 shall be consummated by the delivery of the consideration to
be received by the Holder promptly following the later of the Repurchase Date
and the time of the book-entry transfer or delivery of the Debentures.
     SECTION 3.06 Company Repurchase Notice . In connection with any repurchase
of Debentures pursuant to Section 3.04 or Section 3.05, the notice contemplated
by such provisions (the “Company Repurchase Notice”) shall:
     (1) state the repurchase price and the Fundamental Change Repurchase Date
or the Repurchase Date to which the Company Repurchase Notice relates;
     (2) state, if applicable, the circumstances constituting the Fundamental
Change;
     (3) state that the repurchase price will be paid in cash;
     (4) state that Holders must exercise their right to elect repurchase prior
to 5:00 p.m., New York City time, on the Fundamental Change Repurchase Date or
Repurchase Date, as the case may be;
     (5) include a form of Repurchase Notice;
     (6) state the name and address of the Paying Agent;
     (7) state that Debentures must be surrendered to the Paying Agent to
collect the repurchase price;
     (8) state that a Holder may withdraw its Repurchase Notice at any time
prior to 5:00 p.m., New York City time, on the Fundamental Change Repurchase
Date or the Repurchase Date, as the case may be, by delivering a valid written
notice of withdrawal in accordance with Section 3.07;
     (9) state whether the Debentures are then convertible, the then applicable
Conversion Rate, including, in the case of the occurrence of a Fundamental
Change, expected changes in the Conversion Rate resulting from such Fundamental
Change transaction and expected changes in the cash, shares or other property
deliverable upon conversion of the Debentures as a result of the occurrence of
the Fundamental Change;
     (10) state that Debentures as to which a Repurchase Notice has been given
may be converted only if the Repurchase Notice is withdrawn in accordance with
the terms of this Indenture;
     (11) state the amount of interest accrued and unpaid per $1,000 principal
amount of Debentures to, but excluding, the Fundamental Change Repurchase Date
and Repurchase Date, as the case may be; and

28



--------------------------------------------------------------------------------



 



     (12) state the CUSIP number of the Debentures. A Company Repurchase Notice
may be given by the Company or, at the Company’s request, the Trustee shall give
such Company Repurchase Notice in the Company’s name and at the Company’s
expense; provided, that the text of the Company Repurchase Notice shall be
prepared by the Company.
     The Company will, to the extent applicable, comply with the provisions of
Rule 13e-4 and Rule 14e-1 (or any successor provision) under the Exchange Act
that may be applicable at the time of the repurchase of the Debentures, file the
related Schedule TO (or any successor schedule, form or report) under the
Exchange Act and comply with all other federal and state securities laws in
connection with the repurchase of the Debentures.
     SECTION 3.07 Effect of Repurchase Notice; Withdrawal . Upon receipt by the
Paying Agent of the Repurchase Notice specified in Section 3.04 or Section 3.05,
the Holder of the Debentures in respect of which such Repurchase Notice was
given shall (unless such Repurchase Notice is validly withdrawn in accordance
with the following paragraph) thereafter be entitled to receive solely the
repurchase price with respect to such Debentures. Such repurchase price shall be
paid to such Holder, subject to receipt of funds and/or the Debentures by the
Paying Agent, promptly following the later of (x) the Fundamental Change
Repurchase Date or the Repurchase Date with respect to such Debentures (provided
the Holder has satisfied the conditions in Section 3.04 or Section 3.05) and
(y) the time of book-entry transfer or delivery of such Debentures to the Paying
Agent by the Holder thereof in the manner required by Section 3.04 or
Section 3.05. The Debentures in respect of which a Repurchase Notice has been
given by the Holder thereof may not be converted pursuant to Article 10 hereof
on or after the date of the delivery of such Repurchase Notice unless such
Repurchase Notice has first been validly withdrawn.
     A Repurchase Notice may be withdrawn by means of a written notice of
withdrawal delivered to the office of the Paying Agent in accordance with the
Repurchase Notice at any time prior to 5:00 p.m., New York City time, on the
Fundamental Change Repurchase Date or Repurchase Date, as the case may be,
specifying:
     (a) the certificate number, if any, of the Debenture in respect of which
such notice of withdrawal is being submitted, or the appropriate Depositary
information, in accordance with appropriate Depositary procedures, if the
Debenture in respect of which such notice of withdrawal is being submitted is
represented by a Global Debenture,
     (b) the principal amount of the Debentures with respect to which such
notice of withdrawal is being submitted, and
     (c) the principal amount, if any, of such Debentures which remains subject
to the original Repurchase Notice and which has been or will be delivered for
repurchase by the Company.
     If a Repurchase Notice is properly withdrawn, the Company shall not be
obligated to repurchase the Debentures listed in such Repurchase Notice.
     SECTION 3.08 Deposit of Repurchase Price . Prior to 11:00 a.m., New York
City Time, on the Business Day following the Fundamental Change Repurchase Date
or the

29



--------------------------------------------------------------------------------



 



Repurchase Date, the Company shall deposit with the Paying Agent or, if the
Company is acting as the Paying Agent, shall segregate and hold in trust as
provided in Section 6.04, an amount of cash (in immediately available funds if
deposited on the Fundamental Change Repurchase Date or the Repurchase Date, as
the case may be), sufficient to pay the aggregate repurchase price of all the
Debentures or portions thereof that are to be repurchased as of the Fundamental
Change Repurchase Date or the Repurchase Date, as the case may be.
     If on the Business Day following the Fundamental Change Repurchase Date or
the Repurchase Date the Paying Agent holds cash sufficient to pay the repurchase
price of the Debentures that Holders have elected to require the Company to
repurchase in accordance with Section 3.04 or 3.05, as the case may be, then, as
of the Fundamental Change Repurchase Date or the Repurchase Date, as the case
may be, such Debentures will cease to be outstanding, interest will cease to
accrue and all other rights of the Holders of such Debentures will terminate,
other than the right to receive the repurchase price upon delivery or book-entry
transfer of the Debentures. This will be the case whether or not book-entry
transfer of the Debentures has been made or the Debentures have been delivered
to the Paying Agent.
     SECTION 3.09 Debentures Repurchased in Part . Upon presentation of any
Debentures repurchased only in part, the Company shall execute and the Trustee
shall authenticate and make available for delivery to the Holder thereof, at the
expense of the Company, a new Debenture or Debentures, of any authorized
denomination, in aggregate principal amount equal to the unrepurchased portion
of the Debentures presented.
ARTICLE 4
COVENANTS
     SECTION 4.01 Payment of Debentures . The Company shall promptly pay the
principal of and interest on the Debentures on the dates and in the manner
provided in the Debentures and in this Indenture. Principal and interest shall
be considered paid on the date due if on such date the Trustee or the Paying
Agent holds in accordance with this Indenture money sufficient to pay all
principal and interest then due and the Trustee or the Paying Agent, as the case
may be, is not prohibited from paying such money to the Debentureholders on that
date pursuant to the terms of this Indenture.
     The Company shall pay interest on overdue principal at the rate specified
therefor in the Debentures, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.
     SECTION 4.02 Maintenance of Office or Agency . The Company will maintain an
office or agency in the United States, where the Debentures may be surrendered
for registration of transfer or exchange or for presentation for payment or for
conversion, redemption or repurchase and where notices and demands to or upon
the Company in respect of the Debentures and this Indenture may be served. As of
the date of this Indenture, such office is located at the office of the Trustee
located at 1445 Ross Avenue, 2nd Floor, Dallas, Texas 75202-2812 and, at any
other time, at such other address as the Trustee may designate from time to time
by notice to the Company. The Company will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency not designated or appointed by

30



--------------------------------------------------------------------------------



 



the Trustee. If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office.
     The Company may also from time to time designate co-registrars and one or
more offices or agencies where the Debentures may be presented or surrendered
for any or all such purposes and may from time to time rescind such
designations. The Company will give prompt written notice to the Trustee of any
such designation or rescission and of any change in the location of any such
other office or agency.
     So long as the Trustee is the Registrar, the Trustee agrees to mail, or
cause to be mailed, the notices set forth in Section 7.08. If co-registrars have
been appointed in accordance with this Section, the Trustee shall mail such
notices only to the Company and the Holders of Debentures it can identify from
its records.
     SECTION 4.03 144A Information . The Company covenants and agrees that it
shall, during any period in which it is not subject to Section 13 or 15(d) under
the Exchange Act, make available to any Holder or beneficial owner of Debentures
or holder or beneficial owner of any Common Stock (collectively, for purposes of
this Section 4.03, “holder”) issued upon conversion thereof which continue to be
Restricted Securities and any prospective purchaser of Debentures or such Common
Stock designated by such holder, the information required pursuant to
Rule 144A(d)(4) under the Securities Act upon the request of any holder of the
Debentures or such Common Stock, all to the extent required to enable such
holder to sell its Debentures or Common Stock without registration under the
Securities Act within the limitation of the exemption provided by Rule 144A
until such time as such securities are no longer “restricted securities” within
the meaning of Rule 144 under the Securities Act, assuming such securities are
not owned by Affiliate of the Company.
     SECTION 4.04 Existence . Except in compliance with Article V, the Company
will do or cause to be done all things necessary to preserve and keep in full
force and effect its existence and rights (charter and statutory); provided that
the Company shall not be required to preserve any such right if the Company
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Company and that the loss thereof is not
disadvantageous in any material respect to the Holders of Debentures.
     SECTION 4.05 Payment of Taxes and Other Claims . The Company will pay or
discharge, or cause to be paid or discharged, before the same may become
delinquent, (i) all taxes, assessments and governmental charges levied or
imposed upon the Company or any Significant Subsidiary or upon the income,
profits or property of the Company or any Significant Subsidiary and (ii) all
claims for labor, materials and supplies which, if unpaid, might by law become a
lien or charge upon the property of the Company or any Significant Subsidiary;
provided that the Company shall not be required to pay or discharge or cause to
be paid or discharged any such tax, assessment, charge or claim (A) if the
failure to do so will not, in the aggregate, have a material adverse impact on
the Company, or (B) if the amount, applicability or validity is being contested
in good faith by appropriate proceedings.

31



--------------------------------------------------------------------------------



 



     SECTION 4.06 Compliance Certificate. The Company shall deliver to the
Trustee within 120 days after the end of each fiscal year of the Company an
Officers’ Certificate stating that a review of the Company’s activities during
the preceding fiscal year has been made under the supervision of the signing
Officers with a view to determining whether the Company has kept, observed,
performed and fulfilled its obligations under this Indenture and further
stating, as to each such Officer signing such certificate, whether to the best
of such Officer’s knowledge the Company during such preceding fiscal year has
kept, observed, performed and fulfilled each and every such covenant contained
in this Indenture and whether or not the signers know of any Default that
occurred during such period. If they do know of any Default, the certificate
shall describe the Default, its status and what action the Company is taking or
proposes to take with respect thereto.
     SECTION 4.07 Further Instruments and Acts . The Company shall execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Indenture.
     SECTION 4.08 Intentionally Omitted.
     SECTION 4.09 Additional Interest Notice . In the event that the Company is
required to pay Additional Interest to Holders of Debentures pursuant to the
Registration Rights Agreement or Section 6.13, the Company will provide written
notice (“Additional Interest Notice”) to the Trustee of its obligation to pay
Additional Interest no later than two calendar days prior to the proposed
payment date for Additional Interest, and the Additional Interest Notice shall
set forth the amount of Additional Interest to be paid by the Company on such
payment date. The Trustee shall not at any time be under any duty or
responsibility to any Holder of Debentures to determine the Additional Interest,
or with respect to the nature, extent or calculation of the amount of Additional
Interest when made, or with respect to the method employed in such calculation
of the Additional Interest.
     SECTION 4.10 Reporting Obligation . (a) The Company shall deliver to the
Trustee, within 15 days after filing with the SEC, copies of its annual reports
and of information, documents and other reports (or copies of such portions of
any of the foregoing as the SEC may by rules and regulations prescribe) which
the Company is required to file with the SEC pursuant to Section 13 or 15(d) of
the Exchange Act.
     (b) For the avoidance of doubt, this Section 4.10 is not intended to create
any obligation to timely file reports with the SEC.
     (c) Delivery of reports, information and other documents under this
Section 4.10 to the Trustee is for informational purposes only and the Trustee’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on Officers’ Certificates).

32



--------------------------------------------------------------------------------



 



ARTICLE 5
SUCCESSOR COMPANY
     SECTION 5.01 When Company May Merge or Transfer Assets . The Company shall
not, in a single transaction or a series of related transactions, consolidate
with or merge with or into any other Person, or sell, convey, transfer or lease
all or substantially all of its property and assets to another Person unless:
     (a) either (i) the Company is the continuing corporation, or (ii) the
resulting, surviving or transferee Person (if other than the Company) is a
corporation or limited liability company organized and existing under the laws
of the United States, any state thereof or the District of Columbia and such
Person assumes, by a supplemental indenture in a form reasonably satisfactory to
the Trustee, and a supplemental agreement, all of the Company’s obligations
under the Debentures and this Indenture and, to the extent then operative, the
Registration Rights Agreement;
     (b) immediately after giving effect to the transaction described above, no
Default or Event of Default, has occurred and is continuing; and
     (c) the Company has delivered to the Trustee the Officers’ Certificate and
Opinion of Counsel pursuant to Section 5.03.
     SECTION 5.02 Successor to be Substituted . In case of any such
consolidation, merger, sale, conveyance, transfer or lease in which the Company
is not the continuing corporation and upon the assumption by the successor
Person, by supplemental indenture, executed and delivered to the Trustee and
reasonably satisfactory in form and substance to the Trustee, of the due and
punctual payment of the principal of, and premium, if any, and interest on all
of the Debentures, and the due and punctual performance and observance of all of
the covenants and conditions of this Indenture to be performed or satisfied by
the Company, and by supplemental agreement, executed and delivered to the
Trustee and reasonably satisfactory in form and substance to the Trustee, of all
of the obligations of the Company under the Registration Rights Agreement, if
required, such successor Person shall succeed to and be substituted for the
Company, with the same effect as if it had been named herein as the party of
this first part, and Trico Marine Services, Inc. shall be discharged from its
obligations under the Debentures, this Indenture and the Registration Rights
Agreement. Such successor Person thereupon may cause to be signed, and may issue
either in its own name or in the name of Trico Marine Services, Inc. any or all
of the Debentures, issuable hereunder that theretofore shall not have been
signed by the Company and delivered to the Trustee; and, upon the order of such
successor Person instead of the Company and subject to all the terms, conditions
and limitations in this Indenture prescribed, the Trustee shall authenticate and
shall deliver, or cause to be authenticated and delivered, any Debentures that
previously shall have been signed and delivered by the officers of the Company
to the Trustee for authentication, and any Debentures that such successor Person
thereafter shall cause to be signed and delivered to the Trustee for that
purpose. All the Debentures so issued shall in all respects have the same legal
rank and benefit under this Indenture as the Debentures theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Debentures had been issued at the date of the execution hereof. In the
event of any such consolidation, merger, sale, conveyance, transfer or lease,
upon compliance

33



--------------------------------------------------------------------------------



 



with this Article 5 the Person named as the “Company” in the first paragraph of
this Indenture or any successor that shall thereafter have become such in the
manner prescribed in this Article 5 may be dissolved, wound up and liquidated at
any time thereafter and such Person shall be discharged from its liabilities as
obligor and maker of the Debentures and from its obligations under this
Indenture.
     SECTION 5.03 Opinion of Counsel to be Given Trustee . Prior to execution of
any supplemental indenture pursuant to this Article 5, the Trustee shall receive
an Officers’ Certificate and an Opinion of Counsel as conclusive evidence that
any such consolidation, merger, sale, conveyance, transfer or lease and any such
assumption complies with the provisions of this Article 5.
ARTICLE 6
DEFAULTS AND REMEDIES
     SECTION 6.01 Events of Default. An “Event of Default” occurs if:
     (a) the Company defaults in any payment of interest on any Debenture when
the same becomes due and payable and such default continues for a period of 30
calendar days;
     (b) the Company defaults in the payment of the principal of any Debenture
when the same becomes due and payable at its Stated Maturity, upon redemption or
required repurchase, upon declaration or otherwise;
     (c) the Company fails to deliver cash and, if applicable, Common Stock
(including any Additional Shares), as required pursuant to Article 10 upon the
conversion of any Debentures and such failure continues for five days following
the scheduled settlement date for such conversion;
     (d) the Company fails to provide notice of the anticipated effective date
or actual effective date of a Fundamental Change on a timely basis as required
by Section 3.05 or 10.01 this Indenture;
     (e) the Company fails to comply with any of its agreements contained in the
Debentures or this Indenture (other than those referred to in (a), (b), (c), or
(d) above) and such failure continues for 60 days (or, in the case of a failure
to comply with its agreements contained in Section 4.10 of (or, the requirements
of Section 314(a)(1) of the TIA to the extent deemed (pursuant to Section 318(c)
of the TIA) included in) this Indenture, 180 days) after the notice specified
below;
     (f) indebtedness for borrowed money of the Company or any Significant
Subsidiary is not paid within any applicable grace period after final maturity
or the acceleration of any such indebtedness by the holders thereof because of a
default and the total principal amount of such indebtedness unpaid or
accelerated exceeds $30 million or its foreign currency equivalent at the time
and such failure continues for 30 calendar days after the notice specified
below;
     (g) the Company or any Significant Subsidiary pursuant to or within the
meaning of any Bankruptcy Law:

34



--------------------------------------------------------------------------------



 



     (1) commences a voluntary case;
     (2) consents to the entry of an order for relief against it in an
involuntary case;
     (3) consents to the appointment of a Custodian of it or for any substantial
part of its property; or
     (4) makes a general assignment for the benefit of its creditors;
     (5) or takes any comparable action under any foreign laws relating to
insolvency; or
     (h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
     (1) is for relief against the Company or any Significant Subsidiary in an
involuntary case;
     (2) appoints a Custodian of the Company or any Significant Subsidiary or
for any substantial part of its property;
     (3) orders the winding up or liquidation of the Company or any Significant
Subsidiary; or
     (4) any similar relief is granted under any foreign laws and the order or
decree remains unstayed and in effect for 60 days.
     The foregoing shall constitute Events of Default whatever the reason for
any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body.
     The term “Bankruptcy Law” means Title 11, United States Code, or any
similar Federal or state law for the relief of debtors. The term “Custodian”
means any receiver, trustee, assignee, liquidator, custodian or similar official
under any Bankruptcy Law.
     A Default under clause (e) or (f) above is not an Event of Default until
the Trustee or the Debentureholders of at least 25% in principal amount of the
outstanding Debentures notify the Company of the Default and the Company does
not cure such Default within the time specified in such clause (e) or (f) after
receipt of such notice. Such notice must specify the Default, demand that it be
remedied and state that such notice is a “Notice of Default”.
     The Company shall deliver to the Trustee, promptly after the occurrence
thereof, written notice in the form of an Officers’ Certificate of any event
which with the giving of notice or the lapse of time would become an Event of
Default, its status and what action the Company is taking or proposes to take
with respect thereto.

35



--------------------------------------------------------------------------------



 



     SECTION 6.02 Acceleration . Subject to Section 6.13, if an Event of Default
(other than an Event of Default specified in Section 6.01(g) or (h)) occurs and
is continuing, the Trustee by notice to the Company, or the Debentureholders of
at least 25% in principal amount of the outstanding Debentures by notice to the
Company, may declare the principal of and accrued but unpaid interest on all the
Debentures to be due and payable. Upon such a declaration, such principal and
interest shall be due and payable immediately. If an Event of Default specified
in Section 6.01(g) or (h) occurs, the principal of and interest on all the
Debentures shall ipso facto become and be immediately due and payable without
any declaration or other act on the part of the Trustee or any Debentureholders.
The Debentureholders of a majority in principal amount of the Debentures by
notice to the Trustee may rescind an acceleration and its consequences
(including votes for or consents to such a rescission obtained in connection
with a purchase of, or tender offer or exchange offer for, Debentures) if the
rescission (i) would not conflict with any judgment or decree; (ii) if all
existing Events of Default have been cured or waived except nonpayment of
principal or interest that has become due solely because of acceleration; and
(iii) if the Company has paid the compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel. No such rescission shall affect
any subsequent Default or impair any right consequent thereto.
     SECTION 6.03 Other Remedies . If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal of or interest on the Debentures or to enforce the performance of
any provision of the Debentures or this Indenture.
     The Trustee may maintain a proceeding even if it does not possess any of
the Debentures or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Debentureholder in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative.
     SECTION 6.04 Waiver of Past Defaults . Subject to Section 6.02, the Holders
of a majority in principal amount of the Debentures then outstanding by notice
to the Trustee may waive an existing Default and its consequences (including
votes for or consents to such a waiver obtained in connection with a purchase
of, or tender offer or exchange offer for, Debentures) except (i) a Default in
the payment of the principal of or interest (including additional interest, if
any) on a Debenture, (ii) a Default arising from the failure to redeem or
repurchase any Debenture when required pursuant to the terms of this Indenture,
(iii) a Default arising from the failure of the Company to deliver cash and, if
applicable, Common Stock (including any Additional Shares) upon the conversion
of any Debentures pursuant to the terms of this Indenture or (iv) a Default in
respect of a provision that under Section 9.02 cannot be amended without the
consent of each Debentureholder affected. When a Default is waived, it is deemed
cured, but no such waiver shall extend to any subsequent or other Default or
impair any consequent right.
     SECTION 6.05 Control by Majority . The Debentureholders of a majority in
principal amount of the Debentures may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture or,
subject to Section 7.01, that the Trustee determines is unduly prejudicial to

36



--------------------------------------------------------------------------------



 



the rights of other Debentureholders or would involve the Trustee in personal
liability; provided, however, that the Trustee may take any other action deemed
proper by the Trustee that is not inconsistent with such direction. Prior to
taking any action hereunder, the Trustee shall be entitled to indemnification
satisfactory to it in its sole discretion against all losses and expenses caused
by taking or not taking such action.
     SECTION 6.06 Limitation on Suits . Except to enforce the right to receive
payment of principal, premium (if any) or interest when due, no Debentureholder
may pursue any remedy with respect to this Indenture or the Debentures unless:
     (a) the Debentureholder gives to the Trustee written notice stating that an
Event of Default is continuing;
     (b) the Debentureholders of at least 25% in principal amount of the
Debentures make a written request to the Trustee to pursue the remedy;
     (c) such Debentureholder or Debentureholders offer to the Trustee
reasonable security or indemnity against any loss, liability or expense;
     (d) the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of security or indemnity; and
     (e) the Debentureholders of a majority in principal amount of the
Debentures do not give the Trustee a direction inconsistent with the request
during such 60-day period. A Debentureholder may not use this Indenture to
prejudice the rights of another Debentureholder or to obtain a preference or
priority over another Debentureholder.
     SECTION 6.07 Rights of Debentureholders to Receive Payment .
Notwithstanding any other provision of this Indenture, the right of any
Debentureholder to receive payment of principal of and liquidated damages and
interest on the Debentures held by such Debentureholder, on or after the
respective due dates expressed in the Debentures, or to convert such Debenture
in accordance with Article 10, or to bring suit for the enforcement of any such
payment or right to convert on or after such respective dates, shall not be
impaired or affected without the consent of such Debentureholder.
     SECTION 6.08 Collection Suit by Trustee . If an Event of Default specified
in Section 6.01(a) or (b) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
for the whole amount then due and owing (together with interest on any unpaid
interest to the extent lawful) and the amounts provided for in Section 7.07.
     SECTION 6.09 Trustee May File Proofs of Claim. The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee and the Debentureholders allowed in
any judicial proceedings relative to the Company, its creditors or its property
and, unless prohibited by law or applicable regulations, may vote on behalf of
the Debentureholders in any election of a trustee in bankruptcy or other Person
performing similar functions, and any Custodian in any such judicial proceeding
is hereby authorized by each Debentureholder to make payments to the Trustee
and,

37



--------------------------------------------------------------------------------



 



in the event that the Trustee shall consent to the making of such payments
directly to the Debentureholders, to pay to the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and its counsel, and any other amounts due the Trustee under
Section 7.07.
     SECTION 6.10 Priorities . If the Trustee collects any money or property
pursuant to this Article 6, it shall pay out the money or property in the
following order:
     FIRST: to the Trustee for amounts due under Section 7.07;
     SECOND: to Debentureholders for amounts due and unpaid on the Debentures
for principal and interest, ratably without preference or priority of any kind,
according to the amounts due and payable on the Debentures for principal and
interest, respectively; and
     THIRD: to the Company.
     The Trustee may fix a record date and payment date for any payment to
Debentureholders pursuant to this Section. At least 15 days before such record
date, the Trustee shall mail to each Debentureholder and the Company a notice
that states the record date, the payment date and amount to be paid.
     SECTION 6.11 Undertaking for Costs . In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in the suit,
having due regard to the merits and good faith of the claims or defenses made by
the party litigant. This Section does not apply to a suit by the Trustee, or a
suit by Debentureholders of more than 10% in principal amount of the Debentures
or to any suit instituted by any Holder of Debentures for the enforcement of the
payment of the principal of, or premium, if any, or interest on any Debentures
on or after the due date expressed in such Debentures or to any suit for the
enforcement of the right to convert any Debentures in accordance with the
provisions of Article 10.
     SECTION 6.12 Waiver of Stay, Extension or Usury Laws . The Company shall
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company hereby expressly waives all
benefit or advantage of any such law, and shall not hinder, delay or impede the
execution of any power herein granted to the Trustee, but shall suffer and
permit the execution of every such power as though no such law had been enacted.
     SECTION 6.13 Sole Remedy for Failure to Report. Notwithstanding any other
provision of this Indenture, the sole remedy for an Event of Default relating to
the failure of the Company to comply with its agreements under Section 4.10 of
this Indenture, and for any failure of the Company to comply with the
requirements of Section 314(a)(1) of the TIA, will for the 365 days after the
occurrence of such an Event of Default consist exclusively of the right to
receive Additional Interest on the principal amount of the Debentures at a rate
equal to 0.50%

38



--------------------------------------------------------------------------------



 



per annum. This Additional Interest will be in addition to any Additional
Interest that may accrue as a result of a registration default as described in
the Registration Rights Agreement and will be payable in the same manner and
subject to the same terms as other interest payable under this Indenture. The
Additional Interest will accrue on all outstanding Debentures from and including
the date on which such Event of Default relating to a failure to comply with
Section 4.10 or Section 314(a)(1) of the TIA first occurs to but not excluding
the 365th day thereafter (or such earlier date on which the Event of Default
relating to a failure to comply with Section 4.10 or Section 314(a)(1) of the
TIA shall have been cured or waived). On such 365th day (or earlier, if the
Event of Default relating to a failure to comply with Section 4.10 hereof or
Section 314(a)(1) of the TIA is cured or waived prior to such 365th day), such
Additional Interest will cease to accrue and the Debentures will be subject to
acceleration and other remedies as provided in this Article 6 if the Event of
Default is continuing. For the avoidance of doubt, the provisions of this
Section 6.13 will not affect the rights of Holders of Debentures in the event of
the occurrence of any other Event of Default and will have no effect on the
rights of Holders of Debentures under the Registration Rights Agreement.
ARTICLE 7
TRUSTEE
     SECTION 7.01 Duties of Trustee . (a) If an Event of Default has occurred
and is continuing, the Trustee shall exercise the rights and powers vested in it
by this Indenture and use the same degree of care and skill in its exercise as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.
     (b) Except during the continuance of an Event of Default:
     (1) the Trustee need only perform such duties as are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture against the Trustee; and
     (2) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Indenture.
     (c) The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct, except
that:
     (1) this paragraph does not limit the effect of paragraph (b) of this
Section;
     (2) the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and
     (3) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.

39



--------------------------------------------------------------------------------



 



     (d) Every provision of this Indenture that in any way relates to the
Trustee is subject to paragraphs (a), (b) and (c) of this Section.
     (e) The Trustee shall not be liable for interest on any money received by
it except as the Trustee may agree in writing with the Company.
     (f) Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law.
     (g) No provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers,
if it shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.
     (h) Every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA.
     SECTION 7.02 Rights of Trustee . (a) The Trustee may rely on any document
believed by it to be genuine and to have been signed or presented by the proper
person. The Trustee need not investigate any fact or matter stated in the
document.
     (b) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on the
Officers’ Certificate or Opinion of Counsel.
     (c) The Trustee may act through agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.
     (d) The Trustee shall not be liable for any action it takes or omits to
take in good faith which it believes to be authorized or within its rights or
powers.
     (e) The Trustee may consult with counsel, and the advice or opinion of
counsel with respect to legal matters relating to this Indenture and the
Debentures shall be full and complete authorization and protection from
liability in respect to any action taken, omitted or suffered by it hereunder in
good faith and in accordance with the advice or opinion of such counsel.
     (f) The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
note or other paper or document, but the Trustee, in its discretion, may make
such further inquiry or investigation into such facts or matters as it may see
fit.
     (g) The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request, order or direction of
any of the Debentureholders pursuant to the provisions of this Indenture, unless
such Debentureholders shall have offered to

40



--------------------------------------------------------------------------------



 



the Trustee reasonable security or indemnity against the costs, expenses and
liabilities which may be incurred therein or thereby.
     (h) The rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its rights to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.
     (i) The Trustee may request that the Company deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any person authorized to sign an
Officers’ Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded.
     (j) The permissive rights of the Trustee enumerated herein shall not be
construed as duties.
     SECTION 7.03 Individual Rights of Trustee . The Trustee in its individual
or any other capacity may become the owner or pledgee of Debentures and may
otherwise deal with the Company or its Affiliates with the same rights it would
have if it were not Trustee. Any Conversion Agent, Paying Agent, Registrar or
co-paying agent may do the same with like rights. However, the Trustee must
comply with Sections 7.10 and 7.11.
     SECTION 7.04 Trustee’s Disclaimer . The Trustee shall not be responsible
for and makes no representation as to the validity or adequacy of this Indenture
or the Debentures, it shall not be accountable for the Company’s use of the
proceeds from the Debentures, and it shall not be responsible for any statement
of the Company in this Indenture or in any document issued in connection with
the sale of the Debentures or in the Debentures other than the Trustee’s
certificate of authentication.
     SECTION 7.05 Notice of Defaults . (a) The Trustee shall not be deemed to
have notice of any Default, other than a payment default, unless a Trust Officer
shall have been advised in writing that a Default has occurred. No duty imposed
upon the Trustee in this Indenture shall be applicable with respect to any
Default of which the Trustee is not deemed to have notice.
     (b) If a Default occurs and is continuing and if it is known to the
Trustee, the Trustee shall mail to each Debentureholder notice of the Default
within the earlier of 90 days after it occurs or 30 days after it is known to a
Trust Officer or written notice of it is received by the Trustee. Except in the
case of a Default in payment of principal, premium (if any) or interest on any
Debenture (including payments pursuant to the redemption provisions of such
Debenture), the Trustee may withhold notice if and so long as a committee of its
Trust Officers in good faith determines that withholding notice is in the
interests of the Debentureholders.
     SECTION 7.06 Reports by Trustee to Debentureholders . As promptly as
practicable after each July 15, beginning with July 15, 2008, and in any event
prior to December 31 in each subsequent year, the Trustee shall, to the extent
that any of the events described in TIA § 313(a) occurred within the previous
twelve months, but not otherwise, mail to

41



--------------------------------------------------------------------------------



 



each Debentureholder a brief report dated as of July 15 that complies with
Section 313(a) of the TIA. The Trustee shall also comply with Section 313(b) of
the TIA.
     A copy of each report at the time of its mailing to Debentureholders shall
be filed with the SEC and each stock exchange (if any) on which the Debentures
are listed. The Company agrees to notify promptly the Trustee, in writing,
whenever the Debentures become listed on any stock exchange and of any delisting
thereof.
     SECTION 7.07 Compensation and Indemnity . The Company shall pay to the
Trustee from time to time such compensation as the Company and the Trustee shall
from time to time agree in writing. The Trustee’s compensation shall not be
limited by any law on compensation of a trustee of an express trust. The Company
shall reimburse the Trustee upon request for all reasonable out-of-pocket
expenses incurred or made by it, including costs of collection, in addition to
the compensation for its services. Such expenses shall include the reasonable
compensation and expenses, disbursements and advances of the Trustee’s agents,
counsel, accountants and experts. The Company shall indemnify the Trustee, and
hold it harmless, against any and all loss, liability or expense (including
reasonable attorneys’ fees) incurred by or in connection with the offer and sale
of the Debentures or the administration of this trust and the performance of its
duties hereunder. The Trustee shall notify the Company of any claim for which it
may seek indemnity promptly upon obtaining actual knowledge thereof; provided,
however, that any failure so to notify the Company shall not relieve the Company
of its indemnity obligations hereunder. The Company shall defend the claim and
the indemnified party shall provide reasonable cooperation at the Company’s
expense in the defense. Such indemnified parties may have separate counsel and
the Company shall pay the fees and expenses of such counsel; provided, however,
that the Company shall not be required to pay such fees and expenses if it
assumes such indemnified parties’ defense and, in such indemnified parties’
reasonable judgment, there is no conflict of interest between the Company and
such parties in connection with such defense. The Company need not reimburse any
expense or indemnify against any loss, liability or expense incurred by an
indemnified party through such party’s own willful misconduct and negligence.
     To secure the Company’s payment obligations in this Section, the Trustee
shall have a lien prior to the Debentures on all money or property held or
collected by the Trustee other than money or property held in trust to pay
principal of and interest and any liquidated damages on particular Debentures.
     The Company’s payment obligations pursuant to this Section shall survive
the satisfaction or discharge of this Indenture, any rejection or termination of
this Indenture under any bankruptcy law or the resignation or removal of the
Trustee. When the Trustee incurs expenses after the occurrence of a Default
specified in Section 6.01(g) or (h) with respect to the Company, the expenses
are intended to constitute expenses of administration under the Bankruptcy Law.
     SECTION 7.08 Replacement of Trustee . The Trustee may resign at any time by
so notifying the Company. The Holders of a majority in principal amount of the
Debentures may remove the Trustee by so notifying the Trustee and may appoint a
successor Trustee. The Company shall remove the Trustee if:

42



--------------------------------------------------------------------------------



 



     (a) the Trustee fails to comply with Section 7.10;
     (b) the Trustee is adjudged bankrupt or insolvent;
     (c) a receiver or other public officer takes charge of the Trustee or its
property; or
     (d) the Trustee otherwise becomes incapable of acting.
     If the Trustee resigns, is removed by the Company or by the Holders of a
majority in principal amount of the Debentures and such Debentureholders do not
reasonably promptly appoint a successor Trustee, or if a vacancy exists in the
office of Trustee for any reason (the Trustee in such event being referred to
herein as the retiring Trustee), the Company shall promptly appoint a successor
Trustee.
     A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Company. Thereupon the resignation or removal
of the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Debentureholders. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 7.07.
     If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee or the Holders of
10% in principal amount of the Debentures may petition any court of competent
jurisdiction for the appointment of a successor Trustee.
     If the Trustee fails to comply with Section 7.10, any Debentureholder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.
     Notwithstanding the replacement of the Trustee pursuant to this Section,
the Company’s obligations under Section 7.07 shall continue for the benefit of
the retiring Trustee.
     SECTION 7.09 Successor Trustee by Merger . If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all of its
corporate trust business or assets to, another corporation or banking
association, the resulting, surviving or transferee corporation without any
further act shall be the successor Trustee.
     In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Debentures shall have been authenticated but not delivered,
any such successor to the Trustee may adopt the certificate of authentication of
any predecessor trustee, and deliver such Debentures so authenticated; and in
case at that time any of the Debentures shall not have been authenticated, any
successor to the Trustee may authenticate such Debentures either in the name of
any predecessor hereunder or in the name of the successor to the Trustee; and in
all such cases such certificates shall have the full force which it is anywhere
in the Debentures or in this Indenture provided that the certificate of the
Trustee shall have.

43



--------------------------------------------------------------------------------



 



     SECTION 7.10 Eligibility; Disqualification . The Trustee shall at all times
satisfy the requirements of TIA § 310(a). The Trustee shall have a combined
capital and surplus of at least $100,000,000 as set forth in its most recent
published annual report of condition. The Trustee shall comply with TIA §
310(b); provided, however, that there shall be excluded from the operation of
TIA § 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Company are
outstanding if the requirements for such exclusion set forth in TIA § 310(b)(1)
are met.
     SECTION 7.11 Preferential Collection of Claims Against Company . The
Trustee shall comply with TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated.
ARTICLE 8
DISCHARGE OF INDENTURE
     SECTION 8.01 Discharge of Liability on Debentures . (a) When (i) the
Company delivers to the Trustee all outstanding Debentures (other than
Debentures replaced pursuant to Section 2.09) for cancellation or (ii) all
outstanding Debentures have become due and payable, whether at maturity or upon
a redemption or repurchase pursuant to Article 3 hereof, and the Company
irrevocably deposits with the Trustee money sufficient to pay at maturity or
upon redemption or repurchase all outstanding Debentures, including interest
thereon to maturity or such redemption or repurchase date (other than Debentures
replaced pursuant to Section 2.09), and any shares of Common Stock or other
property due in respect of converted Debentures, and if in each such case the
Company pays all other sums payable hereunder by the Company, then this
Indenture shall, subject to Section 8.01(b), cease to be of further effect. The
Trustee shall acknowledge satisfaction and discharge of this Indenture on demand
of the Company accompanied by an Officers’ Certificate and an Opinion of Counsel
and at the cost and expense of the Company.
     (b) Notwithstanding clause (a) above, the Company’s obligations in
Sections 2.05, 2.06, 2.07, 2.08, 2.09, 2.10, 7.07, 7.08 and in this Article 8
shall survive until the Debentures have been paid in full. Thereafter, the
Company’s obligations in Sections 7.07, 8.03 and 8.04 shall survive.
     SECTION 8.02 Application of Trust Money . The Trustee shall hold in trust
money and any shares of Common Stock or other property due in respect of
converted Debentures deposited with it pursuant to this Article 8. It shall
apply the deposited money through the Paying Agent and in accordance with this
Indenture to the payment of principal of and interest on the Debentures or, in
the case of any shares of Common Stock or other property due in respect of
converted Debentures, in accordance with this Indenture in relation to the
conversion of Debentures pursuant to the terms hereof.
     SECTION 8.03 Repayment to Company . The Trustee and the Paying Agent shall
promptly turn over to the Company upon request any excess money or securities
held by them at any time.

44



--------------------------------------------------------------------------------



 



     Subject to any applicable abandoned property law, the Trustee and the
Paying Agent shall pay to the Company upon written request any money held by
them for the payment of principal or interest and any shares of Common Stock or
other property due in respect of converted Debentures that remains unclaimed for
two years, and, thereafter, Debentureholders entitled to the money and/or
securities must look to the Company for payment as general creditors.
     SECTION 8.04 Reinstatement . If the Trustee or Paying Agent is unable to
apply any money or to deliver any shares of Common Stock or other property due
in respect of converted Debentures in accordance with this Article 8 by reason
of any legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, the Company’s obligations under this Indenture and the Debentures
shall be revived and reinstated as though no deposit had occurred pursuant to
this Article 8 until such time as the Trustee or Paying Agent is permitted to
apply all such money and any shares of Common Stock or other property due in
respect of converted Debentures in accordance with this Article 8; provided,
however, that, if the Company has made any payment of interest on or principal
of any Debentures because of the reinstatement of its obligations, the Company
shall be subrogated to the rights of the Debentureholders of such Debentures to
receive such payment from the money held by the Trustee or Paying Agent.
ARTICLE 9
AMENDMENTS
     SECTION 9.01 Without Consent of Debentureholders . The Company and the
Trustee may amend this Indenture or the Debentures without notice to or consent
of any Debentureholder:
     (a) to cure any ambiguity, omission, defect or inconsistency; provided that
such modification or amendment does not adversely affect the interests of the
Holders of the Debentures in any material respect; provided, further, that any
amendment made solely to conform the provisions of this Indenture to the
Description of the Debentures contained in the Company’s Offering Memorandum
dated February 1, 2007 will not be deemed to adversely affect the interests of
the Holders of the Debentures;
     (b) to comply with Article 5;
     (c) to provide for uncertificated Debentures in addition to or in place of
certificated Debentures; provided, however, that the uncertificated Debentures
are issued in registered form for purposes of Section 163(f) of the Code or in a
manner such that the uncertificated Debentures are described in
Section 163(f)(2)(B) of the Code;
     (d) to add guarantees with respect to the Debentures or to secure the
Debentures;
     (e) to add to the covenants of the Company for the benefit of the
Debentureholders or to surrender any right or power herein conferred upon the
Company;
     (f) to make any provision with respect to matters or questions arising
under this Indenture that the Company may deem necessary or desirable and that
shall not be inconsistent with provisions of this Indenture; provided that such
change or modification does not, in the

45



--------------------------------------------------------------------------------



 



good faith opinion of the Company’s Board of Directors, adversely affect the
interests of the Holders of the Debentures in any material respect;
     (g) to provide for a successor Trustee;
     (h) to make any increase in the Conversion Rate;
     (i) to make any changes or modifications necessary in connection with the
registrations of the Debentures under the Securities Act as contemplated in the
Registration Rights Agreement; provided that such change or modification does
not adversely affect the interests of the Holders of the Debentures in any
material respect;
     (j) to comply with any requirements of the SEC in connection with
qualifying, or maintaining the qualification of, this Indenture under the TIA;
or
     (k) provide for amendments to the conversion rights of Holders of the
Debentures and the Company’s repurchase obligations in connection with a
Fundamental Change or in the event of any change or reclassification of the
Common Stock, merger or consolidation, or sale, lease, transfer, conveyance or
other disposition of all or substantially all of the Company’s assets and those
of its Subsidiaries taken as a whole, including any adjustment contemplated by
Section 10.06 or 10.13.
     After an amendment under this Section becomes effective, the Company shall
mail to Debentureholders a notice briefly describing such amendment. The failure
to give such notice to all Debentureholders, or any defect therein, shall not
impair or affect the validity of an amendment under this Section.
     SECTION 9.02 With Consent of Debentureholders . The Company and the Trustee
may amend this Indenture or the Debentures with the written consent of the
Holders of at least a majority in principal amount of the Debentures then
outstanding (including consents obtained in connection with a tender offer or
exchange offer for the Debentures), without notice to any other Debentureholder.
However, without the consent of each Holder of an outstanding Debenture
affected, an amendment may not:
     (a) reduce the percentage of the Debentures required for consent to any
modification of this Indenture that requires the consent of each affected
Holder;
     (b) reduce the rate of or extend the time for payment of interest
(including Additional Interest, if any) on any Debenture;
     (c) reduce the principal of or extend the Stated Maturity of any Debenture;
     (d) reduce the amount payable in relation to the repurchase or redemption
of any Debentures;
     (e) make any Debenture payable in money other than that stated in the
Debenture;
     (f) change the redemption provisions in a manner adverse to the Holders;

46



--------------------------------------------------------------------------------



 



     (g) change our obligation to repurchase any Debentures at the option of the
Holder in a manner adverse to the Holders;
     (h) change our obligation to repurchase any Debentures upon a Fundamental
Change in a manner adverse to the Holders;
     (i) impair the right of a Holder to institute suit for payment of any
Debentures; or
     (j) except as otherwise permitted pursuant to this Indenture, adversely
affect the right of a Holder to convert any Debentures into cash, or reduce the
number of shares of Common Stock or any other property receivable upon
conversion pursuant to the terms of this Indenture.
     It shall not be necessary for the consent of the Debentureholders under
this Section to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent approves the substance thereof.
     After an amendment under this Section becomes effective, the Company shall
mail to Debentureholders a notice briefly describing such amendment. The failure
to give such notice to all Debentureholders, or any defect therein, shall not
impair or affect the validity of an amendment under this Section.
     SECTION 9.03 Compliance with Trust Indenture Act . Every amendment to this
Indenture or the Debentures shall comply with the TIA as then in effect.
     SECTION 9.04 Revocation and Effect of Consents and Waivers . A consent to
an amendment or a waiver by a Debentureholder of a Debenture shall bind the
Debentureholder and every subsequent Debentureholder of that Debenture or
portion of the Debenture that evidences the same debt as the consenting
Debentureholder’s Debenture, even if notation of the consent or waiver is not
made on the Debenture. However, any such Debentureholder or subsequent
Debentureholder may revoke the consent or waiver as to such Debentureholder’s
Debenture or portion of the Debenture if the Trustee receives the notice of
revocation before the date the amendment or waiver becomes effective. After an
amendment or waiver becomes effective, it shall bind every Debentureholder. An
amendment or waiver becomes effective once both (i) the requisite number of
consents have been received by the Company or the Trustee and (ii) such
amendment or waiver has been executed by the Company and the Trustee.
     The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Debentureholders entitled to give their consent or
take any other action described above or required or permitted to be taken
pursuant to this Indenture. If a record date is fixed, then notwithstanding the
immediately preceding paragraph, those Persons who were Debentureholders at such
record date (or their duly designated proxies), and only those Persons, shall be
entitled to give such consent or to revoke any consent previously given or to
take any such action, whether or not such Persons continue to be
Debentureholders after such record date. No such consent shall be valid or
effective for more than 120 days after such record date.
     It is not necessary for the consent of the Holders of Debentures under this
Indenture to approve the particular form of any proposed amendment, supplement
or waiver, but it is sufficient if such consent approves the substance thereof.

47



--------------------------------------------------------------------------------



 



     For purposes of this Indenture, the consent of the Holder of a Global
Debenture shall be deemed to include any consent delivered by any member of, or
participant in, any Depositary or DTC, any nominees thereof and their respective
successors and assigns, or such other depositary institution hereinafter
appointed by the Company (“Depositary Entity”) by electronic means in accordance
with the Automated Tender Offer Procedures system or other customary procedures
of, and pursuant to authorization by, such Depositary Entity.
     Without limiting the generality of this Section 9.04, unless otherwise
provided in or pursuant to this Indenture, a Holder, including a Depositary or
its nominee that is a Holder of a Global Debenture, may give, make or take, by
an agent or agents duly appointed in writing, any request, demand,
authorization, direction, notice, consent, waiver or other action provided or
permitted in or pursuant to this Indenture to be given, made or taken by
Holders, and a Depositary or its nominee that is a Holder of a Global Debenture
may duly appoint in writing as its agent or agents members of, or participants
in, such Depositary holding interests in such Global Debenture in the records of
such Depositary, with regard to all or any part of the principal amount of such
Debenture.
     Nothing in this paragraph shall be construed to prevent the Company or the
Trustee from fixing a new record date for any action for which a record date has
previously been set pursuant to this paragraph (whereupon the record date
previously set shall automatically and with no further action by any Person be
canceled and of no effect).
     SECTION 9.05 Notation on or Exchange of Debentures . If an amendment
changes the terms of a Debenture, the Trustee may require the Debentureholder of
the Debenture to deliver it to the Trustee. The Trustee may place an appropriate
notation on the Debenture regarding the changed terms and return it to the
Debentureholder. Alternatively, if the Company or the Trustee so determines, the
Company in exchange for the Debenture shall issue and the Trustee shall
authenticate a new Debenture that reflects the changed terms. Failure to make
the appropriate notation or to issue a new Debenture shall not affect the
validity of such amendment.
     SECTION 9.06 Trustee to Sign Amendments . The Trustee shall sign any
amendment authorized pursuant to this Article 9 if the amendment does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
If it does, the Trustee may but need not sign it. In signing such amendment the
Trustee shall be entitled to receive, and (subject to Section 7.01) shall be
fully protected in relying upon, in addition to the documents required by
Section 11.04, an Officers’ Certificate and an Opinion of Counsel stating that
such amendment is authorized or permitted by this Indenture and that such
amendment is the legal, valid and binding obligation of the Company enforceable
against it in accordance with its terms, subject to customary exceptions, and
complies with the provisions hereof (including Section 9.03).
ARTICLE 10
CONVERSION OF DEBENTURES
     SECTION 10.01 Right to Convert . (a) Subject to and upon compliance with
the provisions of this Indenture, on or prior to 5:00 p.m., New York City time,
on the Business Day immediately preceding January 15, 2027, the Holder of any
Debentures not previously redeemed or repurchased shall have the right, at such
Holder’s option, to convert the principal amount of

48



--------------------------------------------------------------------------------



 



the Debentures held by such Holder, or any portion of such principal amount
which is an integral multiple of $1,000, into cash and, if applicable, fully
paid and non-assessable shares of Common Stock (as such shares shall then be
constituted) as described in Section 10.12, at the Conversion Rate in effect at
such time, by surrender of the Debentures so to be converted in whole or in
part, together with any required funds, under the circumstances described in
this Section 10.01 and in the manner provided in Section 10.02. The Debentures
shall be convertible, on or prior to 5:00 p.m., New York City time, on the
Business Day immediately preceding January 15, 2027, only during the following
periods:
     (1) prior to January 15, 2025, on any date during any Fiscal Quarter
beginning after March 31, 2007 (and only during such Fiscal Quarter), if the
Closing Sale Price of a share of Common Stock was more than 125% of the then
current Conversion Price for at least 20 Trading Days in the 30 consecutive
Trading-Day period ending on the last Trading Day of the immediately preceding
Fiscal Quarter;
     (2) on any date that is on or after January 15, 2025;
     (3) with respect to Debentures called for redemption pursuant to
Section 3.01, until 5:00 p.m., New York City time, on the Business Day prior to
the relevant redemption date;
     (4) if the Company distributes to all or substantially all holders of
Common Stock rights or warrants (other than pursuant to a shareholder rights
plan) entitling them to purchase, for a period of 45 calendar days or less,
Common Stock at less than the average Closing Sale Price per share of the Common
Stock for the 10 Trading Days preceding the declaration date for such
distribution, on any date during the period specified in Section 10.01(c);
     (5) if the Company distributes to all or substantially all holders of
Common Stock, cash or other assets, debt securities or rights to purchase the
Company’s securities (other than pursuant to a shareholder rights plan, share
split of Common Stock or a dividend or distribution on its Common Stock in
shares of Common Stock), which distribution has a per share value as determined
by the Board of Directors exceeding 10% of the Closing Sale Price per share of
the Common Stock on the Trading Day preceding the declaration for such
distribution, on any date during the period specified in Section 10.01(c);
     (6) if a Fundamental Change occurs, at any time beginning on the Business
Day following the effective date of the Fundamental Change until 5:00 p.m., New
York City time, on the Business Day preceding the Fundamental Change Repurchase
Date relating to such Fundamental Change;
     (7) during the five consecutive Business Days immediately following any ten
consecutive Trading-Day period in which the Trading Price per $1,000 principal
amount of the Debentures was less than 98% of the average of the Closing Sale
Price of a share of Common Stock during such ten Trading-Day period multiplied
by the applicable Conversion Rate; or

49



--------------------------------------------------------------------------------



 



     (8) as specified in Section 10.01(d).
     (b) (1) The Company shall, at the Trustee’s request, notify the Trustee in
writing whether the condition to conversion set forth in Section 10.01(a)(1)
above shall have been satisfied with respect to such calendar quarter.
     (2) The Trustee shall have no obligation to determine the Trading Price of
the Debentures and whether the Debentures are convertible pursuant to clause
(7) of Section 10.01(a) unless the Company has requested such determination; and
the Company shall have no obligation to make such request unless a Holder of the
Debentures makes a request for a determination and provides the Company with
reasonable evidence that the Trading Price per $1,000 principal amount of
Debentures is below the required threshold (i.e., 98% of the product of the
Closing Sale Price of the Common Stock and the Conversion Rate then in effect).
At such time, the Company shall instruct the Trustee to determine the Trading
Price of the Debentures beginning on the next Trading Day and on each successive
Trading Day until the Trading Price for the Debentures for a Trading Day is at
least 98% of the product of the Closing Sale Price of the Common Stock and the
then current Conversion Rate, and to notify the Company accordingly.
     The Trustee shall be entitled at its sole discretion to consult with the
Company and to request the assistance of the Company in connection with the
Trustee’s duties and obligations pursuant to Section 10.01(b)(2) hereof
(including without limitation the calculation or determination of the Conversion
Rate, the Closing Sale Price and the Trading Price), and the Company agrees, if
requested by the Trustee, to cooperate with, and provide assistance to, the
Trustee in carrying out its duties under this Section 10.01.
     (c) In the case of a distribution contemplated by clauses (4) or (5) of
Section 10.01(a), the Company shall notify Holders of Debentures at least 10
Business Days prior to the “ex” date for such distribution (the “Distribution
Notice”). Once the Company has given the Distribution Notice, Holders may
surrender their Debentures for conversion at any time until the earlier of
(i) 5:00 p.m., New York City time, on the Business Day immediately preceding the
“ex” date or (ii) the Company’s announcement that such distribution will not
take place. In the event of a distribution contemplated by clauses (4) or (5) of
Section 10.01(a), Holders may not convert the Debentures if the Holders may
otherwise participate in such distribution without converting their Debentures.
     (d) In addition, if the Company consolidates with or merges with or into
another Person or is a party to a binding share exchange or conveys, transfers,
sells, leases or otherwise disposes of all or substantially all of its
properties and assets (other than a consolidation, merger, binding share
exchange or sale or conveyance, the primary purpose of which is to effect a
reincorporation or redomiciling of the Company) in each case in a transaction
not constituting a Fundamental Change, in each case pursuant to which the Common
Stock would be converted into cash, securities and/or other property, then the
Holders shall have the right to convert their Debentures at any time beginning
fifteen calendar days prior to the date announced by the Company as the
anticipated effective date of the transaction and until and including the date
which is 15 calendar days after the date that is the actual effective date of
such transaction.

50



--------------------------------------------------------------------------------



 



     The Company shall determine the anticipated effective date of the
transaction (which determination shall be conclusive for purposes of commencing
the convertibility period described in the preceding paragraph), and publicly
announce such date not later than 20 calendar days prior to such date.
     (e) Whenever the Debentures shall become convertible pursuant to
Section 10.01(a)(6) or (7), the Company or, at the Company’s request, the
Trustee in the name and at the expense of the Company, shall notify the Holders
of the event triggering such convertibility in the manner provided in
Section 11.02, and the Company shall also publicly announce such information.
Any notice so given shall be conclusively presumed to have been duly given,
whether or not the Holder receives such notice. The Company shall determine the
anticipated effective date of any Fundamental Change (which determination shall
be conclusive for purposes of this sentence) and notify Holders at least 10
calendar days prior to the anticipated effective date of any Fundamental Change,
to the extent practicable and in any event, no later than the effective date
thereof.
     (f) Debentures in respect of which a Holder has delivered a Repurchase
Notice exercising such Holder’s right to require the Company to repurchase such
Debentures pursuant to Section 3.04 or 3.05 may be converted only if such
Repurchase Notice is withdrawn in accordance with Section 3.07 prior to 5:00
p.m., New York City time, on the Business Day immediately preceding the
Repurchase Date or the Fundamental Change Repurchase Date, as applicable.
     (g) A Holder of Debentures is not entitled to any rights of a holder of
Common Stock until such Holder has converted his Debentures to Common Stock, and
only to the extent such Debentures are deemed to have been converted to Common
Stock under this Article 10.
     SECTION 10.02 Exercise of Conversion Right; Issuance of Common Stock on
Conversion; No Adjustment for Interest or Dividends . In order to exercise the
conversion right with respect to any Debentures in certificated form, the
Company must receive at the office or agency of the Company maintained for that
purpose or, at the option of such Holder, the Corporate Trust Office, such
Debentures with the original or facsimile of the form entitled “Conversion
Notice” on the reverse thereof, duly completed and manually signed, together
with such Debentures duly endorsed for transfer, together with any other
required transfer documents, accompanied by the funds, if any, required by this
Section 10.02. Such notice shall also state the name or names (with address or
addresses) in which the certificate or certificates for shares of Common Stock
which shall be issuable on such conversion shall be issued, and shall be
accompanied by transfer or similar taxes or duties, if required pursuant to
Section 10.07.
     In order to exercise the conversion right with respect to any interest in a
Global Debenture, the Holder must complete, or cause to be completed, the
appropriate instruction form for conversion pursuant to the Depositary’s
book-entry conversion procedures; deliver, or cause to be delivered, by
book-entry delivery an interest in such Global Debenture; furnish appropriate
endorsements and transfer documents if required by the Company or the Trustee or
conversion agent; and pay the funds, if any, required by this Section 10.02 and
any transfer or similar taxes or duties if required pursuant to Section 10.07.

51



--------------------------------------------------------------------------------



 



     The cash and, if applicable, a certificate or certificates for the number
of full shares of Common Stock into which the Debentures are converted (and cash
in lieu of fractional shares) will be delivered to such Holder after
satisfaction of the requirements for conversion set forth above, in accordance
with Section 10.12. In case any Debentures of a denomination greater than $1,000
shall be surrendered for partial conversion, and subject to Section 2.03, the
Company shall execute and the Trustee shall authenticate and deliver to the
Holder of the Debentures so surrendered, without charge to the Holder, a new
Debenture or Debentures in authorized denominations in an aggregate principal
amount equal to the unconverted portion of the surrendered Debentures.
     Each conversion shall be deemed to have been effected as to any such
Debentures (or portion thereof) on the date on which the requirements set forth
above in this Section 10.02 have been satisfied as to such Debentures (or
portion thereof) (the “Conversion Date”) and such Debentures will be deemed to
have been converted immediately prior to 5:00 p.m., New York City time, on the
Conversion Date. The Person in whose name any certificate or certificates for
shares of Common Stock shall be issuable upon such conversion shall be deemed to
have become, on said date, the holder of record of the shares represented
thereby; provided that any such surrender on any date when the stock transfer
books of the Company shall be closed shall constitute the Person in whose name
the certificates are to be issued as the record holder thereof for all purposes
on the next succeeding day on which such stock transfer books are open.
     Any Debentures or portion thereof surrendered for conversion during the
period from 5:00 p.m., New York City time, on the Record Date for any interest
payment date to 5:00 p.m., New York City time, on the Business Day preceding the
applicable interest payment date shall be accompanied by payment, in immediately
available funds or other funds acceptable to the Company, of an amount equal to
the interest (excluding any Additional Interest) otherwise payable on such
interest payment date on the principal amount being converted; provided that no
such payment need be made (1) if a Holder converts its Debentures in connection
with a redemption and the Company has specified a redemption date that is after
a Record Date and on or prior to the corresponding interest payment date, (2) if
a Holder converts its Debentures in connection with a Fundamental Change and the
Company has specified a Fundamental Change Repurchase Date that is after a
Record Date and on or prior to the corresponding interest payment date or (3) to
the extent of any overdue interest, if any overdue interest exists at the time
of conversion with respect to such Debentures. Except as provided above in this
Section 10.02 and Section 10.05, no payment or other adjustment shall be made
for interest accrued on any Debentures converted or for dividends on any shares
issued upon the conversion of such Debentures as provided in this Article 10.
     Upon the conversion of an interest in a Global Debenture, the Trustee (or
other conversion agent appointed by the Company), or the custodian for the
Global Debenture at the direction of the Trustee (or other conversion agent
appointed by the Company), shall make a notation on such Global Debenture as to
the reduction in the principal amount represented thereby. The Company shall
notify the Trustee in writing of any conversions of Debentures effected through
any conversion agent other than the Trustee.
     Upon the conversion of any Debentures, the accrued but unpaid interest
attributable to the period from the issue date of the Debentures to the
Conversion Date, with respect to the

52



--------------------------------------------------------------------------------



 



converted Debentures, shall not be cancelled, extinguished or forfeited, but
rather shall be deemed to be paid in full to the Holder thereof through delivery
of the cash (including a cash payment in lieu of fractional shares, if any) and
shares of Common Stock, if any, in exchange for the Debentures being converted
pursuant to the provisions hereof.
     SECTION 10.03 Cash Payments in Lieu of Fractional Shares . No fractional
shares of Common Stock or scrip certificates representing fractional shares
shall be issued upon conversion of Debentures. If more than one Debenture shall
be surrendered for conversion at one time by the same Holder, the number of full
shares that shall be issuable upon conversion shall be computed on the basis of
the aggregate principal amount of the Debentures (or specified portions thereof
to the extent permitted hereby) so surrendered. If any fractional share of stock
would be issuable upon the conversion of any Debenture or Debentures, the
Company shall make an adjustment and payment therefor in cash to the Holder of
Debentures at a price equal to the Volume Weighted Average Price on the final
Trading Day of the Conversion Settlement Averaging Period.
     SECTION 10.04 Conversion Rate.
     (a) Each $1,000 principal amount of the Debentures shall be convertible
into cash and the number of shares of Common Stock, if any, based upon the
Conversion Rate, which is subject to adjustment as provided in this
Section 10.04 and Section 10.05.
     (b) Subject to Section 10.13, if and only to the extent a Holder elects to
convert Debentures at any time following the date on which a Non-Stock Change of
Control becomes effective (the “Effective Date”) but before 5:00 p.m., New York
City time, on the Business Day immediately preceding the related Fundamental
Change Purchase Date, the Company shall increase the Conversion Rate applicable
to such converted Debentures by a number of additional shares of Common Stock
(the “Additional Shares”) as set forth below provided that the Effective Date is
prior to January 15, 2012. The number of Additional Shares shall be determined
by reference to the table below, based on the Effective Date and the price (the
“Stock Price”) paid per share for the Common Stock in the Non-Stock Change of
Control. If holders of Common Stock receive only cash in the Non-Stock Change of
Control, the Stock Price shall be the cash amount paid per share. Otherwise, the
Stock Price shall be the average of the Closing Sale Prices of the Common Stock
on the five Trading Days prior to but not including the Effective Date of such
Non-Stock Change of Control.
     The numbers of Additional Shares set forth in the table below shall be
adjusted as of any date on which the Conversion Rate is adjusted in the same
manner in which the Conversion Rate is adjusted. The Stock Prices set forth in
the table below shall be adjusted, as of any date on which the Conversion Rate
is adjusted, to equal the Stock Price applicable immediately prior to such
adjustment multiplied by a fraction, of which
     (1) the numerator shall be the Conversion Rate immediately prior to the
adjustment and
     (2) the denominator shall be the Conversion Rate as so adjusted.

53



--------------------------------------------------------------------------------



 



     The following table sets forth the Stock Price and number of Additional
Shares by which the Conversion Rate shall be increased:

                                                                               
                          Stock Price Effective Date   $31.25   $43.44   $50.00
  $60.00   $70.00   $80.00   $90.00   $100.00   $110.00   $120.00   $130.00  
$140.00   $150.00  
February 7, 2007
    8.9784       4.8489       3.6985       2.5904       1.9132       1.4713    
  1.1665       0.9467       0.7824       0.6560       0.5560       0.4752      
0.4087  
January 15, 2008
    8.7084       4.4753       3.3328       2.2633       1.6321       1.2334    
  0.9656       0.7767       0.6383       0.5331       0.4511       0.3852      
0.3312  
January 15, 2009
    8.3104       3.9441       2.8216       1.8184       1.2603       0.9264    
  0.7122       0.5673       0.4637       0.3865       0.3266       0.2789      
0.2404  
January 15, 2010
    7.3614       2.4604       1.4202       0.6795       0.3801       0.2481    
  0.1824       0.1445       0.1194       0.1013       0.0876       0.0762      
0.0665  
January 15, 2011
    7.2688       2.2644       1.2397       0.5475       0.2890       0.1839    
  0.1349       0.1076       0.0894       0.0763       0.0659       0.0577      
0.0505  
January 15, 2012
    —       —       —       —       —       —       —       —       —       —  
    —       —       —  

     If the Stock Price and Effective Date are not set forth on the table above
and the Stock Price is:
     (i) between two Stock Prices on the table or the Effective Date is between
two days on the table, the number of Additional Shares shall be determined by
straight-line interpolation between the number of Additional Shares of Common
Stock set forth for the higher and lower Stock Price and the two Effective
Dates, as applicable, based on a 360-day year;
     (ii) in excess of $150.00 per share (subject to adjustment in the same
manner as and as of any date on which the Stock Prices are adjusted in the table
above), no Additional Shares of Common Stock shall be issued upon conversion; or
     (iii) less than $31.25 per share (subject to adjustment in the same manner
as and as of any date on which the Stock Prices are adjusted in the table
above), no Additional Shares shall be issued upon conversion.
     Notwithstanding the foregoing, in no event will the Conversion Rate as
adjusted pursuant to this Section 10.04 exceed 32.0000 per $1,000 principal
amount of the Debentures, subject to adjustments in the same manner as and as of
any date on which the numbers of Additional Shares set forth in the above table
are adjusted as set forth in the second paragraph of this Section 10.04(b).
     SECTION 10.05 Adjustment of Conversion Rate . The Conversion Rate shall be
adjusted from time to time by the Company as follows:
     (a) In case the Company shall, at any time or from time to time while any
of the Debentures are outstanding, pay a dividend in shares of Common Stock or
make a distribution in shares of Common Stock to all or substantially all
Holders of its outstanding shares of Common Stock (other than a dividend or
distribution upon a transaction to which Section 10.06 applies), then the
Conversion Rate in effect at the opening of business on the date following the
Record Date fixed for the determination of stockholders entitled to receive such
dividend or other distribution shall be increased by multiplying such Conversion
Rate by a fraction:

54



--------------------------------------------------------------------------------



 



     (1) the numerator of which shall be the sum of the number of shares of
Common Stock outstanding at the close of business on the Record Date fixed for
the determination of stockholders entitled to receive such dividend or other
distribution plus the total number of shares of Common Stock constituting such
dividend or other distribution; and
     (2) the denominator of which shall be the number of shares of Common Stock
outstanding at the close of business on the Record Date fixed for such
determination, such increase to become effective immediately after the opening
of business on the day following the Record Date fixed for such determination.
If any dividend or distribution of the type described in this Section 10.05(a)
is declared but not so paid or made, the Conversion Rate shall again be adjusted
to the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.
     (b) In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock (other than upon a transaction to which
Section 10.06 applies), the Conversion Rate in effect at the opening of business
on the day following the day upon which such subdivision becomes effective shall
be proportionately increased, and conversely, in case outstanding shares of
Common Stock shall be combined into a smaller number of shares of Common Stock
(other than upon a transaction to which Section 10.06 applies), the Conversion
Rate in effect at the opening of business on the day following the day upon
which such combination becomes effective shall be proportionately reduced, such
increase or reduction, as the case may be, to become effective immediately after
the opening of business on the day following the day upon which such subdivision
or combination becomes effective.
     (c) In case the Company shall issue rights or warrants to all or
substantially all holders of its outstanding shares of Common Stock (other than
upon a transaction to which Section 10.06 applies) entitling them to purchase,
for a period of up to 45 calendar days, shares of Common Stock at a price per
share less than the then Current Market Price, the Conversion Rate shall be
increased so that the same shall equal the rate determined by multiplying the
Conversion Rate in effect immediately prior to the Record Date fixed for
determination of stockholders entitled to receive such rights or warrants by a
fraction,
     (1) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on the Record Date fixed for determination
of stockholders entitled to receive such rights or warrants plus the total
number of additional shares of Common Stock offered for subscription or
purchase, and
     (2) the denominator of which shall be the sum of the number of shares of
Common Stock outstanding at the close of business on the Record Date fixed for
determination of stockholders entitled to receive such rights or warrants plus
the number of shares that the aggregate offering price of the total number of
shares so offered would purchase at the Current Market Price.
     Such adjustment shall be successively made whenever any such rights or
warrants are issued, and shall become effective immediately after the opening of
business on the day following the date fixed for determination of stockholders
entitled to receive such rights or

55



--------------------------------------------------------------------------------



 



warrants; provided, that no adjustment to the Conversion Rate shall be made if
the Holder will otherwise participate in such distribution without conversion as
a result of holding the Debentures. To the extent that shares of Common Stock
are not delivered after the expiration of such rights or warrants, the
Conversion Rate shall be readjusted to the Conversion Rate that would then be in
effect had the adjustments made upon the issuance of such rights or warrants
been made on the basis of delivery of only the number of shares of Common Stock
actually delivered. If such rights or warrants are not so issued, the Conversion
Rate shall again be adjusted to be the Conversion Rate that would then be in
effect if such date fixed for the determination of stockholders entitled to
receive such rights or warrants had not been fixed. In determining whether any
rights or warrants entitle the Holders to purchase shares of Common Stock at
less than such Current Market Price, and in determining the aggregate offering
price of such shares of Common Stock, there shall be taken into account any
consideration received by the Company for such rights or warrants and any amount
payable on exercise or conversion thereof, the value of such consideration, if
other than cash, to be determined by the Board of Directors.
     (d) In case the Company shall, by dividend or otherwise, distribute to all
or substantially all holders of its outstanding shares of Common Stock shares of
any class of capital stock of the Company or evidences of its indebtedness or
assets (including securities, but excluding (i) any rights or warrants referred
to in Section 10.05(c), (ii) any dividends or distributions in connection with a
transaction to which Section 10.06 applies, (iii) any dividends or distributions
paid exclusively in cash or (iv) any dividends or distributions referred to in
Section 10.05(a)) (any of the foregoing hereinafter in this Section 10.05(d))
called the “Distributed Assets”), then, in each such case, the Conversion Rate
shall be increased so that the same shall be equal to the rate determined by
multiplying the Conversion Rate in effect on the Record Date with respect to
such distribution by a fraction,
     (1) the numerator of which shall be the Current Market Price; and
     (2) the denominator of which shall be the Current Market Price less the
Fair Market Value (as determined by the Board of Directors, whose determination
shall be conclusive, and described in a resolution of the Board of Directors) on
the Record Date of the portion of the Distributed Assets so distributed
applicable to one share of Common Stock, such adjustment to become effective
immediately prior to the opening of business on the day following such Record
Date; provided that if the then Fair Market Value (as so determined) of the
portion of the Distributed Assets so distributed applicable to one share of
Common Stock is equal to or greater than the Current Market Price or such
Current Market Price exceeds such Fair Market Value by less than $1.00, in lieu
of the foregoing adjustment, adequate provision shall be made so that the Holder
of each Debenture shall have the right to receive upon conversion the amount of
Distributed Assets such Holder would have received had such Holder converted
such Debenture immediately prior to the Record Date; and provided, further, that
no adjustment to the Conversion Rate shall be made if the Holder will otherwise
participate in such distribution without conversion as a result of holding the
Debentures. Solely for purposes of the preceding sentence, the amount of
Distributed Assets the Holder of a Debenture would have received had such Holder
converted such Debenture shall be determined as if such conversion were effected
solely into shares of Common Stock (without giving effect to Section 10.12). If
such

56



--------------------------------------------------------------------------------



 



dividend or distribution is not so paid or made, the Conversion Rate shall again
be adjusted to be the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.
Notwithstanding the foregoing, in the event any such distribution consists of
shares of Capital Stock of one or more of the Company’s Subsidiaries to be
traded in a securities market (a “Spin-Off”), the Conversion Rate shall be
increased so that the same shall be equal to the rate determined by multiplying
the Conversion Rate in effect immediately prior to the close of business on the
Record Date with respect to such distribution by a fraction:
     (1) the numerator of which shall be the Current Market Price of the Common
Stock determined for the period specified below, plus the Fair Market Value of
the portion of the Distributed Assets so distributed applicable to one share of
Common Stock, determined as set forth above, and
     (2) the denominator of which shall be the Current Market Price determined
for the period specified below;
and such increase shall become effective immediately prior to the opening of
business on the day following the last Trading Day of the Spin-Off Valuation
Period (as defined below). For purposes of this paragraph, the Fair Market Value
of the securities to be distributed shall equal the average of the Closing Sale
Prices of such securities on the principal securities market on which such
securities are traded for the five consecutive Trading Days commencing on and
including the sixth day of trading of those securities after the effectiveness
of the Spin-Off (the “Spin-Off Valuation Period”), and the Current Market Price
of the Common Stock shall be measured for the same period. In the event,
however, that an underwritten initial public offering of the securities in the
Spin-Off occurs simultaneously with the Spin-Off, Fair Market Value of the
securities distributed in the Spin-Off shall mean the initial public offering
price of such securities and the Current Market Price of the Common Stock shall
mean the Closing Sale Price for the Common Stock on the same Trading Day.
     Rights or warrants distributed by the Company to all holders of Common
Stock entitling the Holders thereof to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 10.05 (and no adjustment to the Conversion Rate under
this Section 10.05 will be required) until the occurrence of the earliest
Trigger Event, whereupon such rights and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the Conversion
Rate shall be made under this Section 10.05(d). If any such right or warrant,
including any such existing rights or warrants distributed prior to the date of
this Indenture, are subject to events, upon the occurrence of which such rights
or warrants become exercisable to purchase different securities, evidences of
indebtedness or other assets, then the date of the occurrence of any and each
such event shall be deemed to be the date of distribution and record date with
respect to new rights or warrants with such rights (and a termination or
expiration of the existing rights or warrants without exercise by any of the
holders thereof). In addition, in the event of any

57



--------------------------------------------------------------------------------



 



distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in the preceding sentence) with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Conversion Rate under this Section 10.05
was made, (1) in the case of any such rights or warrants that shall all have
been redeemed or repurchased without exercise by any Holders thereof, the
Conversion Rate shall be readjusted upon such final redemption or repurchase to
give effect to such distribution or Trigger Event, as the case may be, as though
it were a cash distribution, equal to the per share redemption or repurchase
price received by a holder or holders of Common Stock with respect to such
rights or warrants (assuming such holder had retained such rights or warrants),
made to all holders of Common Stock as of the date of such redemption or
repurchase, and (2) in the case of such rights or warrants that shall have
expired or been terminated without exercise by any holders thereof, the
Conversion Rate shall be readjusted as if such rights and warrants had not been
issued.
     No adjustment of the Conversion Rate shall be made pursuant to this
Section 10.05(d) in respect of rights or warrants distributed or deemed
distributed on any Trigger Event to the extent that such rights or warrants are
actually distributed or reserved by the Company for distribution to Holders of
Debentures upon conversion by such Holders of Debentures to Common Stock.
     (e) In case the Company shall pay a dividend or otherwise distribute to all
holders of its Common Stock a dividend or other distribution of exclusively cash
excluding (x) any dividend or distribution in connection with the liquidation,
dissolution or winding up of the Company, whether voluntary or involuntary and
(y) any dividend or distribution in connection with a transaction to which
Section 10.06 applies), then the Conversion Rate shall be increased so that the
same shall equal the rate determined by multiplying the Conversion Rate in
effect on the applicable Record Date by a fraction,
     (1) the numerator of which shall be the Current Market Price; and
     (2) the denominator of which shall be the Current Market Price less the
amount of the cash distribution applicable to one share of Common Stock, such
adjustment to be effective immediately prior to the opening of business on the
day following such Record Date; provided that if the portion of the cash so
distributed applicable to one share of Common Stock is equal to or greater than
the Current Market Price, in lieu of the foregoing adjustment, adequate
provision shall be made so that each Holder of Debentures shall have the right
to receive upon conversion the amount of cash such Holder would have received
had such Holder converted such Debenture immediately prior to the Record Date.
Solely for purposes of the preceding sentence, the amount of cash the Holder of
a Debenture would have received had such Holder converted such Debenture shall
be determined as if such conversion were effected solely into shares of Common
Stock (without giving effect to Section 10.12). If such dividend or distribution
is not so paid or made, the Conversion Rate shall again be adjusted to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.
     (f) In case a tender or exchange offer made by the Company or any
Subsidiary for all or any portion of the Common Stock shall expire and such
tender or exchange offer (as amended

58



--------------------------------------------------------------------------------



 



upon the expiration thereof) shall require the payment to stockholders of
consideration per share of Common Stock having a Fair Market Value (as
determined by the Board of Directors, whose determination shall be conclusive
and described in a resolution of the Board of Directors) that as of the last
time (the “Expiration Time”) tenders or exchanges may be made pursuant to such
tender or exchange offer (as it may be amended) exceeds the Closing Sale Price
of a share of Common Stock on the Trading Day next succeeding the Expiration
Time, the Conversion Rate shall be increased so that the same shall equal the
rate determined by multiplying the Conversion Rate in effect immediately prior
to the Expiration Time by a fraction,
     (1) the numerator of which shall be the sum of (x) the Fair Market Value
(determined as aforesaid) of the aggregate consideration payable to stockholders
whose shares are validly tendered or exchanged and not withdrawn as of the
Expiration Time and accepted for purchase (the shares so accepted being referred
to as the “Purchased Shares”) and (y) the product of the number of shares of
Common Stock outstanding (less any Purchased Shares) at the Expiration Time and
the Closing Sale Price of a share of Common Stock on the Trading Day next
succeeding the Expiration Time, and
     (2) the denominator of which shall be the number of shares of Common Stock
outstanding (including any Purchased Shares) at the Expiration Time multiplied
by the Closing Sale Price of a share of Common Stock on the Trading Day next
succeeding the Expiration Time,
such adjustment to become effective immediately prior to the opening of business
on the Business Day following the Expiration Time. If the Company is obligated
to purchase shares pursuant to any such tender or exchange offer, but the
Company is permanently prevented by applicable law from effecting any such
purchases or all such purchases are rescinded, the Conversion Rate shall again
be adjusted to be the Conversion Rate that would then be in effect if such
tender or exchange offer had not been made.
     (g) For purposes of this Section 10.05, the following terms shall have the
meaning indicated:
     (i) “Current Market Price,” with respect to any issuance or distribution,
means, except as otherwise provided in Section 10.05(d), the average of the
daily Closing Sale Prices per share of Common Stock for the ten consecutive
Trading Days immediately prior to the “ex” date for such issuance or
distribution requiring such computation; provided that if the “ex” date (as
hereinafter defined) for any event (other than the issuance or distribution
requiring such computation) that requires an adjustment to the Conversion Rate
pursuant to Section 10.05(a), (b), (c), (d), (e) or (f) occurs during such ten
consecutive Trading Days, the Closing Sale Price for each Trading Day prior to
the “ex” date for such other event shall be adjusted by dividing such Closing
Sale Price by the same fraction by which the Conversion Rate is so required to
be multiplied as a result of such other event.
Notwithstanding the foregoing, whenever successive adjustments to the Conversion
Rate are called for pursuant to this Section 10.05, such adjustments shall be
made to the Current Market Price as may be necessary or appropriate to
effectuate the intent of this

59



--------------------------------------------------------------------------------



 



Section 10.05 and to avoid unjust or inequitable results as determined in good
faith by the Board of Directors.
     (ii) “‘ex’ date”:
     (1) when used in this Article 10 with respect to any issuance or
distribution, means the first date on which the shares of Common Stock trade
regular way on the relevant exchange or in the relevant market from which the
Closing Sale Price was obtained without the right to receive such issuance or
distribution;
     (2) when used in the proviso to Section 10.05(g)(i) with respect to any
subdivision or combination of shares of Common Stock, means the first date on
which the shares of Common Stock trade regular way on such exchange or in such
market after the time at which such subdivision or combination becomes
effective; and
     (3) when used in the proviso to Section 10.05(g)(i) with respect to any
tender or exchange offer, means the first date on which the shares of Common
Stock trade regular way on such exchange or in such market after the Expiration
Time of such offer.
     (iii) “Fair Market Value” shall mean the amount which a willing buyer would
pay a willing seller in an arm’s-length transaction.
     (iv) “Record Date” shall mean, with respect to any dividend, distribution
or other transaction or event in which the holders of Common Stock have the
right to receive any cash, securities or other property or in which the Common
Stock (or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).
     (v) “Trading Day” means any day that is scheduled to be a trading day on
the primary United States national securities exchange or market on which the
Common Stock is listed, admitted to trading or quoted on which (i) there is no
Market Disruption Event and (ii) The Nasdaq Global Select Market (or, if the
Company’s common stock is not quoted on The Nasdaq Global Select Market, the
principal U.S. national or regional securities exchange on which the Common
Stock is listed or admitted to trading), is open for trading or, if the Common
Stock is not so listed, admitted for trading or quoted, any Business Day. A
“Trading Day” includes only those scheduled trading days that have a scheduled
closing time of 4:00 p.m. (New York City time) or the then standard closing time
for regular trading on the relevant exchange or market.
     (h) The Company may make such increases in the Conversion Rate, in addition
to those required by Section 10.05(a)-(f), as the Board of Directors considers
to be advisable to avoid or diminish any income tax to holders of Common Stock
or rights to purchase Common Stock resulting from any dividend or distribution
of stock (or rights to acquire stock) or from any event treated as such for
income tax purposes.

60



--------------------------------------------------------------------------------



 



     In addition to the foregoing, to the extent permitted by applicable law,
the Company from time to time may increase the Conversion Rate by any amount for
any period of time if the period is at least 20 Business Days, the increase is
irrevocable during the period and the Board of Directors shall have made a
determination that such increase would be in the best interests of the Company,
which determination shall be conclusive. Whenever the Conversion Rate is
increased pursuant to the preceding sentence, the Company shall mail to Holders
of record of the Debentures a notice of the increase, which notice will be given
at least 15 days prior to the effectiveness of any such increase, and such
notice shall state the increased Conversion Rate and the period during which it
will be in effect.
     (i) No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least one percent (1%) in
such rate; provided that any adjustments that by reason of this Section 10.05(i)
are not required to be made shall be carried forward and the Company shall make
such carry forward adjustments, regardless of whether the aggregate adjustment
is less than 1%, (x) annually on the anniversary of the Closing Date and
otherwise (y)(1) five Business Days prior to the maturity of the Debentures
(whether at stated maturity or otherwise) or (2) prior to the redemption date or
Repurchase Date or Fundamental Change Repurchase Date, unless such adjustment
has already been made. All calculations under this Article 10 shall be made by
the Company and shall be made to the nearest cent or to the nearest one-ten
thousandth (1/10,000) of a share, as the case may be. No adjustment need be made
for rights to purchase Common Stock pursuant to a Company plan for reinvestment
of dividends or interest or for any issuance of Common Stock or convertible or
exchangeable securities or rights to purchase Common Stock or convertible or
exchangeable securities. Interest will not accrue on any cash into which the
Debentures are convertible.
     (j) Whenever the Conversion Rate is adjusted as herein provided, the
Company will issue a press release containing the relevant information and make
this information available on the Company’s website or through another public
medium as the Company may use at that time. In addition, the Company shall
promptly file with the Trustee and any conversion agent other than the Trustee
an Officers’ Certificate setting forth the Conversion Rate after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.
Unless and until a responsible officer of the Trustee shall have received such
Officers’ Certificate, the Trustee shall not be deemed to have knowledge of any
adjustment of the Conversion Rate and may assume that the last Conversion Rate
of which it has actual knowledge is still in effect. Promptly after delivery of
such certificate, the Company shall prepare a notice of such adjustment of the
Conversion Rate setting forth the adjusted Conversion Rate and the date on which
each adjustment becomes effective and shall mail such notice of such adjustment
of the Conversion Rate to the Holder of each Debentures at his last address
appearing on the Register, within 20 calendar days after execution thereof.
Failure to deliver such notice shall not affect the legality or validity of any
such adjustment.
     (k) In any case in which this Section 10.05 provides that an adjustment
shall become effective immediately after (1) a record date for an event, (2) the
date fixed for the determination of stockholders entitled to receive a dividend
or distribution pursuant to Section 10.05(a), (3) a date fixed for the
determination of stockholders entitled to receive rights or warrants pursuant to
Section 10.05(c), or (4) the Expiration Time for any tender or exchange offer
pursuant to Section 10.05(f) (each a “Determination Date”), the Company may
elect to defer until the occurrence of

61



--------------------------------------------------------------------------------



 



the applicable Adjustment Event (as hereinafter defined) (x) issuing to the
Holder of any Debentures converted after such Determination Date and before the
occurrence of such Adjustment Event, the additional shares of Common Stock, if
any, or other securities issuable upon such conversion by reason of the
adjustment required by such Adjustment Event over and above the Common Stock, if
any, issuable upon such conversion before giving effect to such adjustment and
(y) paying to such Holder any amount in cash in lieu of any fractional share
pursuant to Section 10.03. For purposes of this Section 10.05(k), the term
“Adjustment Event” shall mean:
     (i) in any case referred to in clause (1) hereof, the occurrence of such
event,
     (ii) in any case referred to in clause (2) hereof, the date any such
dividend or distribution is paid or made,
     (iii) in any case referred to in clause (3) hereof, the date of expiration
of such rights or warrants, and
     (iv) in any case referred to in clause (4) hereof, the date a sale or
exchange of Common Stock pursuant to such tender or exchange offer is
consummated and becomes irrevocable.
     (l) For purposes of this Section 10.05, the number of shares of Common
Stock at any time outstanding shall not include shares held in the treasury of
the Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company will not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.
     (m) No adjustment to the Conversion Rate shall be made pursuant to this
Section 10.05 if the Holders of the Debentures may participate in the
transaction that would otherwise give rise to adjustment pursuant to this
Section 10.05.
     SECTION 10.06 Effect of Reclassification, Consolidation, Merger or Sale .
If any of the following events occur, namely:

  (a)   any reclassification or change of the outstanding Common Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination),     (b)  
any consolidation, merger or binding share exchange of the Company with or into
another Person, or     (c)   any sale, lease, transfer, conveyance or other
disposition of all or substantially all of the Company’s assets and those of its
Subsidiaries taken as a whole to any other Person or Persons,

as a result of which holders of Common Stock shall be entitled to receive stock,
other securities or other property or assets (including cash or any combination
thereof) with respect to or in exchange for such Common Stock, in each case, the
Company or the successor or purchasing

62



--------------------------------------------------------------------------------



 



corporation, as the case may be, shall execute with the Trustee a supplemental
indenture (which shall comply with the Trust Indenture Act as in force at the
date of execution of such supplemental indenture, if such supplemental indenture
is then required to so comply) providing that each such Debenture shall, without
the consent of any Holders of Debentures, become convertible into a Conversion
Settlement Amount based on only the kind and amount of shares of stock and other
securities or property or assets (including cash or any combination thereof)
(the “Applicable Consideration”), as provided further below, that holders of
shares of Common Stock received in such reclassification, change, consolidation,
merger, binding share exchange, sale, lease, transfer, conveyance or other
disposition, except that the conditions relating to conversion of Debentures
specified herein (including in Sections 10.01, 10.02 and 10.12) (modified as
appropriate in the good faith judgment of the Board of Directors to apply
properly to the Applicable Consideration in lieu of Common Stock) and the
provisions of Section 10.12 relating to the settlement of the conversion
obligation upon conversion of Debentures shall continue to apply following such
transaction. In the event holders of Common Stock have the opportunity to elect
the form of consideration to be received in such transaction, the Applicable
Consideration shall consist of the consideration that a majority of the holders
of Common Stock who made such an election received in such transaction. The
Company may not become a party to any such transaction unless its terms are
consistent with the foregoing. Such supplemental indenture shall provide for
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Article 10, as determined in good faith by the
Company or successor or purchasing corporation. If, in the case of any such
reclassification, change, consolidation, merger, binding share exchange, sale,
lease, transfer, conveyance or other disposition, the stock or other securities
and assets receivable thereupon by a holder of Common Stock includes shares of
stock or other securities and assets of a corporation other than the successor
or purchasing corporation, as the case may be, in such reclassification, change,
consolidation, merger, binding share exchange, sale, lease, transfer, conveyance
or other disposition, then such supplemental indenture shall also be executed by
such other corporation and shall contain such additional provisions to protect
the interests of the Holders of the Debentures as the Board of Directors shall
reasonably consider necessary by reason of the foregoing, including to the
extent practicable the provisions providing for the conversion rights set forth
in this Article 10. Upon the effectiveness of such transaction, a Holder of
Debentures shall thereafter have the right to convert such Debentures, at the
Conversion Rate in effect immediately prior to the effectiveness of such
transaction (subject to adjustment as provided in Section 10.04 and
Section 10.05), only into cash and units of Applicable Consideration (a “unit of
Applicable consideration” being, for purposes of this Indenture, the kind and
amount of Applicable Consideration which the holder of one share of Common Stock
would have received in such transaction, determined as set forth above), as
provided for in accordance with Section 10.12.
     The Company shall cause notice of the execution of such supplemental
indenture to be mailed to each Holder, at the address of such Holder as it
appears on the register of the Debentures maintained by the Registrar, within
20 days after execution thereof. Failure to deliver such notice shall not affect
the legality or validity of such supplemental indenture.
     The above provisions of this Section 10.06 shall similarly apply to
successive reclassifications, changes, consolidations, mergers, binding share
exchanges, sales, leases, transfers, conveyances or other dispositions.

63



--------------------------------------------------------------------------------



 



     If this Section 10.06 applies to any event or occurrence, Section 10.05
shall not apply. Notwithstanding this Section 10.06, if a Public Acquirer Change
of Control occurs and the Company elects to adjust its conversion obligation and
the Conversion Rate pursuant to Section 10.13, the provisions of Section 10.13
instead of this Section 10.06 shall apply to the transaction.
     SECTION 10.07 Taxes on Shares Issued . The issue of stock certificates on
conversions of Debentures shall be made without charge to the converting Holder
of Debentures for any documentary, stamp or similar issue or transfer tax in
respect of the issue thereof. The Company shall not, however, be required to pay
any such tax which may be payable in respect of any transfer involved in the
issue and delivery of stock in any name other than that of the Holder of any
Debentures converted, and the Company shall not be required to issue or deliver
any such stock certificate unless and until the Person or Persons requesting the
issue thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
     SECTION 10.08 Reservation of Shares, Shares to be Fully Paid; Compliance
with Governmental Requirements; Listing of Common Stock . The Company shall
provide, free from preemptive rights, out of its authorized but unissued shares
or shares held in treasury, sufficient shares of Common Stock to provide for the
conversion of the Debentures from time to time as such Debentures are presented
for conversion.
     Before taking any action which would cause an adjustment increasing the
Conversion Rate to an amount that would cause the Conversion Price to be reduced
below the then par value, if any, of the shares of Common Stock issuable upon
conversion of the Debentures, the Company will take all corporate action which
may, in the opinion of its counsel, be necessary in order that the Company may
validly and legally issue shares of such Common Stock at such adjusted
Conversion Rate.
     The Company covenants that all shares of Common Stock which may be issued
upon conversion of Debentures will upon issue be fully paid and non-assessable
by the Company and free from all taxes, liens and charges with respect to the
issue thereof.
     The Company covenants that, if any shares of Common Stock to be provided
for the purpose of conversion of Debentures hereunder require registration with
or approval of any governmental authority under any federal or state law before
such shares may be validly issued upon conversion, the Company will in good
faith and as expeditiously as possible, to the extent then permitted by the
rules and interpretations of the Commission (or any successor thereto), endeavor
to secure such registration or approval, as the case may be.
     The Company further covenants that, if at any time the Common Stock shall
be listed on any national securities exchange or automated quotation system, the
Company will, if permitted by the rules of such exchange or automated quotation
system, list and keep listed, so long as the Common Stock shall be so listed on
such exchange or automated quotation system, all Common Stock issuable upon
conversion of the Debentures; provided that if the rules of such exchange or
automated quotation system permit the Company to defer the listing of such
Common Stock until the first conversion of the Debentures into Common Stock in
accordance with the provisions of this Indenture, the Company covenants to list
such Common Stock issuable upon conversion of

64



--------------------------------------------------------------------------------



 



the Debentures in accordance with the requirements of such exchange or automated
quotation system at such time.
     SECTION 10.09 Responsibility of Trustee . The Trustee and any other
conversion agent shall not at any time be under any duty or responsibility to
any Holder of Debentures to determine the Conversion Rate or whether any facts
exist which may require any adjustment of the Conversion Rate, or with respect
to the nature or extent or calculation of any such adjustment when made, or with
respect to the method employed, or herein or in any supplemental indenture
provided to be employed, in making the same. The Trustee and any other
conversion agent shall not be accountable with respect to the validity or value
(or the kind or amount) of any shares of Common Stock, or of any capital stock,
other securities or other assets or property, which may at any time be issued or
delivered upon the conversion of any Debentures; and the Trustee and any other
conversion agent make no representations with respect thereto. Neither the
Trustee nor any conversion agent shall be responsible for any failure of the
Company to issue, transfer or deliver any shares of Common Stock or stock
certificates or other securities or property or cash upon the surrender of any
Debentures for the purpose of conversion or to comply with any of the duties,
responsibilities or covenants of the Company contained in this Article 10.
Without limiting the generality of the foregoing, neither the Trustee nor any
conversion agent shall be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture entered into pursuant
to Section 10.06 relating either to the kind or amount of shares of capital
stock or other securities or other assets or property (including cash)
receivable by Holders of Debentures upon the conversion of their Debentures
after any event referred to in such Section 10.06 or to any adjustment to be
made with respect thereto, but, subject to the provisions of Section 9.01, may
accept as conclusive evidence of the correctness of any such provisions, and
shall be protected in relying upon, the Officers’ Certificate (which the Company
shall be obligated to file with the Trustee prior to the execution of any such
supplemental indenture) with respect thereto.
     SECTION 10.10 Notice to Holders Prior to Certain Actions. In case:

  (a)   the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Conversion Rate pursuant to
Section 10.05; or     (b)   the Company shall authorize the granting to the
holders of all or substantially all of its Common Stock or rights or warrants to
subscribe for or purchase any share of any class or any other rights or
warrants; or     (c)   of any reclassification or change of the Common Stock of
the Company (other than a subdivision or combination of its outstanding Common
Stock, or a change in par value, or from par value to no par value, or from no
par value to par value), or of any consolidation or merger or binding share
exchange to which the Company is a party and for which approval of any
stockholders of the Company is required, or of the sale, lease, transfer,
conveyance or other disposition of all or substantially all of the assets of the
Company and those of its Subsidiaries taken as a whole; or

65



--------------------------------------------------------------------------------



 



  (d)   of the voluntary or involuntary dissolution, liquidation or winding up
of the Company;

and, in the case of the events specified in clauses (a), (b) or (c), if the
Debentures are convertible at the time of or in connection with such event, the
Company shall cause to be filed with the Trustee and to be mailed to each Holder
of Debentures at his address appearing on the Register provided for in
Section 2.05 of this Indenture, as promptly as possible but in any event at
least ten calendar days prior to the applicable date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution or rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined, or (y) the date
on which such reclassification, change, consolidation, merger, binding share
exchange, sale, transfer, conveyance or other disposition, dissolution,
liquidation or winding up is expected to become effective or occur, and the date
as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reclassification, change, consolidation, merger, binding
share exchange, sale, lease, transfer, conveyance or other disposition,
dissolution, liquidation or winding up. Failure to give such notice, or any
defect therein, shall not affect the legality or validity of such dividend,
distribution, reclassification, change, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up.
     SECTION 10.11 Stockholder Rights Plans . If the rights provided for in any
future rights plan adopted by the Company have separated from the shares of
Common Stock in accordance with the provisions of the applicable stockholder
rights agreement so that the Holders of the Debentures would not be entitled to
receive any rights in respect of Common Stock issuable upon conversion of the
Debentures, the Conversion Rate will be adjusted (and, if applicable readjusted)
as provided in Section 10.05(d). If such rights have not separated, any shares
of Common Stock delivered upon the conversion of Debentures shall be accompanied
by such rights.
     SECTION 10.12 Settlement Upon Conversion . Upon any conversion of
Debentures, the Company will deliver to converting Holders in respect of each
$1,000 principal amount of Debentures being converted, a “Conversion Settlement
Amount” equal to the sum of the Daily Settlement Amounts for each of the 20
Trading Days during the Conversion Settlement Averaging Period, provided that in
no event shall the Company issue upon conversion of Debentures more than 19.7571
shares of Common Stock per $1,000 principal amount of Debentures, subject to
adjustments in the same manner as and as of any date on which the Conversion
Rate is adjusted.
     Subject to the limitations described above, “Daily Settlement Amount”, for
each $1,000 principal amount of Debentures, for each of the 20 Trading Days
during the Conversion Settlement Averaging Period, shall consist of:
     (i) cash equal to the lesser of $50 and the Daily Conversion Value; and
     (ii) to the extent the Daily Conversion Value exceeds $50, a number of
shares of Common Stock (or, if the Conversion Settlement Amount is then based
(x) on the

66



--------------------------------------------------------------------------------



 



Applicable Consideration in accordance with Section 10.06, units of Applicable
Consideration or (y) on shares of Public Acquirer Common Stock in accordance
with Section 10.13, shares of Public Acquirer Common Stock) equal to, (A) the
difference between the Daily Conversion Value and $50, divided by (B) the Volume
Weighted Average Price of the Common Stock (or, if the Conversion Settlement
Amount is then based (x) on the Applicable Consideration in accordance with
Section 10.06, a unit of the Applicable Consideration or (y) on shares of Public
Acquirer Common Stock in accordance with Section 10.13, a share of the Public
Acquirer Common Stock) for that day.
     “Daily Conversion Value” means, for any Trading Day, one-twentieth (1/20)
of the product of (1) the applicable Conversion Rate on that Trading Day and
(2) the Volume Weighted Average Price of the Common Stock (or, if the Conversion
Settlement Amount is then based (x) on the Applicable Consideration in
accordance with Section 10.06, a unit of the Applicable Consideration or (y) on
shares of Public Acquirer Common Stock in accordance with Section 10.13, a share
of the Public Acquirer Common Stock) on such day. For the purposes of
determining the Daily Conversion Value, the following provisions shall apply:
(i) if the Applicable Consideration includes securities for which the price can
be determined in a manner contemplated by the definition of “Volume Weighted
Average Price,” then the value of such securities shall be determined in
accordance with the principles set forth in such definition; (ii) if the
Applicable Consideration includes other property (other than securities as to
which clause (i) applies or cash), then the value of such property shall be the
Fair Market Value of such property as determined by the Company’s Board of
Directors in good faith; and (iii) if the Applicable Consideration includes
cash, then the value of such cash shall be the amount thereof.
     The Conversion Settlement Amount will be delivered in cash and shares of
Common Stock (or, if the Conversion Settlement Amount is then based (x) on the
Applicable Consideration in accordance with Section 10.06, units of Applicable
Consideration or (y) on shares of Public Acquirer Common Stock in accordance
with Section 10.13, shares of Public Acquirer Common Stock) to converting
Holders on the third Trading Day following the final Trading Day of the
Conversion Settlement Averaging Period.
     SECTION 10.13 Conversion After a Public Acquirer Change of Control.
     (a) In the event of a Public Acquirer Change of Control, the Company may,
in lieu of adjusting the Conversion Rate pursuant to Section 10.04(b) or 10.06,
elect to adjust its conversion obligation and the Conversion Rate such that from
and after the Effective Date of such Public Acquirer Change of Control, Holders
of the Debentures shall be entitled, subject to the conditions relating to
conversion of Debentures specified herein (including Sections 10.01, 10.02 and
10.12)) to receive a Conversion Settlement Amount upon conversion of Debentures
based on shares of Public Acquirer Common Stock; and the Conversion Rate in
effect immediately before the Public Acquirer Change of Control shall be
adjusted by multiplying it by a fraction:
     (1) the numerator of which shall be (A) in the case of a consolidation,
merger or binding share exchange, pursuant to which the Common Stock is
converted solely into cash, the value of such cash paid or payable per share of
Common Stock or (B) in the

67



--------------------------------------------------------------------------------



 



case of any other Public Acquirer Change of Control, the average of the Closing
Sale Prices of the Common Stock for the five consecutive Trading Days prior to
but excluding the Effective Date of such Public Acquirer Change of Control; and
     (2) the denominator of which shall be the average of the Closing Sale
Prices of the Public Acquirer Common Stock for the five consecutive Trading Days
commencing on the Trading Day next succeeding the Effective Date of such Public
Acquirer Change of Control.
     (b) The Company shall notify Holders of its election by providing notice as
set forth in Section 10.04(b).
     (c) If the Company elects to make the adjustment to the Conversion Rate
described in Section 10.13(a) in the event of a Public Acquirer Change of
Control, (i) Holders of Debentures will not be entitled to receive any
Additional Shares pursuant to Section 10.04(b) as a result of such Public
Acquirer Change of Control; (ii) Section 10.06 will not apply to such
transaction; and (iii) the Company and the acquirer or other issuer of Public
Acquirer Common Stock shall execute with the Trustee a supplemental indenture
(which shall comply with the Trust Indenture Act as in force at the date of
execution of such supplemental indenture, if such supplemental indenture is then
required to so comply) providing that such Debentures shall, without the consent
of any Holders of Debentures, be convertible into a Conversion Settlement Amount
based on shares of Public Acquirer Common Stock at the adjusted Conversion Rate
as specified above (subject to the conditions relating to conversion of
Debentures specified herein (including Sections 10.01, 10.02 and 10.12)). Such
supplemental indenture shall provide for adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Article 10, as determined in good faith by the Company or the Public Acquirer.
     SECTION 10.14 Limitations on Foreign Ownership . The shares of Common Stock
issuable upon conversion of the Debentures are subject to limitations on foreign
ownership as and to the extent set forth in the certificate of incorporation and
bylaws of the Company. By reason of such limitations, upon conversion of the
Debentures, as and to the extent set forth in the certificate of incorporation
and bylaws of the Company, a foreign holder of Common Stock received upon such
conversion will not receive or accrue any rights with respect to any dividends
or other distributions of assets declared payable or be entitled to vote with
respect to any matter submitted to stockholders and will be subject to having
such shares redeemed by the Company for cash or for promissory notes of the
Company with maturities not to exceed ten years and bearing interest at the
then-applicable rate for U.S. treasury instruments of the same tenor. Each
Debentureholder, by accepting the same, (a) agrees to and shall be bound by such
limitations and (b) authorizes and directs the Trustee on his behalf to take
such action as may be necessary or appropriate to effectuate such limitations.
ARTICLE 11
MISCELLANEOUS
     SECTION 11.01 Trust Indenture Act Controls . If any provision of this
Indenture limits, qualifies or conflicts with another provision which is
required to be included in this Indenture by the TIA, the required provision
shall control.

68



--------------------------------------------------------------------------------



 



     SECTION 11.02 Notices . Any notice or communication shall be in writing and
delivered in person or mailed by first-class mail addressed as follows:
if to the Company:
Trico Marine Services, Inc.
2401 Fountainview Drive, Suite 920
Houston, TX 77057
Attention: General Counsel
if to the Trustee:
Wells Fargo Bank, National Association
1445 Ross Avenue – 2nd Floor
Dallas, TX 75202-2812
Attention: Patrick Giordano
     The Company or the Trustee by notice to the other may designate additional
or different addresses for subsequent notices or communications.
     Any notice or communication mailed to a Debentureholder shall be mailed to
the Debentureholder at the Debentureholder’s address as it appears on the
Register of the Registrar and shall be sufficiently given if so mailed within
the time prescribed.
     Failure to mail a notice or communication to a Debentureholder or any
defect in it shall not affect its sufficiency with respect to other
Debentureholders. If a notice or communication is mailed in the manner provided
above, it is duly given, whether or not the addressee receives it.
     Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.
     Notwithstanding any other provision of this Indenture or any Debenture,
where this Indenture or any Debenture provides for notice of any event
(including any notice of redemption) to a Holder of a Global Debenture (whether
by mail or otherwise), such notice shall be sufficiently given if given to the
Depositary for such Debenture (or its designee), pursuant to the customary
procedures of such Depositary, not later than the latest date (if any), and not
earlier than the earliest date (if any), prescribed for the giving of such
notice.
     SECTION 11.03 Communication by Debentureholders with Other Debentureholders
. Debentureholders may communicate pursuant to TIA § 312(b) with other
Debentureholders with respect to their rights under this Indenture or the
Debentures. The Company, the Trustee, the Registrar and anyone else shall have
the protection of TIA § 312(c).

69



--------------------------------------------------------------------------------



 



     SECTION 11.04 Certificate and Opinion as to Conditions Precedent . Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall furnish to the
Trustee:
     (a) an Officers’ Certificate in form and substance reasonably satisfactory
to the Trustee stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and
     (b) an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.
     SECTION 11.05 Statements Required in Certificate or Opinion . Each
certificate or opinion with respect to compliance with a covenant or condition
provided for in this Indenture shall include:
     (a) a statement that the individual making such certificate or opinion has
read such covenant or condition;
     (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (c) a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
     (d) a statement as to whether or not, in the opinion of such individual,
such covenant or condition has been complied with.
     In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion as to such matters in one or several
documents.
     Any certificate or opinion of an Officer of the Company may be based,
insofar as it relates to legal matters, upon a certificate of opinion of, or
representations by, counsel. Any such certificate or Opinion of Counsel may be
based, and may state that it is so based, insofar as it relates to factual
matters, upon a certificate or opinion of, or representations by, an Officer or
Officers of the Company.
     Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions, notices or
other instruments under this Indenture, they may, but need not, be consolidated
and form one instrument.
     SECTION 11.06 When Debentures Disregarded . In determining whether the
Debentureholders of the required principal amount of Debentures have concurred
in any direction, waiver or consent, Debentures owned by the Company or by any
Person directly or

70



--------------------------------------------------------------------------------



 



indirectly controlling or controlled by or under direct or indirect common
control with the Company shall be disregarded and deemed not to be outstanding,
except that, for the purpose of determining whether the Trustee shall be
protected in relying on any such direction, waiver or consent, only Debentures
which a Trust Officer of the Trustee knows are so owned shall be so disregarded.
Subject to the foregoing, only Debentures outstanding at the time shall be
considered in any such determination.
     SECTION 11.07 Rules by Trustee, Paying Agent and Registrar . The Trustee
may make reasonable rules for action by or a meeting of Debentureholders. The
Registrar and the Paying Agent may make reasonable rules for their functions.
     SECTION 11.08 Legal Holidays . A “Legal Holiday” is a Saturday, a Sunday or
a day on which banking institutions are not required to be open in the State of
New York or Houston, Texas. If a payment date is a Legal Holiday, payment shall
be made on the next succeeding day that is not a Legal Holiday, and no interest
shall accrue for the intervening period. If a regular record date is a Legal
Holiday, the record date shall not be affected.
     SECTION 11.09 Governing Law . THIS INDENTURE AND THE DEBENTURES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
     SECTION 11.10 No Interpretation of or by Other Agreements . This Indenture
may not be used to interpret any other indenture, loan or debt agreement of the
Company or its Subsidiaries or of any other Person. Any such indenture, loan or
debt agreement may not be used to interpret this Indenture.
     SECTION 11.11 Successors . All agreements of the Company in this Indenture
and the Debentures shall bind its successors. All agreements of the Trustee in
this Indenture shall bind its successors.
     SECTION 11.12 Multiple Originals . The parties may sign any number of
copies of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. One signed copy is enough to prove this
Indenture.
     SECTION 11.13 Table of Contents; Headings . The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.
     SECTION 11.14 Indenture and Debentures Solely Corporate Obligations . No
recourse for the payment of the principal of or, premium, if any, or interest on
any Debentures or for any claim based upon any Debentures or otherwise in
respect thereof, and no recourse under or upon any obligation, covenant or
agreement of the Company in this Indenture or in any supplemental indenture or
in any Debentures or because of the creation of any indebtedness represented
thereby shall be had against any incorporator, stockholder, member, manager,
employee, agent, officer, director or subsidiary, as such, past, present or
future, of the Company or any of the Company’s subsidiaries or of any successor
thereto, either directly or through the Company or any of the Company’s
subsidiaries or any successor thereto, whether by virtue of

71



--------------------------------------------------------------------------------



 



any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise; it being expressly understood that all such
liability is hereby expressly waived and released as a condition of, and as a
consideration for, the execution of this Indenture and the issue of the
Debentures.
     SECTION 11.15 Severability . In case any provision in this Indenture or in
the Debentures is invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.
     SECTION 11.16 Benefits of Indenture . Nothing in this Indenture or in the
Debentures, express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder and the Holders of Debentures, any benefit
or any legal or equitable right, remedy or claim under this Indenture or the
Debentures.
     SECTION 11.17 Calculations . Except as otherwise provided herein, the
Company shall be responsible for making all calculations called for under this
Indenture and the Debentures. The Company or its agents shall make all such
calculations in good faith and, absent manifest error, its calculations will be
final and binding on the Holders. The Company upon request shall provide a
schedule of its calculations to the Trustee, and the Trustee shall be entitled
to rely conclusively upon the accuracy of the Company’s calculations without
independent verification. The Trustee shall deliver a copy of such schedule to
any Holder upon the request of such Holder.
[Signature Page Follows]

72



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Indenture to be duly
executed as of the date first written above.

                  TRICO MARINE SERVICES, INC., as Issuer    
 
           
 
  By:        
 
  Name:        
 
           
 
  Title:        
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee,    
 
           
 
  By:        
 
  Name:  
 
Patrick Giordano    
 
  Title:   Vice President, Senior Relationship    
 
      Manager (Corporate Trust Services)    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF FACE OF DEBENTURE]
[Global Debentures Legend]
     UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
     TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO ON THE REVERSE HEREOF.
[Restricted Debentures Legend]
     THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. BY ACQUISITION HEREOF OR A BENEFICIAL INTEREST HEREIN, THE
HOLDER:
(1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT OF 1933;
(2) AGREES THAT IT WILL NOT PRIOR TO THE DATE TWO YEARS AFTER THE DATE OF
ORIGINAL ISSUANCE OF THE 3.00% SENIOR CONVERTIBLE DEBENTURES DUE 2027 OF TRICO
MARINE SERVICES, INC. (THE “COMPANY”) RESELL OR OTHERWISE TRANSFER THE SECURITY
EVIDENCED HEREBY OR THE COMMON STOCK THAT MAY BE ISSUABLE UPON CONVERSION OF
SUCH SECURITY EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A
PERSON IT REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A UNDER THE SECURITIES ACT OF 1933, (C) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND
WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER, OR (D) PURSUANT TO
ANY OTHER

A-F-1



--------------------------------------------------------------------------------



 



EXEMPTION FROM REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT OF 1933,
INCLUDING UNDER RULE 144, IF AVAILABLE, SUBJECT TO THE COMPANY’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH TRANSFER, TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY TO THE
COMPANY AND THE TRUSTEE; AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY EVIDENCED
HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 2(A) AND 2(C)
ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

A-F-2



--------------------------------------------------------------------------------



 



     
No.                    
  $                    

3.00% Senior Convertible Debenture due 2027
CUSIP No.:                    
     Trico Marine Services, Inc., a Delaware corporation, promises to pay to
[                                        ]1, principal sum of
                    , Dollars [, as revised by the Schedule of Increases or
Decreases in Global Debenture attached hereto,]1 on January 15, 2027.
     Interest Payment Dates: January 15 and July 15.
     Record Dates: January 1 and July 1.
     Reference is made to the further provisions of this Debenture set forth on
the reverse hereof, including, without limitation, provisions giving the Holder
of this Debenture the right to convert this Debenture into cash and, if
applicable, Common Stock, on the terms and subject to the limitations referred
to on the reverse hereof and as more fully specified in the Indenture. Such
further provisions shall for all purposes have the same effect as though fully
set forth at this place.
     This Debenture shall not be valid or become obligatory for any purpose
until the certificate of authentication hereon shall have been manually signed
by the Trustee or a duly authorized authenticating agent under the Indenture.
     IN WITNESS WHEREOF, Trico Marine Services, Inc. has caused this instrument
to be duly executed.

                  TRICO MARINE SERVICES, INC.    
 
           
 
  By:        
 
                Name:         Title:    

Dated:
 

1   Use the Schedule of Increases and Decreases language if Debenture is in
Global form.

 



--------------------------------------------------------------------------------



 



          TRUSTEE’S CERTIFICATE OF     AUTHENTICATION     WELLS FARGO BANK,
NATIONAL     ASSOCIATION,    
 
  as Trustee, certifies that this is one of the Debentures referred to in the
Indenture.    
 
       
By:
       
 
       
 
  Authorized Signatory    

 



--------------------------------------------------------------------------------



 



[FORM OF REVERSE SIDE OF DEBENTURE]
3.00% Senior Convertible Debenture due 2027
1. Interest
     (a) TRICO MARINE SERVICES, INC., a Delaware corporation (such corporation,
and its successors and assigns under the Indenture hereinafter referred to,
being herein called the “Company”), promises to pay interest on the principal
amount of this Debenture at the rate of 3.00 percent per annum. The Company will
pay interest semiannually on January 15 and July 15 of each year commencing on
July 15, 2007. Interest on the Debentures will accrue from the most recent date
to which interest has been paid or, if no interest has been paid, from
February 7, 2007. Interest will be computed on the basis of a 360-day year of
twelve 30-day months. If a payment date is not a Business Day, payment will be
made on the next succeeding Business Day, and no additional interest will accrue
in respect of such payment by virtue of the payment being made on such later
date.
     (b) Additional Interest. The Holder of this Debenture shall be entitled to
receive Additional Interest as and to the extent provided in the Indenture and
that certain Registration Rights Agreement, dated as of February 7, 2007,
between the Company and Lehman Brothers Inc., as representative of the Initial
Purchasers named therein.
2. Method of Payment
     The Company will pay interest on the Debentures (except defaulted interest)
to the Persons who are registered Holders of Debentures at the close of business
on the July 1 and January 1 next preceding the interest payment date even if
Debentures are canceled after the record date and on or before the interest
payment date, except as otherwise provided in the Indenture. Holders must
surrender Debentures to a Paying Agent to collect principal payments. The
Company will pay principal and interest in money of the United States of America
that at the time of payment is legal tender for payment of public and private
debts. The Company shall pay interest (i) on any Global Debentures by wire
transfer of immediately available funds to the account of the Depositary or its
nominee, (ii) on any Debentures in certificated form having a principal amount
of less than $2,000,000, by check mailed to the address of the Person entitled
thereto as it appears in the Register, provided, however, that at maturity
interest will be payable at the office of the Company maintained by the Company
for such purposes, which shall initially be an office or agency of the Trustee
(as defined below) and (iii) on any Debentures in certificated form having a
principal amount of $2,000,000 or more, by wire transfer in immediately
available funds at the election of the Holder of such Debentures duly delivered
to the Trustee at least five Business Days prior to the relevant interest
payment date, provided, however, that at maturity interest will be payable at
the office of the Company maintained by the Company for such purposes in Dallas,
Texas, which shall initially be an office or agency of the Trustee.
3. Paying Agent and Registrar
     Initially, Wells Fargo Bank, National Association (the “Trustee”), will act
as Paying Agent, Registrar and conversion agent. The Company may appoint and
change any Paying

A-R-1



--------------------------------------------------------------------------------



 



Agent, Registrar or co-registrar or conversion agent without notice. The Company
or any of its domestically organized wholly owned Subsidiaries may act as Paying
Agent or Registrar or co-registrar.
4. Indenture
     The Company issued the Debentures under an Indenture dated as of
February 7, 2007 (the “Indenture”), between the Company and the Trustee. The
terms of the Debentures include those stated in the Indenture and those made
part of the Indenture by reference to the Trust Indenture Act of 1939 (15 U.S.C.
§§ 77aaa-77bbbb) as in effect on the date of the Indenture (the “TIA”). Terms
defined in the Indenture and not defined herein have the meanings ascribed
thereto in the Indenture (except as specifically provided in Section 1(b)
hereof). The Debentures are subject to all such terms, and Debentureholders are
referred to the Indenture and the TIA for a statement of those terms.
     The Debentures are senior unsecured obligations of the Company. This
Debenture is one of the Debentures referred to in the Indenture initially issued
in an aggregate principal amount of $125,000,000 (or, if the option of the
Initial Purchasers to purchase additional Debentures is exercised , such greater
amount up to $150,000,000) plus (ii) such additional aggregate principal amount
of Debentures as may be issued from time to time as Additional Debentures in
accordance with such Section 2.14).
5. Optional Redemption
     The Debentures will not be redeemable at the option of the Company prior to
January 15, 2012. At any time on or after January 15, 2012, the Debentures will
be redeemable at the option of the Company, in whole or in part from time to
time, on not less than 30 calendar days’ nor more than 60 calendar days’ prior
notice, at a redemption price set forth below, plus accrued and unpaid interest
to the redemption date (subject to the right of Holders of record on the
relevant record date to receive interest due on the relevant interest payment
date).
     The redemption price for the Debentures, expressed as a percentage of
principal amount, is as follows for the periods set forth below:

              Redemption Period   Price
 
       
January 15, 2012 through January 14, 2013
    100.8571 %
 
       
January 15, 2013 through January 14, 2014
    100.4286 %
 
       
After January 14, 2014
    100.0000 %

6. Notice of Redemption
     Notice of redemption will be mailed by first-class mail at least 30
calendar days but not more than 60 calendar days before the redemption date to
each Holder of Debentures to be redeemed at his or her registered address.
Debentures in denominations larger than $1,000 may

A-R-2



--------------------------------------------------------------------------------



 



be redeemed in part but only in whole multiples of $1,000. If money sufficient
to pay the redemption price of and accrued interest on all Debentures (or
portions thereof) to be redeemed on the redemption date is deposited with the
Paying Agent on or before the redemption date and certain other conditions are
satisfied, on and after such date interest ceases to accrue on such Debentures
(or such portions thereof) called for redemption.
7. Repurchase of Debentures at the Option of Debentureholders
     If a Fundamental Change occurs at any time prior to maturity of the
Debentures, this Debenture will be subject to a repurchase, at the option of the
Holder, on a Fundamental Change Repurchase Date, specified by the Company, that
is not less than 20 calendar days nor more than 35 calendar days after notice
thereof, at a repurchase price equal to 100% of the principal amount hereof,
together with accrued and unpaid interest on this Debenture to, but excluding,
the Fundamental Change Repurchase Date; provided that if such Fundamental Change
Repurchase Date falls after a record date and on or prior the corresponding
interest payment date, the accrued and unpaid interest shall be payable to the
holder of record of this Debenture on the preceding July 15 or January 15, as
the case may be. For Debentures to be so repurchased at the option of the
Holder, the Holder must deliver to the Paying Agent in accordance with the terms
of the Indenture, the Repurchase Notice containing the information specified by
the Indenture, together with such Debentures, duly endorsed for transfer, or (if
the Debentures are Global Debentures) book-entry transfer of the Debentures,
prior to 5:00 p.m., New York City time, on the Fundamental Change Repurchase
Date.
     Subject to the terms and conditions of the Indenture, each Holder shall
have the right, at such Holder’s option, to require the Company to repurchase
all or any portion of the Debentures held by such Holder, on January 15, 2014,
January 15, 2017 and January 15, 2022 at a repurchase price equal to 100% of the
principal amount of this Debenture, together with any accrued and unpaid
interest on this Debenture to, but excluding, the Repurchase Date, as provided
in the Indenture; provided that if such Repurchase Date falls after a record
date and on or prior the corresponding interest payment date, the accrued and
unpaid interest shall be payable to the holder of record of this Debenture on
the preceding July 15 or January 15, as the case may be. To exercise such right,
a Holder shall deliver to the Paying Agent the Repurchase Notice containing the
information specified by the Indenture, together with the Debentures, duly
endorsed for transfer, or (if the Debentures are Global Debentures) book-entry
transfer of the Debentures, at any time during the period from 9:00 a.m., New
York City time, on the date that is 20 Business Days prior to the applicable
Repurchase Date to 5:00 p.m., New York City time, on the applicable Repurchase
Date.
     Holders have the right to withdraw any Repurchase Notice by delivering to
the Paying Agent a written notice of withdrawal at any time prior to 5:00 p.m.,
New York City time, on the Fundamental Change Repurchase Date or the Repurchase
Date, as applicable, all as provided in the Indenture.
8. Conversion
     Subject to and upon compliance with the provisions of the Indenture, the
Holder hereof has the right, at its option, to convert each $1,000 principal
amount of this Debenture into cash

A-R-3



--------------------------------------------------------------------------------



 



and, if applicable, Common Stock based on a Conversion Rate of 23.0216 shares of
Common Stock per $1000 principal amount of Debentures (equivalent to a
Conversion Price of approximately $43.44 per share), as the same may be adjusted
pursuant to the terms of the Indenture. As specified in the Indenture, upon
conversion, the Company will pay cash and shares of Common Stock, if any, based
on a Daily Conversion Value (as defined in the Indenture) calculated on a
proportionate basis for each day of the 20 Trading-Day Conversion Settlement
Averaging Period (as defined in the Indenture), subject to a maximum of 19.7571
shares of Common Stock per $1,000 principal amount of Debentures, subject to
adjustments as specified in the Indenture.
     If and only to the extent Holders elect to convert the Debentures in
connection with a Non-Stock Change of Control (as defined in the Indenture), the
Company may be required to increase the Conversion Rate applicable to such
converting Debentures; provided that in the case of a Non-Stock Change of
Control constituting a Public Acquirer Change of Control (as defined in the
Indenture), the Company may, in lieu of increasing the Conversion Rate, elect to
adjust the conversion obligation and the Conversion Rate such that from and
after the effective date of such Public Acquirer Change of Control, Holders of
the Debentures will be entitled to convert their Debentures (subject to the
satisfaction of certain conditions) into a number of shares of Public Acquirer’s
Common Stock (as defined in the Indenture) determined as set forth in the
Indenture.
     If this Debenture (or portion hereof) is surrendered for conversion during
the period from the 5:00 p.m., New York City time, on any applicable Record Date
for the payment of interest to 5:00 p.m., New York City time, on the Business
Day preceding the corresponding interest payment date, this Debenture (or
portion hereof being converted) must be accompanied by payment, in immediately
available funds or other funds acceptable to the Company, of an amount equal to
the interest (excluding any Additional Interest) otherwise payable on such
interest payment date on the principal amount being converted; provided that no
such payment shall be required (1) if the Holder surrenders this Debenture for
conversion in connection with a redemption and the Company has specified a
redemption date that is after a Record Date and on or prior to the corresponding
interest payment date, (2) if the Holder surrenders this Debenture in connection
with a Fundamental Change and the Company has specified a Fundamental Change
Repurchase Date that is after a Record Date and on or prior to the corresponding
interest payment date or (3) to the extent of any overdue interest, if any,
existing at the time of conversion with respect to this Debenture.
     No fractional shares will be issued upon any conversion of Debentures, but
an adjustment and payment in cash will be made, as provided in the Indenture, in
respect of any fraction of a share which would otherwise be issuable upon the
surrender of any Debentures or Debentures for conversion.
     A Debenture in respect of which a Holder is exercising its right to require
repurchase may be converted only if such Holder validly withdraws its election
to exercise such right to require repurchase in accordance with the terms of the
Indenture.

A-R-4



--------------------------------------------------------------------------------



 



9. Denominations, Transfer, Exchange
     The Debentures are in registered form without coupons in denominations of
$1,000 and whole multiples of $1,000. A Debentureholder may transfer or exchange
Debentures in accordance with the Indenture. Upon any transfer or exchange, the
Registrar and the Trustee may require a Debentureholder, among other things, to
furnish appropriate endorsements or transfer documents and to pay any taxes
required by law or permitted by the Indenture. The Registrar need not issue,
register the transfer of, or exchange any Debentures during the period of
15 days before the mailing of the notice of redemption, or register the transfer
of or exchange any Debentures so selected for redemption, in whole or in part,
except the unredeemed portion of any Debentures being redeemed in part.
10. Persons Deemed Owners
     The registered Holder of this Debenture may be treated as the owner of it
for all purposes.
11. Unclaimed Money
     Subject to any applicable abandoned property law, the Trustee and the
Paying Agent shall pay to the Company upon written request any money held by
them for the payment of principal or interest and any shares of Common Stock or
other property due in respect of converted Debentures that remains unclaimed for
two years, and, thereafter, Debentureholders entitled to the money and/or
securities must look to the Company for payment as general creditors.
12. Amendment, Waiver
     Subject to certain exceptions set forth in the Indenture, (i) the Indenture
or the Debentures may be amended without prior notice to any Debentureholder but
with the written consent of the Holders of at least a majority in aggregate
principal amount of the outstanding Debentures and (ii) any default or
noncompliance with any provision may be waived with the written consent of the
Holders of at least a majority in principal amount of the outstanding
Debentures. In certain circumstances set forth in the Indenture, the Company and
the Trustee may amend the Indenture or the Debentures without the consent of any
Holder of Debentures.
13. Defaults and Remedies
     If an Event of Default occurs (other than an Event of Default relating to
certain events of bankruptcy, insolvency or reorganization) and is continuing,
the Trustee or the Holders of at least 25% in principal amount of the
outstanding Debentures may declare the principal of and accrued but unpaid
interest on all the Debentures to be due and payable, except as provided in the
Indenture. If an Event of Default relating to certain events of bankruptcy,
insolvency or reorganization occurs, the principal of and interest on all the
Debentures will become immediately due and payable without any declaration or
other act on the part of the Trustee or any Debentureholders. Under certain
circumstances, the Holders of a majority in principal amount of the outstanding
Debentures may rescind any such acceleration with respect to the Debentures and
its consequences. No reference herein to the Indenture and no provision of this
Debenture or of the Indenture shall impair, as among the Company and the Holder
of the

A-R-5



--------------------------------------------------------------------------------



 



Debentures, the obligation of the Company, which is absolute and unconditional,
to pay the principal of, premium, if any, on and interest on this Debenture at
the place, at the respective times, at the rate and in the coin or currency
herein and in the Indenture prescribed or to convert the Debenture as provided
in the Indenture.
14. Trustee Dealings with the Company
     Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Debentures and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.
15. Indenture and Debentures Solely Corporate Obligations
     No recourse for the payment of the principal of or, premium, if any, or
interest on any Debentures or for any claim based upon any Debentures or
otherwise in respect thereof, and no recourse under or upon any obligation,
covenant or agreement of the Company in the Indenture or in any supplemental
indenture or in any Debentures or because of the creation of any indebtedness
represented thereby shall be had against any incorporator, stockholder, member,
manager, employee, agent, officer, director or subsidiary, as such, past,
present or future, of the Company or any of the Company’s subsidiaries or of any
successor thereto, either directly or through the Company or any of the
Company’s subsidiaries or any successor thereto, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise; it being expressly understood that all such liability is
hereby expressly waived and released as a condition of, and as a consideration
for, the execution of the Indenture and the issue of the Debentures.
16. Authentication
     This Debenture shall not be valid until an authorized signatory of the
Trustee (or an authenticating agent) manually signs the certificate of
authentication on the other side of this Debenture.
17. Abbreviations
     Customary abbreviations may be used in the name of a Debentureholder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with rights of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).
18. GOVERNING LAW
     THIS DEBENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

A-R-6



--------------------------------------------------------------------------------



 



19. CUSIP and ISIN Numbers
     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Company has caused CUSIP and ISIN
numbers to be printed on the Debentures and has directed the Trustee to use
CUSIP and ISIN numbers in notices of redemption as a convenience to
Debentureholders. No representation is made as to the accuracy of such numbers
either as printed on the Debentures or as contained in any notice of redemption
and reliance may be placed only on the other identification numbers placed
thereon.
20. Limitations on Foreign Ownership.
     The shares of Common Stock issuable upon conversion of the Debentures are
subject to limitations on foreign ownership as and to the extent set forth in
the certificate of incorporation and bylaws of the Company. By reason of such
limitations, upon conversion of the Debentures, as and to the extent set forth
in the certificate of incorporation and bylaws of the Company, a foreign holder
of Common Stock received upon such conversion will not receive or accrue any
rights with respect to any dividends or other distributions of assets declared
payable or be entitled to vote with respect to any matter submitted to
stockholders and will be subject to having such shares redeemed by the Company
for cash or for promissory notes of the Company with maturities not to exceed
ten years and bearing interest at the then-applicable rate for U.S. treasury
instruments of the same tenor. Each Debentureholder, by accepting the same,
(a) agrees to and shall be bound by such limitations and (b) authorizes and
directs the Trustee on his behalf to take such action as may be necessary or
appropriate to effectuate such limitations.
     The Company will furnish to any Holder of Debentures upon written request
and without charge to the Holder a copy of the Indenture.

A-R-7



--------------------------------------------------------------------------------



 



CONVERSION NOTICE
TO: TRICO MARINE SERVICES, INC. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Trustee
     The undersigned registered owner of this Debenture hereby irrevocably
exercises the option to convert this Debenture, or the portion thereof (which is
$1,000 or a multiple thereof) below designated, into, cash and shares of Common
Stock of Trico Marine Services, Inc., if any, in accordance with the terms of
the Indenture referred to in this Debenture, and directs that the check in
payment for cash and the shares, if any, issuable and deliverable upon such
conversion, deliverable upon conversion or for fractional shares and any
Debentures representing any unconverted principal amount hereof, be issued and
delivered to the registered Holder hereof unless a different name has been
indicated below. Capitalized terms used herein but not defined shall have the
meanings ascribed to such terms in the Indenture. If shares or any portion of
this Debenture not converted are to be issued in the name of a person other than
the undersigned, the undersigned will provide the appropriate information below
and pay all taxes or duties payable with respect thereto. Any amount required to
be paid by the undersigned on account of interest accompanies this Debenture.

                 
Dated:
               
 
               
 
               
 
               
 
               
 
               
 
          Signature(s)    
 
               
 
          Signature(s) must be guaranteed by an “eligible    
 
          guarantor institution” meeting the requirements of    
 
          the Registrar, which requirements include    
 
          membership or participation in the Security Transfer    
 
          Agent Medallion Program (“STAMP”) or such other    
 
          “signature guarantee program” as may be    
 
          determined by the Registrar in addition to, or in    
 
          substitution for, STAMP, all in accordance with the    
 
          Securities Exchange Act of 1934, as amended.    
 
               
 
               
 
          Signature Guarantee    

 



--------------------------------------------------------------------------------



 



     Fill in the registration of shares of Common Stock, if any, if to be
issued, and Debentures if to be delivered, and the person to whom cash, if any,
and payment for fractional shares is to be made, if to be made, other than to
and in the name of the registered Holder:

 
Please print name and address
 
(Name)
 
(Street Address)
 
(City, State and Zip Code)
 
Principal amount to be converted
(if less than all):
 
$
 
Social Security or Other Taxpayer
Identification Number:

NOTICE: The signature on this Conversion Notice must correspond with the name as
written upon the face of the Debentures in every particular without alteration
or enlargement or any change whatever.

 



--------------------------------------------------------------------------------



 



REPURCHASE NOTICE
TO: TRICO MARINE SERVICES, INC. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Trustee
     The undersigned registered owner of this Debenture hereby irrevocably
acknowledges receipt of a notice from Trico Marine Services, Inc. (the
“Company”) regarding the right of Holders to elect to require the Company to
repurchase the Debentures and requests and instructs the Company to repay the
entire principal amount of this Debenture, or the portion thereof (which is
$1,000 or an integral multiple thereof) below designated, in accordance with the
terms of the Indenture at the price of 100% of such entire principal amount or
portion thereof, together with, except as provided in the Indenture, accrued and
unpaid interest to, but excluding, the Repurchase Date or the Fundamental Change
Repurchase Date, as the case may be, to the registered Holder hereof.
Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Indenture. The Debentures shall be repurchased by the
Company as of the Repurchase Date or the Fundamental Change Repurchase Date, as
the case may be, pursuant to the terms and conditions specified in the
Indenture.

                 
Dated:
               
 
               
 
               
 
               
 
               
 
               
 
          Signature(s)    

NOTICE: The above signatures of the Holder(s) hereof must correspond with the
name as written upon the face of the Debentures in every particular without
alteration or enlargement or any change whatever.
Debentures Certificate Number (if applicable):                     
Principal amount to be repurchased
(if less than all, must be $1,000 or whole multiples thereof):
                    
Social Security or Other Taxpayer Identification Number:                     

 



--------------------------------------------------------------------------------



 



ASSIGNMENT
     For value received                                          hereby sell(s)
assign(s) and transfer(s) unto                                          (Please
insert social security or other Taxpayer Identification Number of assignee) the
within Debentures, and hereby irrevocably constitutes and appoints
                                         attorney to transfer said Debentures on
the books of the Company, with full power of substitution in the premises.
     In connection with any transfer of the Debentures prior to the expiration
of the holding period applicable to sales thereof under Rule 144(k) under the
Securities Act (or any successor provision) (other than any transfer pursuant to
a registration statement that has been declared effective under the Securities
Act), the undersigned confirms that such Debentures are being transferred:
     o To Trico Marine Services, Inc. or a subsidiary thereof; or
     o To a “qualified institutional buyer” in compliance with Rule 144A under
the Securities Act of 1933, as amended; or
     o Pursuant to and in compliance with Rule 144 under the Securities Act of
1933, as amended; or
     o Pursuant to a Registration Statement which has been declared effective
under the Securities Act of 1933, as amended, and which continues to be
effective at the time of transfer.
     Unless one of the boxes is checked, the Trustee will refuse to register any
of the Debentures evidenced by this certificate in the name of any person other
than the registered Holder thereof.

 



--------------------------------------------------------------------------------



 



                 
Dated:
               
 
               
 
               
 
               
 
               
 
               
 
          Signature(s)    
 
               
 
          Signature(s) must be guaranteed by an “eligible    
 
          guarantor institution” meeting the requirements of the    
 
          Registrar, which requirements include membership or    
 
          participation in the Security Transfer Agent    
 
          Medallion Program (“STAMP”) or such other    
 
          “signature guarantee program” as may be determined    
 
          by the Registrar in addition to, or in substitution for,    
 
          STAMP, all in accordance with the Securities    
 
          Exchange Act of 1934, as amended.    
 
               
 
               
 
          Signature Guarantee    

NOTICE: The signature on this Assignment must correspond with the name as
written upon the face of the Debentures in every particular without alteration
or enlargement or any change whatever.

 



--------------------------------------------------------------------------------



 



SCHEDULE OF INCREASES AND DECREASES IN GLOBAL DEBENTURE*
The following increases or decreases in this Global Debenture have been made:

                 
 
  Amount of decrease in Principal   Amount of increase in Principal   Principal
Amount of   Signature of authorized
 
  Amount of this Global   Amount of this Global   Debenture following such
decrease   signatory of Trustee or Securities
Date
  Debenture   Debenture   or increase   Custodian
 
               

 

*   For Global Debentures only

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF RESTRICTIVE LEGEND FOR
COMMON STOCK ISSUED UPON CONVERSION1
     THE SECURITY EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT OF 1933”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE BY ACQUISITION HEREOF. THE HOLDER AGREES THAT (1) IT WILL
NOT, WITHIN TWO YEARS AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF THE SECURITY
UPON THE CONVERSION OF WHICH THE COMMON STOCK EVIDENCED HEREBY WAS ISSUED,
RESELL OR OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY EXCEPT (A) TO TRICO
MARINE SERVICES, INC. (THE “COMPANY”) OR ANY SUBSIDIARY THEREOF, (B) TO A PERSON
IT REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH
RULE 144A UNDER THE SECURITIES ACT OF 1933, (C) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND
WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER, OR (D) PURSUANT TO
THE EXEMPTION FROM REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT OF 1933
PROVIDED BY RULE 144 , IF AVAILABLE, SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY
SUCH TRANSFER, TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATIONS
AND/OR OTHER INFORMATION SATISFACTORY TO THE COMPANY; AND (2) THAT IT WILL
DELIVER TO EACH PERSON TO WHOM THE SECURITY EVIDENCED HEREBY IS TRANSFERRED
PURSUANT TO CLAUSE 1(B) ABOVE A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.
 

1   This legend should be included only if the Security is a Transfer Restricted
Security.

 